[ex101ukcreditfacility001.jpg]
Exhibit 10.1 AMENDMENT AND RESTATEMENT AGREEMENT dated November 2019 between
SCHUH LIMITED as Parent and others as Borrowers and Guarantors LLOYDS BANK PLC
as Arranger LLOYDS BANK PLC as Agent and LLOYDS BANK PLC as Security Trustee
B027\732\EH8227013.9



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility002.jpg]
THIS AGREEMENT is dated November 2019 and made between: (1) SCHUH LIMITED, a
company incorporated in Scotland with registered number SC125327 and having its
registered office at 1 Neilson Square, Deans Industrial Estate, Livingston, West
Lothian EH54 8RQ (the "Parent"); (2) THE COMPANIES listed in Part I of Schedule
1 as borrowers (the "Borrowers"); (3) THE COMPANIES listed in Part II of
Schedule 1 as guarantors (the "Guarantors"); (4) LLOYDS BANK PLC (in this
capacity the "Arranger"); (5) LLOYDS BANK PLC (in this capacity the "Original
Lender"); (6) LLOYDS BANK PLC as agent of the other Finance Parties (the
"Agent"); (7) LLOYDS BANK PLC as security trustee for the Secured Parties (the
"Security Trustee"). WHEREAS: (A) Schuh Group Limited, the Guarantors (as
defined therein), the Borrowers (as defined therein), the Agent, the Arranger,
the Security Trustee and the Original Lender entered into a senior term
facilities agreement dated 10 November 2010 as amended and restated on 23 June
2011, 1 November 2013, 19 June 2014 and on 19 May 2015 and as amended on 29
December 2016 and as amended and restated on 26 April 2017 and as amended on 25
September 2019, on 9 October 2019 and on 29 October 2019 (as amended, restated,
novated or varied from time to time the "Facilities Agreement") in terms of
which certain facilities were made available to the Borrowers (as defined
therein); (B) as set out in more detail in Clause 6 of this Agreement, the
resignation of Genesco Schuh GmbH, Schuh Group Limited and Schuh (Holdings)
Limited as Borrowers and Guarantors under the Facilities Agreement was requested
by Schuh Group Limited and accepted by the Lender; and (C) the parties wish to
amend and restate the Facilities Agreement in accordance with the terms of this
Agreement. NOW IT IS HEREBY AGREED as follows: 1. DEFINITIONS AND INTERPRETATION
1.1. In this Agreement: "Amended and Restated Facilities Agreement" means the
Facilities Agreement as amended and restated in the form set out in Schedule 3
(Form of Amended and Restated Facilities Agreement). "Effective Date" means the
date on which the Agent confirms in writing to the Parent that it has received
(or has waived the requirement to receive) the documents and/or evidence
EH8227013.9 1



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility003.jpg]
listed in Schedule 2 (Conditions Precedent), in each case in form and substance
satisfactory to the Agent. 1.2. In this Agreement a term defined in the
Facilities Agreement has the same meaning when used in this Agreement and Clause
1 (Definitions and Interpretation) of the Facilities Agreement shall apply
hereto except that references in such Clause to the Facilities Agreement are to
be construed as references to this Agreement. 1.3. Unless expressly provided to
the contrary in this Agreement, a person who is not a party to this Agreement
has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
or enjoy the benefit of any term of this Agreement. Notwithstanding any term of
any Finance Document, the consent of any person who is not a party to this
Agreement is not required to rescind or vary this Agreement at any time. 2.
AMENDMENT OF THE FACILITIES AGREEMENT 2.1. With effect from the Effective Date,
the Facilities Agreement shall be amended and restated in the form set out as
Schedule 3 to this Agreement. 2.2. Subject to the terms of this Agreement, the
Facilities Agreement shall remain in full force and effect. With effect from the
Effective Date, this Agreement and the Facilities Agreement shall be read and
construed as one document and all references in the Facilities Agreement and in
each of the Finance Documents to the Facilities Agreement shall be read and
construed as references to the Amended and Restated Facilities Agreement. 2.3.
Save to the extent expressly provided in this Agreement, the Finance Documents
shall remain in full force and effect. 2.4. If the Effective Date has not
occurred by 5pm (UK time) on 15 November 2019, this Agreement shall lapse and
shall cease to have any effect other than Clause 4 (Fees and expenses) which
shall remain in full force and effect. 3. REPRESENTATIONS AND WARRANTIES 3.1.
Each Obligor represents and warrants to each Finance Party on the date of this
Agreement and on the Effective Date in terms of the Repeating Representations,
in each case as if references to "this Agreement" and "the Finance Documents" in
those representations are construed as references to this Agreement and (on the
Effective Date) the Amended and Restated Facilities Agreement. 4. FEES AND
EXPENSES 4.1. The Parent shall promptly on demand pay to the Agent and the
Security Trustee the amount of all costs and expenses (together with any VAT or
similar taxes thereon) reasonably incurred by them or by the Lenders in
connection with this Agreement and the documents contemplated by this Agreement
(including, without limitation, legal fees). EH8227013.9 2



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility004.jpg]
4.2. The Parent shall pay to the Arranger on the Effective Date an arrangement
fee of £38,100. 5. PRESERVATION OF GUARANTEES AND SECURITY Each Obligor: (a)
confirms its consent to the amendment and restatement of the terms of the
Facilities Agreement as contemplated by this Agreement; and (b) confirms that
the Transaction Security Documents granted by it on or prior to the date of this
Agreement, the guarantee granted by it pursuant to Clause 20 (Guarantee and
Indemnity) of the Facilities Agreement and the security rights constituted or
evidenced by the Transaction Security Documents are and remain in full force and
effect and apply as from the Effective Date to, inter alia, the Amended and
Restated Facilities Agreement and the guarantees granted pursuant to Clause 20
(Guarantee and Indemnity) of the Facilities Agreement will continue to be legal,
valid, binding and enforceable in accordance with their respective terms. 6.
RESIGNATION OF GENESCO SCHUH GMBH, SCHUH GROUP LIMITED AND SCHUH (HOLDINGS)
LIMITED AS BORROWERS AND GUARANTORS On the date of this Agreement, with the
prior consent of the Lenders, Schuh Group Limited delivered to the Agent a
Resignation Letter requesting that Genesco Schuh GmbH, Schuh Group Limited and
Schuh (Holdings) Limited cease to be Borrowers and Guarantors and Schuh Group
Limited resigned as the "Parent" under the Facilities Agreement. On the date of
this Agreement, the Agent accepted the Resignation Letters and notified Schuh
Group Limited and the other Finance Parties of its acceptance of the Resignation
Letters. Such Resignation Letters having been accepted, Genesco Schuh GmbH,
Schuh Group Limited and Schuh (Holdings) Limited have, as at the date of this
Agreement, resigned as Borrowers and Guarantors and Schuh Group Limited has
resigned as the "Parent" under the Facilities Agreement. Schuh Limited has
agreed, in terms of such Resignation Letter, to be the "Parent" under the
Facilities Agreement. 7. GENERAL 7.1. The provisions of Clauses 37 (Remedies and
Waivers), 36 (Partial Invalidity), 34 (Notices) and 45 (Enforcement) of the
Facilities Agreement shall be deemed to be incorporated in this Agreement (with
such conforming amendments as the context requires) as if set out in this
Agreement. 7.2. Neither the execution of this Agreement nor the making of any
amount available under the Facilities Agreement or the Amended and Restated
Facilities Agreement amounts to a waiver of any outstanding Event of Default.
7.3. This Agreement is designated by the Parent and the Agent as a Finance
Document. EH8227013.9 3



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility005.jpg]
7.4. The Working Capital Facility Letter and each of the agreements in terms of
which the Retail Facilities are provided are designated by the Parent and the
Agent as Finance Documents. 7.5. Each Obligor hereby confirms that the amendment
and restatement of the Facilities Agreement pursuant to this Agreement is an
amendment and restatement within the contemplation of the Finance Documents.
7.6. The Parent shall, and shall procure that each other Obligor will, at the
request of the Agent and at its own expense, do all such acts and things
necessary to give effect to the amendments effected or to be effected pursuant
to this Agreement. 8. COUNTERPARTS This Agreement may be executed in any number
of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement. 9. GOVERNING LAW This
Agreement is, and any non-contractual obligations arising out of or in
connection with it are, governed by English law. This Agreement has been entered
into on the date stated at the beginning of this Agreement. EH8227013.9 4



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility006.jpg]
SCHEDULE 1 PART I THE BORROWERS Schuh Limited (Reg. No. SC125327) (Scotland)
Schuh (ROI) Limited (Reg. No. 272987) (Ireland) PART II THE GUARANTORS Schuh
Limited (Reg. No. SC125327) (Scotland) Schuh (ROI) Limited (Reg. No. 272987)
(Ireland) EH8227013.9 5



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility007.jpg]
SCHEDULE 2 CONDITIONS PRECEDENT 1. Obligors (a) A copy of the Constitutional
Documents of each Obligor or a certificate of an authorised signatory of the
Parent confirming that there has been no change to such documents since 26 April
2017. (b) A copy of a resolution of the board or, if applicable, a committee of
the board of directors of each Obligor: (i) approving the terms of, and the
transactions contemplated by, this Agreement, any Finance Documents and all
conditions precedent hereto and resolving that it execute, deliver and perform
this Agreement, any Finance Documents and all conditions precedent hereto; (ii)
authorising a specified person, on its behalf to sign and/or despatch all
documents and notices to be signed and/or despatched by it under or in
connection with this Agreement. (c) Certificates of an authorised signatory of
the Parent certifying that each copy document relating to it specified in this
Schedule 2 is true and complete and in full force and effect as at a date no
earlier than the date of this Agreement. (d) In respect of Genesco, an up to
date copy of its articles and its bylaws (in each case certified as such on
behalf of Genesco), a resolution of the board of directors of Genesco approving
the execution of the Genesco Guarantee, a secretary’s certificate in respect of
Genesco and a certificate of good standing for Genesco. 2. Finance Documents (a)
A working capital facility letter between the Original Lender and the Parent in
respect of certain working capital facilities; (b) an English law guarantee in
favour of the Security Trustee granted by Genesco together with a letter from
Genesco (UK) Limited to the Security Trustee accepting its appointment as agent
for service of process in terms of such guarantee; (c) an Irish law deed of
confirmation in favour of the Security Trustee granted by the Parent and Schuh
Ireland in respect of the existing Transaction Security Documents to which they
are a party; EH8227013.9 6



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility008.jpg]
(d) a letter from the Group's auditor Ernst & Young LLP confirming that the
statutory consolidated accounts of the Parent provided to the Original Lender on
28 October 2019: (i) give a true and fair view of the state of the Group's
affairs as at 2 February 2019; (ii) give a true and fair view of the state of
the Group's loss for the period; (iii) have been properly prepared in accordance
with Accounting Principles; and (iv) have been prepared in accordance with the
requirements of the Companies Act 2006; and (e) a copy of the final valuation
report addressed to the Original Lender from CBRE in respect of the recent
property valuations for the Livingston Property and the Additional Livingston
Property. 3. Legal Opinions Legal opinions of: (a) Dickson Minto W.S., legal
advisers to the Agent as to Scots law and English law, each addressed to the
Finance Parties; (b) Matheson, legal adviser to the Agent as to Irish law,
addressed to the Finance Parties; and (c) Bass, Berry & Sims PLC, legal adviser
to Genesco as to Tennessee law, addressed to the Finance Parties. 4. Other
documents and evidence (a) This Agreement executed by the Obligors. (b) Any
information and evidence required by the Finance Parties in respect of any
Obligor to comply with its know your customer or anti money laundering
procedures. (c) A copy of any other Authorisation or other document, opinion or
assurance which the Agent considers to be necessary or desirable (if it has
notified the Parent accordingly) in connection with the entry into and
performance of the transactions contemplated by this Agreement or for the
validity and enforceability of this Agreement. (d) Evidence satisfactory to the
Agent that the Parent is in compliance with Clause 24.36 (Guarantors) of the
Amended and Restated Facilities Agreement as at the Effective Date. EH8227013.9
7



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility009.jpg]
(e) Confirmation by the Parent to the Agent of all amounts due by it or any of
its Subsidiaries to Genesco or any of its Subsidiaries (other than the Parent
and its Subsidiaries) as at the Effective Date. (f) A copy of the PSC Register
of: (i) each Obligor if Part 21A of the Companies Act 2006 applies to it and its
shares are subject to any Security created under any Transaction Security
Document; and (ii) each company to which Part 21A of the Companies Act 2006
applies and whose shares are subject to any Security created by an Obligor under
any Transaction Security Document, together with a confirmation that such PSC
Register sets out the "required particulars" (within the meaning of section 790K
of the Companies Act 2006) and any other information prescribed under Part 21A
of the Companies Act 2006 (including section 790M) and/or any associated law, in
each case, in relation to all of the relevant legal entities and persons with
significant control that are "registrable" (within the meaning of section 790C
of the Companies Act 2006) in respect of the company in accordance with Part 21A
of the Companies Act 2006. EH8227013.9 8



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility010.jpg]
SCHEDULE 3 FORM OF AMENDED AND RESTATED FACILITIES AGREEMENT £25,250,000
€7,200,000 FACILITIES AGREEMENT for SCHUH LIMITED as Parent arranged by LLOYDS
BANK PLC as Mandated Lead Arranger with LLOYDS BANK PLC acting as Agent and
LLOYDS BANK PLC acting as Security Trustee EH8227013.9 9



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility011.jpg]
CONTENTS 1. DEFINITIONS AND INTERPRETATION
.................................................................... 13 2. THE
FACILITIES
........................................................................................................
52 3. PURPOSE
..................................................................................................................
54 4. CONDITIONS OF UTILISATION
................................................................................
54 5. UTILISATION – LOANS
.............................................................................................
56 6. ANCILLARY FACILITIES
............................................................................................
58 7. REPAYMENT
.............................................................................................................
63 8. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION ........................
66 9. MANDATORY PREPAYMENT
...................................................................................
68 10. RESTRICTIONS
.........................................................................................................
71 11. INTEREST
..................................................................................................................
73 12. INTEREST PERIODS
.................................................................................................
74 13. CHANGES TO THE CALCULATION OF
INTEREST................................................. 75 14. FEES
...........................................................................................................................
76 15. TAX GROSS UP AND INDEMNITIES
........................................................................ 78 16.
INCREASED COSTS
.................................................................................................
90 17. OTHER INDEMNITIES
...............................................................................................
91 18. MITIGATION BY THE LENDERS
...............................................................................
94 19. COSTS AND EXPENSES
..........................................................................................
94 20. GUARANTEE AND INDEMNITY
................................................................................
96 21. REPRESENTATIONS
..............................................................................................
100 22. INFORMATION UNDERTAKINGS
........................................................................... 109
23. FINANCIAL COVENANTS
........................................................................................
115 24. GENERAL UNDERTAKINGS
...................................................................................
120 25. EVENTS OF DEFAULT
............................................................................................
133 26. CHANGES TO THE LENDERS
................................................................................
139 27. CHANGES TO THE OBLIGORS
..............................................................................
146 28. ROLE OF THE AGENT, THE ARRANGER AND OTHERS
..................................... 151 29. ROLE OF THE SECURITY TRUSTEE
..................................................................... 162
EH8227013.9 10



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility012.jpg]
30. CONDUCT OF BUSINESS BY THE FINANCE PARTIES
....................................... 171 31. SHARING AMONG THE FINANCE
PARTIES ......................................................... 171 32.
PAYMENT MECHANICS
..........................................................................................
174 33. SET-OFF
...................................................................................................................
178 34. NOTICES
..................................................................................................................
179 35. CALCULATIONS AND CERTIFICATES
.................................................................. 181 36.
PARTIAL INVALIDITY
..............................................................................................
181 37. REMEDIES AND WAIVERS
.....................................................................................
182 38. AMENDMENTS AND WAIVERS
..............................................................................
182 39. CONFIDENTIALITY
..................................................................................................
187 40. DISCLOSURE OF LENDER DETAILS BY AGENT
................................................. 191 41. CONFIDENTIALITY OF
FUNDING RATES ............................................................. 193
42. COUNTERPARTS
....................................................................................................
194 43. CONTRACTUAL RECOGNITION OF BAIL-IN
......................................................... 195 44. GOVERNING LAW
...................................................................................................
196 45. ENFORCEMENT
......................................................................................................
196 SCHEDULE 1 THE ORIGINAL PARTIES
............................................................................ 198
SCHEDULE 2 CONDITIONS PRECEDENT
........................................................................ 200
SCHEDULE 3 REQUEST
.....................................................................................................
203 SCHEDULE 4 [Not restated]
.................................................................................................
206 SCHEDULE 5 FORM OF TRANSFER CERTIFICATE
........................................................ 207 SCHEDULE 6 FORM OF
ASSIGNMENT AGREEMENT ..................................................... 211
SCHEDULE 7 FORM OF ACCESSION LETTER
................................................................ 215 SCHEDULE 8
FORM OF RESIGNATION LETTER
............................................................. 216 SCHEDULE 9
FORM OF COMPLIANCE CERTIFICATE
.................................................... 217 SCHEDULE 10 FORM OF
INCREASE CONFIRMATION ................................................... 218
SIGNATURES TO SIXTH AMENDMENT AND RESTATEMENT AGREEMENT ................. 223
EH8227013.9 11



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility013.jpg]
THIS AGREEMENT is the amended and restated form of a facility agreement
originally dated 10 November 2010 and as amended and restated on 1 November
2013, 19 June 2014 and, 19 May 2015 as amended on 29 December 2016 and as
amended and restated on 26 April 2017 and as amended on 25 September 2019, on 9
October 2019 and on 29 October 2019 and in its amended and restated form is made
between: (1) SCHUH LIMITED a company incorporated in Scotland with registered
number SC125327 and with its registered office at 1 Neilson Square, Deans
Industrial Estate, Livingston, EH54 8RQ , listed in Part I of Schedule 1 (The
Original Parties) as borrower and guarantor (the "Parent"); (2) THE COMPANIES
listed in Part I of Schedule 1 (The Original Parties) as borrowers (the
"Borrowers"); (3) THE COMPANIES listed in Part I of Schedule 1 (The Original
Parties) as guarantors (the "Guarantors"); (4) LLOYDS BANK PLC with registered
number 00002065 and having its registered office at 25 Gresham Street, London
EC2V 7HN as mandated lead arranger (the "Arranger"); (5) THE FINANCIAL
INSTITUTIONS listed in Part II of Schedule 1 (The Original Parties) as lenders
(the "Original Lenders"); (6) LLOYDS BANK PLC with registered number 00002065
and having its registered office at 25 Gresham Street, London EC2V 7HN as agent
of the other Finance Parties (the "Agent"); and (7) LLOYDS BANK PLC with
registered number 00002065 and having its registered office at 25 Gresham
Street, London EC2V 7HN as security trustee for the Secured Parties (the
"Security Trustee"). IT IS AGREED as follows: EH8227013.9 12



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility014.jpg]
SECTION 1 INTERPRETATION 1. DEFINITIONS AND INTERPRETATION 1.1. Definitions In
this Agreement: "Acceptable Bank" means: (a) a bank or financial institution
duly authorised under applicable laws to carry on the business of banking
(including, without limitation, the business of making deposits) which is
approved in writing by the Agent; or (b) any Finance Party. "Accession Letter"
means a document substantially in the form set out in Schedule 7 (Form of
Accession Letter). "Accounting Period" means each of the twelve periods in any
Financial Year for which the Parent is to prepare monthly management accounts
for the purposes of this Agreement. "Accounting Principles" means generally
accepted accounting principles in the UK, including IFRS. "Accounting Reference
Date" means the accounting reference date for the purposes of section 391 of the
Companies Act 2006, being 31 January in the case of each member of the Group,
(with their financial year ending not more than 7 days after, or less than 7
days before, such date). "Acquisition Agreement" means the sale and purchase
agreement dated on or about the Restatement Date setting out the terms on which
the UK Acquisition Company is to acquire the shares in SGL. "Additional
Borrower" means a company which becomes a Borrower in accordance with Clause 27
(Changes to the Obligors). "Additional Guarantor" means a company which becomes
a Guarantor in accordance with Clause 27 (Changes to the Obligors). "Additional
Livingston Property" means the subjects known as 240 (and formerly known as Plot
D, Phase II), J4M8 Distribution Park, Bathgate, EH48 2EA being the subjects (IN
THE FIRST PLACE) registered in the Land Register of Scotland under Title Number
WLN39760; and (IN THE SECOND PLACE) the subjects at J4M8 Distribution Park lying
to the north west of Inchmuir Road, Whitehill Industrial Estate, by Bathgate,
shown tinted pink EH8227013.9 13



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility015.jpg]
on the plan 2 contained in Schedule 4 to the Fifth Amendment and Restatement
Agreement and forming part of the subjects registered under Title Number
WLN6795. "Additional Obligor" means an Additional Borrower or an Additional
Guarantor. "Additional Standard Security" means the standard security by the
Parent in favour of the Security Trustee in respect of the Additional Livingston
Property dated on or around the Second Restatement Date. "Affiliate" means, in
relation to any person, a Subsidiary of that person or a Holding Company of that
person or any other Subsidiary of that Holding Company. "Agent's Spot Rate of
Exchange" means the Agent's spot rate of exchange for the purchase of the
relevant currency with Sterling in the London foreign exchange market at or
about 11.00 a.m. on a particular day. "Amendment and Restatement Agreement"
means the amendment and restatement agreement in respect of this Agreement dated
on the Restatement Date. "Ancillary Commencement Date" means, in relation to an
Ancillary Facility, the date on which that Ancillary Facility is first made
available which date shall be a Business Day within the Availability Period.
"Ancillary Commitment" means, in relation to an Ancillary Facility, the maximum
Base Currency Amount which the relevant Lender has agreed (whether or not
subject to satisfaction of conditions precedent) to make available from time to
time under an Ancillary Facility and which has been authorised as such under
Clause 6 (Ancillary Facilities), to the extent that amount is not cancelled or
reduced under this Agreement or the Ancillary Documents relating to that
Ancillary Facility. "Ancillary Document" means each document relating to or
evidencing the terms of an Ancillary Facility. "Ancillary Facility" means any
ancillary facility made available by the relevant Lender in accordance with
Clause 6 (Ancillary Facilities). "Ancillary Outstandings" means, at any time, in
relation to an Ancillary Facility then in force the aggregate of the equivalents
(as calculated by the relevant Lender) in the Base Currency of the following
amounts outstanding under that Ancillary Facility: (a) the principal amount
under each overdraft facility and term loan facility (net of any Available
Credit Balance); (b) the face amount of each guarantee, bond and letter of
credit under that Ancillary Facility; and (c) the amount fairly representing the
aggregate exposure (excluding interest and similar charges) of the relevant
Lender under each other type of accommodation provided under that Ancillary
Facility, EH8227013.9 14



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility016.jpg]
in each case as determined by the relevant Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Documents. "Annual Financial Statements" means the financial
statements for a Financial Year delivered pursuant to paragraph (a) of Clause
22.1 (Financial Statements). "Anti-Corruption Laws" means all laws, rules and
regulations of any jurisdiction applicable to any Obligor from time to time
concerning or relating to bribery, money- laundering or corruption. "Article 55
BRRD" means Article 55 of Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms. "Assignment
Agreement" means an agreement substantially in the form set out in Schedule 6
(Form of Assignment Agreement) or any other form agreed between the relevant
assignor and assignee. "Auditors" means one of PricewaterhouseCoopers, Ernst &
Young, KPMG, Deloitte & Touche or such other firm approved by the relevant
Obligor. "Authorisation" means an authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration. "Availability Period"
means, in respect of Facility A and Facility B, the period from and including
the date of this Agreement to and including the Fourth Restatement Date, in
respect of Facility C, the period from and including the Sixth Restatement Date
to the Termination Date in respect of Facility C and, in respect of Facility D,
the period from and including the Sixth Restatement Date to the Termination Date
in respect of Facility D. "Available Commitment" means, in relation to a
Facility, a Lender's Commitment under that Facility minus (subject as set out
below): (a) the amount of its participation in any outstanding Utilisations
under that Facility and the amount of any Ancillary Commitment; and (b) in
relation to any proposed Utilisation, the amount of its participation in any
other Utilisations that are due to be made under that Facility on or before the
proposed Utilisation Date and the amount of any Ancillary Commitment in relation
to any new Ancillary Facility that is due to be made available on or before the
proposed Utilisation Date, other than, in relation to any proposed Utilisation
under a Revolving Facility only, that Lender's participation in any Revolving
Loans that are due to be repaid or prepaid on or before the proposed Utilisation
Date and any Ancillary Commitment to the extent that it is due to be reduced or
cancelled on or before the proposed Utilisation Date. "Available Credit Balance"
means, in relation to an Ancillary Facility, credit balances on any account of
any Borrower of that Ancillary Facility to the extent that those credit
EH8227013.9 15



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility017.jpg]
balances are freely available to be set off by the relevant Lender against
liabilities owed to it by that Borrower under that Ancillary Facility.
"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
"Bail-In Action" means the exercise of any Write-down and Conversion Powers.
"Bail-In Legislation" means, in relation to any EEA Member Country which has
implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time. "Base Currency" means, in respect of Facility B and
Facility C, sterling and, in respect of Facility D, euro. "Base Currency Amount"
means: (a) in relation to a Utilisation, the amount specified in the Utilisation
Request delivered by a Borrower for that Utilisation (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent's Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request in accordance with the terms of this
Agreement); and (b) in relation to an Ancillary Commitment, the amount specified
as such in the notice delivered to the relevant Lender by the Parent pursuant to
Clause 6.2 (Availability) (or, if the amount specified is not denominated in the
Base Currency, that amount converted into the Base Currency at the Agent's Spot
Rate of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the
relevant Lender receives the notice of the Ancillary Commitment in accordance
with the terms of this Agreement), as adjusted to reflect any repayment,
prepayment, consolidation or division of a Utilisation, or (as the case may be)
cancellation or reduction of an Ancillary Facility. "Blocking Law" means: (a)
any provision of Council Regulation (EC) No. 2271/1996 of November 1996 (or any
law or regulation implementing such Regulation in any member state of the
European Union or the United Kingdom; (b) any similar blocking or anti-boycott
law. EH8227013.9 16



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility018.jpg]
"Borrower" means a Borrower listed in Part I of Schedule 1 (The Original
Parties) or an Additional Borrower unless it has ceased to be a Borrower in
accordance with Clause 27 (Changes to the Obligors). "Break Costs" means the
amount (if any) by which: (a) the interest (excluding Margin) which a Lender
should have received for the period from the date of receipt of all or any part
of its participation in a Loan or Unpaid Sum to the last day of the current
Interest Period in respect of that Loan or Unpaid Sum, had the principal amount
or Unpaid Sum received been paid on the last day of that Interest Period;
exceeds: (b) the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period. "Budget" any budget delivered by the Parent to the
Agent pursuant to Clause 22.4 (Budget). "Business Acquisition" means the
acquisition of a company or any shares or securities or a business or
undertaking (or, in each case, any interest in any of them) or the incorporation
of a company. "Business Day" means a day (other than a Saturday or Sunday) on
which banks are open for general business in London, and (in relation to any
date for payment or purchase of Euro) any TARGET Day. "Business Plan" means the
business plan prepared by SGL and delivered to the Agent on or around 23 July
2010 including the agreed form financial projections of SGL and its
subsidiaries. "Capital Expenditure" means any expenditure or obligation (other
than expenditure or obligations in respect of Business Acquisitions) in respect
of expenditure which, in accordance with the Accounting Principles, is treated
as capital expenditure (and including the capital element of any expenditure or
obligation incurred in connection with a Finance Lease). "Cash" means, at any
time, cash in hand or at bank or amounts on deposit with a Lender (which, for
the avoidance of any doubt, includes any cash held by way of cash cover for any
reason) which are freely transferable and freely convertible and accessible by a
member of the Group within 7 days together with (without double counting) cash
in transit and in any such case is not subject to any Security (other than the
Transaction Security). "Cashflow" has the meaning given to that term in Clause
23.1 (Financial definitions). EH8227013.9 17



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility019.jpg]
"Change of Control" means (A) any person or group of persons acting in concert
gains direct or indirect control of Genesco after the Restatement Date, (B)
Genesco ceases to have legal and beneficial ownership of the entire issued share
capital of UK Acquisition Company, (C) UK Acquisition Company ceases to have
legal and beneficial ownership of the entire issued share capital of SGL, (D)
SGL ceases to have legal and beneficial ownership of the entire issued share
capital of Holdings, (E) Holdings ceases to have legal and beneficial ownership
of the entire issued share capital of the Parent, (F) the Parent ceases to have
legal and beneficial ownership of Schuh Ireland or (G) any person or group of
persons acting in concert gains direct or indirect control of the Parent after
the Sixth Amendment and Restatement Date. For the purposes of this definition:
"control" of the Parent means: (a) the power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to: (i) cast, or control the
casting of, more than 50% of the maximum number of votes that might be cast at a
general meeting of the Parent; or (A) appoint or remove all, or the majority, of
the directors or other equivalent officers of the Parent; or (B) give directions
with respect to the operating and financial policies of the Parent with which
the directors or other equivalent officers of the Parent are obliged to comply;
and/or (C) the holding beneficially of more than 50% of the issued share capital
of the Parent (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital); (b) "control" of Genesco means: (i) any "person" or "group"
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the "beneficial
owner" (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have "beneficial
ownership" of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right being an "option right") directly or indirectly, of more than 50% of
the equity securities of Genesco entitled to vote for members of the board of
directors or equivalent governing body of Genesco on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); and/or EH8227013.9 18



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility020.jpg]
(ii) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent body of Genesco cease to be composed
of individuals (i) who were members of that board or equivalent governing body
on the first day of such period, (ii) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in
paragraph (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in paragraphs (i) and (ii) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body; (c) "acting in concert" means, a group of persons
who, pursuant to an agreement or understanding (whether formal or informal),
actively co-operate, through the acquisition directly or indirectly of shares in
the Parent by any of them, either directly or indirectly, to obtain or
consolidate control of the Parent. "Charged Property" means all of the assets of
the Obligors which from time to time are, or are expressed to be, the subject of
the Transaction Security. "Code" means the US Internal Revenue Code of 1986.
"Commitment" means a Facility A Commitment, a Facility B Commitment, a Facility
C Commitment or a Facility D Commitment. "Collateral Warranty Assignment" means
the assignment in security granted by the Parent in favour of the Security
Trustee of the contractor's collateral warranty dated 17 February 2011 between
RP IOM GP Limited and RP IOM Nominees Limited and Twintec Limited, as assigned
to the Parent on or around the Second Restatement Date. "Compliance Certificate"
means a certificate substantially in the form set out in Schedule 9 (Form of
Compliance Certificate). "Confidential Information" means all information
relating to the Parent, any Obligor, the Group, the Finance Documents or a
Facility of which a Finance Party becomes aware in its capacity as, for the
purpose of becoming, a Finance Party or which is received by a Finance Party in
relation to, or for the purpose of becoming a Finance Party under, the Finance
Documents or a Facility from either: (a) any member of the Group or any of its
advisers; or (b) another Finance Party, if the information was obtained by that
Finance Party directly or indirectly from any member of the Group or any of its
advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that: EH8227013.9 19



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility021.jpg]
(i) is or becomes public information other than as a direct or indirect result
of any breach by that Finance Party of Clause 39 (Confidentiality); or (ii) is
identified in writing at the time of delivery as non-confidential by any member
of the Group or any of its advisers; (iii) is known by that Finance Party before
the date the information is disclosed to it in accordance with paragraphs (a) or
(b) above or is lawfully obtained by that Finance Party after that date, from a
source which is, as far as that Finance Party is aware, unconnected with the
Group and which, in either case, as far as that Finance Party is aware, has not
been obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality. "Confidentiality Undertaking" means a confidentiality
undertaking substantially in a recommended form of the LMA or in any other form
agreed between the Parent and the Agent. "Constitutional Documents" means the
certificate of incorporation, the certificate of incorporation on change of name
(if any) and the memorandum and articles of association of the Parent. "CTA"
means the Corporation Tax Act 2009. "Deal Costs" means all fees, costs and
expenses, stamp, registration and other Taxes incurred by the Parent or any
other member of the Group in connection with the Transaction Documents. "Debt
Purchase Transaction" means, in relation to a person, a transaction where such
person: (a) purchases by way of assignment or transfer; (b) enters into any
sub-participation in respect of; or (c) enters into any other agreement or
arrangement having an economic effect substantially similar to a
sub-participation in respect of, any Commitment or amount outstanding under this
Agreement. "Default" means an Event of Default or any event or circumstance
specified in Clause 25 (Events of Default) which would (with the expiry of a
grace period, the giving of notice, the making of any determination under the
Finance Documents or any combination of any of the foregoing) be an Event of
Default. "Defaulting Lender" means any Lender: EH8227013.9 20



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility022.jpg]
(a) which has failed to make its participation in a Loan available or has
notified the Agent that it will not make its participation in a Loan available
by the Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders'
participation); (b) which has rescinded or repudiated a Finance Document; or (c)
with respect to which an Insolvency Event has occurred and is continuing,
unless, in the case of paragraph (a) above: (i) its failure to pay is caused by:
(A) administrative or technical error; or (B) a Disruption Event; and payment is
made within 5 Business Days of its due date; or (ii) the Lender is disputing in
good faith whether it is contractually obliged to make the payment in question;
(iii) it is unlawful in any relevant jurisdiction for the Lender to make that
payment (provided that this shall not prejudice the rights of the Borrowers
under Clause 8.1 (Illegality); (iv) the failure to make that payment is caused
by the negligence or wilful default of a third party beyond its control; (v) the
failure to make that payment is caused by an administrative or technical error
experienced by a third party beyond its control; or (vi) the Agent is an
Impaired Agent and a Borrower has failed to notify the Lenders by giving not
less than 3 Business Days prior notice of alternative arrangements for that
payment. "Delegate" means any delegate, agent, attorney or co-trustee appointed
by the Security Trustee. "Designated Gross Amount" means the amount notified by
the Parent to the Agent upon the establishment of a Multi-account Overdraft as
being the maximum amount of Gross Outstandings that will, at any time, be
outstanding under that Multi-account Overdraft. "Designated Net Amount" means
the amount notified by the Parent to the Agent upon the establishment of a
Multi-account Overdraft as being the maximum amount of Net Outstandings that
will, at any time, be outstanding under that Multi-account Overdraft.
"Designated Person" means a person listed on the European Union's Consolidated
List of Persons, Groups and Entities subject to EU Financial Sanctions, the
Consolidated List of Financial Sanctions Targets issued by Her Majesty's
Treasury of the United Kingdom, EH8227013.9 21



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility023.jpg]
the Specially Designated Nationals and Blocked Persons list issued by the Office
of Foreign Assets Controls of the US Department of Treasury or any similar list
issued or maintained or made public by any Sanctions Authority, each as amended,
supplemented or substituted from time to time. "Disruption Event" means either
or both of: (a) a material disruption to those payment or communications systems
or to those financial markets which are, in each case, required to operate in
order for payments to be made in connection with the Facilities (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties; or (b) the occurrence of any other event which results in a disruption
(of a technical or systems-related nature) to the treasury or payments
operations of a Party preventing that, or any other Party: (i) from performing
its payment obligations under the Finance Documents; or (ii) from communicating
with other Parties in accordance with the terms of the Finance Documents, and
which (in either such case) is not caused by, and is beyond the control of, the
Party whose operations are disrupted. "Dormant Subsidiary" means a member of the
Group which does not trade (for itself or as agent for any person) and does not
own, legally or beneficially, assets (including, without limitation,
indebtedness owed to it) which in aggregate have a value of £5,000 or more or
its equivalent in other currencies. "EEA Member Country" means any member state
of the European Union, Iceland, Liechtenstein and Norway. "Eligible Institution"
means any Lender or other bank, financial institution, trust, fund or other
entity selected by the Parent and which, in each case, is not a member of the
Group nor an Investor nor an Affiliate of an Investor and which is further
acceptable to the Agent (acting reasonably). "Environment" means humans,
animals, plants and all other living organisms including the ecological systems
of which they form part and the following media: (a) air (including, without
limitation, air within natural or man-made structures, whether above or below
ground); (b) water (including, without limitation, territorial, coastal and
inland waters, water under or within land and water in drains and sewers); and
EH8227013.9 22



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility024.jpg]
(c) land (including, without limitation, land under water). "Environmental
Claim" means any claim, proceeding, notice or investigation by any person in
respect of any Environmental Law. "Environmental Law" means any applicable law
or regulation which relates to: (a) the pollution or protection of the
Environment; (b) the conditions of the workplace; or (c) any emission,
generation, handling, storage, disposal, removal, use, release, spillage or
discharge of any substance which, alone or in combination with any other, is
capable of causing harm to the Environment including, without limitation, any
waste. "Environmental Permits" means any permit and other Authorisation and the
filing of any notification, report or assessment required under any
Environmental Law for the operation of the business of any member of the Group
conducted on or from the properties owned or used by any member of the Group.
"Escrow Account" means an interest-bearing account: (a) held in Scotland by a
Borrower with the Agent or the Security Trustee; (b) identified in a letter
between the Parent and the Agent as the Escrow Account; (c) subject to Security
in favour of the Security Trustee, which Security is in form and substance
satisfactory to the Agent and the Security Trustee; and (d) from which no
withdrawals may be made by any members of the Group except as contemplated by
this Agreement, (as the same may be re-designated, substituted or replaced from
time to time). "Escrow Account Certificate" means, in respect of any Quarter
Date, a certificate signed by two directors of the Parent (one of whom must be
the chief financial officer of the Group) confirming that as at such Quarter
Date: (a) no Default is continuing; (b) the Parent has complied with each of the
financial covenants set out in Clause 23.2 (Financial condition) on each Quarter
Date up to and including the date of the relevant Escrow Account Certificate
provided that, in the case of each Quarter Date occurring after the Relevant
Quarter Date (as defined in Clause 23.4(a)), no account is taken of any New
Shareholder Injection; and (c) the Parent will comply with each of the financial
covenants set out in Clause 23.2 (Financial condition) on each of the two
Quarter Dates falling after the Quarter EH8227013.9 23



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility025.jpg]
Date as at which the relevant Escrow Account Certificate is given, and attaching
such supporting evidence as the Agent may reasonably request in connection with
such confirmation provided that in the case of each of such Quarter Dates no
account is taken of any New Shareholder Injection. "EU Bail-In Legislation
Schedule" means the document described as such and published by the LMA (or any
successor person) from time to time. "Euro" and the figure "€" means the single
currency of the Participating Member States. "EURIBOR" means, in relation to any
Loan in Euro: (a) the applicable Screen Rate as of 11.00 a.m. (Brussels time)
for Euro and for a period equal in length to the Interest Period of that Loan;
or (b) as otherwise determined pursuant to Clause 13.1 (Unavailability of Screen
Rate), and if, in either case, that rate is less than zero, EURIBOR shall be
deemed to be zero. "Event of Default" means any event or circumstance specified
as such in Clause 25 (Events of Default). "Existing Retail Facilities" means the
retail and merchant service facilities currently provided by Lloyds Cardnet to
the Group. "Facility" means Facility A, Facility B, Facility C or Facility D and
"Facilities" means all or any of them as the context requires. "Facility A"
means the term loan facility made available under this Agreement as described in
paragraph (a)(i) of Clause 2.1 (The Facilities). "Facility A Commitment" means:
(a) in relation to an Original Lender, the amount set opposite its name under
the heading "Facility A Commitment" in Part II of Schedule 1 (The Original
Parties) and the amount of any other Facility A Commitment transferred to it
under this Agreement; and (b) in relation to any other Lender, the amount of any
Facility A Commitment transferred to it under this Agreement, to the extent not
cancelled, reduced or transferred by it under this Agreement. "Facility A Loan"
means a loan made or to be made under Facility A or the principal amount
outstanding for the time being of that loan. "Facility A Repayment Date" means
each date set out in paragraph (a) of Clause 7.1 (Repayment of Term Loans).
EH8227013.9 24



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility026.jpg]
"Facility A Repayment Instalment" means each of the repayment instalments set
out in paragraph (a) of Clause 7.1 (Repayment of Term Loans) opposite the
relevant Facility A Repayment Date. "Facility B" means the term loan facility
made available under this Agreement as described in paragraph (a)(ii) of Clause
2.1 (The Facilities). "Facility B Commitment" means: (a) in relation to an
Original Lender, the amount set opposite its name under the heading "Facility B
Commitment" in Part II of Schedule 1 (The Original Lenders) and the amount of
any other Facility B Commitment transferred to it under this Agreement; and (b)
in relation to any other Lender, the amount of any Facility B Commitment
transferred to it under this Agreement, to the extent not cancelled, reduced or
transferred by it under this Agreement. "Facility B Loan" means a loan made or
to be made under Facility B or the principal amount outstanding for the time
being of that loan. "Facility B Repayment Date" means each date set out in
paragraph (b) of Clause 7.1 (Repayment of Term Loans). "Facility B Repayment
Instalment" means each of the repayment instalments set out in paragraph (b) of
Clause 7.1 (Repayment of Term Loans) opposite the relevant Facility B Repayment
Date. "Facility C" means the revolving loan facility made available under this
Agreement as described in paragraph (a)(iii) of Clause 2.1 (The Facilities).
"Facility C Commitment" means: (a) in relation to an Original Lender, the amount
set opposite its name under the heading "Facility C Commitment" in Part II of
Schedule 1 (The Original Parties) and the amount of any other Facility C
Commitment transferred to it under this Agreement; and (b) in relation to any
other Lender, the amount of any Facility C Commitment transferred to it under
this Agreement, to the extent not cancelled, reduced or transferred by it under
this Agreement. "Facility C Loan" means a loan made or to be made under Facility
C or the principal amount outstanding for the time being of that loan. "Facility
D" means the revolving loan facility made available under this Agreement as
described in paragraph (a)(iv) of Clause 2.1 (The Facilities). EH8227013.9 25



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility027.jpg]
"Facility D Commitment" means: (a) in relation to an Original Lender, the amount
set opposite its name under the heading "Facility D Commitment" in Part II of
Schedule 1 (The Original Lenders) and the amount of any other Facility D
Commitment transferred to it under this Agreement; and (b) in relation to any
other Lender, the amount of any Facility D Commitment transferred to it under
this Agreement, to the extent not cancelled, reduced or transferred by it under
this Agreement. "Facility D Loan" means a loan made or to be made under Facility
D or the principal amount outstanding for the time being of that loan. "Facility
Office" means: (a) in respect of a Lender, the office or offices notified by
that Lender to the Agent in writing on or before the date it becomes a Lender
(or, following that date, by not less than five Business Days' written notice)
as the office or offices through which it will perform its obligations under
this Agreement; or (b) in respect of any other Finance Party, the office in the
jurisdiction in which it is resident for tax purposes. "FATCA" means: (c)
sections 1471 to 1474 of the Code or any associated regulations; (d) any treaty,
law or regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the US and any other jurisdiction, which (in either case)
facilitates the implementation of any law or regulation referred to in paragraph
(a) above; or (e) any agreement pursuant to the implementation of any treaty,
law or regulation referred to in paragraphs (a) or (b) above with the US
Internal Revenue Service, the US government or any governmental or taxation
authority in any other jurisdiction. "FATCA Application Date" means: (f) in
relation to a "withholdable payment" described in section 1473(1)(A)(i) of the
Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or (g) in relation to a "passthru payment"
described in section 1471(d)(7) of the Code not falling within paragraph (a)
above, the first date from which such payment may become subject to a deduction
or withholding required by FATCA. EH8227013.9 26



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility028.jpg]
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA. "FATCA Exempt Party" means a Party that is
entitled to receive payments free from any FATCA Deduction. "Fee Letter" means
any letter or letters dated on or about the date of this Agreement between the
Arranger and the Parent (or the Agent and the Parent or the Security Trustee and
the Parent) setting out any of the fees referred to in Clause 14 (Fees). "Fifth
Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on or around 26 April 2017. "Fifth
Restatement Date" means the Effective Date as defined in the Fifth Amendment and
Restatement Agreement. "Finance Document" means this Agreement, any Accession
Letter, any Ancillary Document, any Compliance Certificate, any Fee Letter, the
Genesco Guarantee, any Hedging Agreement, any Resignation Letter, any Selection
Notice, the Subordination Agreements, any Transaction Security Document, any
Utilisation Request, the Working Capital Facility Letter (and any renewal or
replacement thereof in respect of such facilities provided by Lloyds Bank plc),
the Amendment and Restatement Agreement, the Second Amendment and Restatement
Agreement, the Third Amendment and Restatement Agreement, the Fourth Amendment
and Restatement Agreement, the Fifth Amendment and Restatement Agreement, the
Sixth Amendment and Restatement Agreement, the letters amending this Agreement
dated 25 September 2019, 9 October 2019 and 29 October 2019, and any document
entered into in respect of the Lloyds Retail Facilities and any other document
designated as a "Finance Document" by the Agent and the Parent. "Finance Lease"
means any lease or hire purchase contract which would, in accordance with the
Accounting Principles, be treated as a finance or capital lease. "Finance Party"
means the Agent, the Arranger, the Security Trustee, a Lender, the Working
Capital Lender and Lloyds Bank plc (or any other member of the LBG Group) as
provider of the Lloyds Retail Facilities. "Financial Due Diligence Report" means
the report by KPMG dated on or around the date of this Agreement relating to the
Parent and its subsidiaries and addressed to, and/or capable of being relied
upon by, Lloyds Bank plc as original lender. "Financial Indebtedness" means any
indebtedness for or in respect of: (a) moneys borrowed and debit balances at
banks or other financial institutions; (b) any acceptance under any acceptance
credit or bill discounting facility (or dematerialised equivalent); EH8227013.9
27



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility029.jpg]
(c) any note purchase facility or the issue of bonds, notes, debentures, loan
stock or any similar instrument; (d) the amount of any liability in respect of
Finance Leases; (e) receivables sold or discounted (other than any receivables
to the extent they are sold on a non-recourse basis and meet any requirement for
de-recognition under the Accounting Principles); (f) any Treasury Transaction
(and, when calculating the value of that Treasury Transaction, only the marked
to market value (or, if any actual amount is due as a result of the termination
or close-out of that Treasury Transaction, that amount) shall be taken into
account); (g) any counter-indemnity obligation in respect of a guarantee, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; (h) any amount raised by the issue of redeemable
shares which are redeemable (other than at the option of the issuer) before the
Termination Date or are otherwise classified as borrowings under the Accounting
Principles; (i) any amount of any liability under an advance or deferred
purchase agreement if (i) one of the primary reasons behind entering into the
agreement is to raise finance or to finance the acquisition or construction of
the asset or service in question or (ii) the agreement is in respect of the
supply of assets or services and payment is due more than 90 days after the date
of supply; (j) any amount raised under any other transaction (including any
forward sale or purchase, sale and sale back or sale and leaseback agreement)
having the commercial effect of a borrowing or otherwise classified as
borrowings under the Accounting Principles; and (k) the amount of any liability
in respect of any guarantee for any of the items referred to in paragraphs (a)
to (j) above. "Financial Quarter" has the meaning given to that term in Clause
23.1 (Financial definitions). "Financial Year" has the meaning given to that
term in Clause 23.1 (Financial definitions). "Flotation" means: (a) a successful
application being made for the admission of any part of the share capital of any
member of the Group to the Official List maintained by the Financial Conduct
Authority and the admission of any part of the share capital of any member of
the Group to trading on the London Stock Exchange plc; or EH8227013.9 28



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility030.jpg]
(b) the grant of permission to deal with any part of the issued share capital of
any member of the Group on the Alternative Investment Market or the Main Board
or Growth Board of the ICAP Securities & Derivatives Exchange Limited (ISDX) or
on any recognised investment exchange (as that term is used in the Financial
Services and Markets Act 2000) or in or on any exchange or market replacing the
same or any other exchange or market in any country. "Fourth Amendment and
Restatement Agreement" means the amendment and restatement agreement in respect
of this Agreement dated on or around 19 May 2015. "Fourth Restatement Date"
means the Effective Date as defined in the Fourth Amendment and Restatement
Agreement. "Funding Rate" means any individual rate notified by a Lender to the
Agent pursuant to paragraph (a)(ii) of Clause 13.3 (Cost of funds). "Funds Flow"
means the funds flow delivered by the Parent to the Agent on or around the date
of this Agreement in connection with the facilities being made available to the
Group by the Finance Parties. "Genesco" means Genesco Inc., a corporation
registered in Tennessee. "Genesco Closing Schedule" means the schedule in the
agreed form setting out the dates to which the Group will prepare Monthly
Financial Statements after the Restatement Date. "Genesco Debt Structuring
Paper" means the document entitled "UK/Jersey Debt Structuring" dated 18 October
2019 provided to the Agent by Genesco. "Genesco Guarantee" means the guarantee
granted by Genesco in favour of the Security Trustee dated on or around the date
of the Sixth Amendment and Restatement Agreement. "Genesco Guarantee Repeating
Representations" means each of the representations set out Clause 8 of the
Genesco Guarantee. "Gross Outstandings" means, in relation to a Multi-account
Overdraft, the Ancillary Outstandings of that Multi-account Overdraft but
calculated on the basis that the words "(net of any Available Credit Balance)"
in paragraph (a) of the definition of "Ancillary Outstandings" were deleted.
"Group" means the Parent and each of its Subsidiaries for the time being. "Group
Material Property" means all of the property (whether heritable or moveable,
corporeal or incorporeal, and including without limitation the Properties, the
Intellectual Property, the necessary stock and fixtures and fittings, the
trading book debts, the trading name "Schuh" and the associated goodwill, and
the contracts between the Group and its customers) which is material in the
context of the Group's business and which is required EH8227013.9 29



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility031.jpg]
by the Group in order to carry on its business as it is being conducted as at
the date of the Sixth Amendment and Restatement Agreement. "Guarantor" means a
Guarantor listed in Part I of Schedule 1 (The Original Parties) as a Guarantor
or an Additional Guarantor, unless it has ceased to be a Guarantor in accordance
with Clause 27 (Changes to the Obligors). For the avoidance of doubt, the term
"Guarantor" as used herein does not and will not include Genesco, unless Genesco
becomes an Additional Guarantor at its request. "Hedging Agreement" means any
master agreement, confirmation, schedule or other agreement in agreed form
entered into or to be entered into by the Parent and a Lender for the purpose of
hedging interest rate liabilities in relation to the Term Facilities in
accordance with any Hedging Policy Letter. "Hedging Policy Letter" means any
letter entered into at any time by the Parent to the Agent setting out the
proposed policy of the Group in relation to the hedging of its exposure to
floating rates of interest. "Holding Account" means an account: (a) held in
Scotland by a member of the Group with the Agent or Security Trustee; (b)
identified in a letter between the Parent and the Agent as a Holding Account;
and (c) subject to Security in favour of the Security Trustee which Security is
in form and substance satisfactory to the Security Trustee, (as the same may be
redesignated, substituted or replaced from time to time). "Holding Company"
means, in relation to a company or corporation, any other company or corporation
in respect of which it is a Subsidiary. "Holdings" means Schuh Holdings Limited
(Registered No. SC265833). "Investor" means the UK Acquisition Company. "IFRS"
means international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements.
"Impaired Agent" means the Agent at any time when: (a) (if the Agent is also a
Lender) it is a Defaulting Lender under paragraph (a) or (b) of the definition
of "Defaulting Lender"; (b) an Insolvency Event has occurred and is continuing
with respect to the Agent; or (c) the Agent rescinds or repudiates a Finance
Document. EH8227013.9 30



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility032.jpg]
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 10 (Form of Increase Confirmation). "Information Package" means the
Reports, the Business Plan and the Funds Flow. "Insolvency Event" in relation to
a Finance Party means: (a) a Finance Party being dissolved (other than pursuant
to a consolidation, amalgamation or merger); (b) a Finance Party admits in
writing its inability generally to pay its debts as they become due; or (c) the
appointment of a liquidator, receiver, administrator, compulsory manager or
similar officer in respect of that Finance Party or all or any material part of
that Finance Party’s assets or any analogous procedure or any formal step being
taken in respect of any such appointment or procedure other than the
presentation of a petition for any such appointment or procedure which is
dismissed, stayed or discharged within 30 days. "Insurance Adequacy Letter"
means the letter from Aon addressed to the Finance Parties dated on or around
the date of this Agreement in respect of the insurance provision of the Group.
"Intellectual Property" means: (a) any patents, trade marks, service marks,
designs, business names, copyrights, database rights, design rights, domain
names, moral rights, inventions, confidential information, know how and other
intellectual property rights and interests (which may now or in the future
subsist), whether registered or unregistered; and (b) the benefit of all
applications and rights to use such assets of each member of the Group (which
may now or in the future subsist). "Interest Period" means, in relation to a
Loan, each period determined in accordance with Clause 12 (Interest Periods)
and, in relation to an Unpaid Sum, each period determined in accordance with
Clause 11.3 (Default interest). "Interpolated Screen Rate" means, in relation to
LIBOR or EURIBOR for any Loan, the rate (rounded to the same number of decimal
places as the two relevant Screen Rates) which results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available) which is less than the Interest Period of
that Loan; and (b) the applicable Screen Rate for the shortest period (for which
that Screen Rate is available) which exceeds the Interest Period of that Loan,
EH8227013.9 31



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility033.jpg]
each as of 11.00 a.m. on the Quotation Day for the currency of that Loan. "Irish
Law Mortgage Debenture" means, an Irish law mortgage debenture entered into on
or about the Fifth Restatement Date and entered into between (1) Schuh Ireland
and (2) the Security Trustee. "ITA" means the Income Tax Act 2007. "Joint
Venture" means any joint venture entity, whether a company, unincorporated firm,
undertaking, association, joint venture or partnership or any other entity. "LBG
Group" means Lloyds Banking Group plc and its Subsidiaries and Affiliates from
time to time. "Legal Reservations" means: (a) the principle that equitable
remedies may be granted or refused at the discretion of a court and the
limitation of enforcement by laws relating to insolvency, reorganisation and
other laws generally affecting the rights of creditors; (b) the time barring of
claims under the Limitation Acts, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim; (c) the principle that any
additional interest imposed under any relevant agreement may be held to be
unenforceable on the grounds that it is a penalty and thus void; (d) the
principle that an English court may not give effect to an indemnity for legal
costs incurred by an unsuccessful litigant; (e) the principle that in certain
circumstances security granted by way of fixed charge may be characterised as a
floating charge or that security purported to be constituted by way of an
assignment may be recharacterised as a charge; (f) similar principles, rights
and defences under the laws of any Relevant Jurisdiction; and (g) any other
matters which are set out as qualifications or reservations as to matters of law
(but not of fact) expressed in any legal opinion required to be given by this
Agreement. "Lender" means: (a) any Original Lender; and (b) any bank, financial
institution, trust, fund or other entity which has become a Party as a Lender in
accordance with Clause 26 (Changes to the Lenders), EH8227013.9 32



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility034.jpg]
which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement. "LIBOR" means, in relation to any Loan: (a) the applicable
Screen Rate as of 11.00 a.m. on the Quotation Day for sterling and for a period
equal in length to the Interest Period of that Loan; or (b) as otherwise
determined pursuant to Clause 13.1 (Unavailability of Screen Rate), and if, in
either case, that rate is less than zero, LIBOR shall be deemed to be zero.
"Limitation Acts" means the Limitation Act 1980, the Foreign Limitation Periods
Act 1984, the Prescription and Limitation (Scotland) Act 1973, the Prescription
and Limitation (Scotland) Act 1984 and any other enactment (whenever passed)
relating to the prescription and/or limitation of actions and/or claims in any
part of the United Kingdom. "Livingston Property" means the heritable property
situated at 1 Neilson Square, Deans Industrial Estate, Livingston EH54 8EQ
(Title Number WLN1738). "Lloyds Retail Facilities" means the retail and merchant
services facilities (if any) provided to the Group by a member of the LBG Group
from time to time. "LMA" means the Loan Market Association. "Loan" means a Term
Loan or a Revolving Loan. "Majority Lenders" means a Lender or Lenders whose
Commitments aggregate more than 662/3 per cent. of the Total Commitments (or, if
the Total Commitments have been 2 reduced to zero, aggregated more than 66 /3
per cent. of the Total Commitments immediately prior to that reduction),
calculated by notionally converting any Commitments denominated in Euros into
Sterling at the Agent's Spot Rate of Exchange on the relevant date. "Mandatory
Prepayment Account" means an interest-bearing account: (a) held in Scotland by a
Borrower with the Agent or Security Trustee; (b) identified in a letter between
the Parent and the Agent as a Mandatory Prepayment Account; (c) subject to
Security in favour of the Security Trustee which Security is in form and
substance satisfactory to the Agent and Security Trustee; and (d) from which no
withdrawals may be made by any members of the Group except as contemplated by
this Agreement, (as the same may be redesignated, substituted or replaced from
time to time). EH8227013.9 33



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility035.jpg]
"Margin" means: (a) in relation to any Facility A Loan, one point eight per
cent. (1.8%) per annum; (b) in relation to any Facility B Loan, two point five
per cent. (2.5%) per annum; (c) in relation to any Facility C Loan, two point
two per cent. (2.2%) per annum; (d) in relation to any Facility D Loan, two
point two per cent. (2.2%) per annum; (e) in relation to any Unpaid Sum relating
or referable to a Facility, the rate per annum specified above for that
Facility; (f) in relation to any other Unpaid Sum, the highest rate specified
above; and (g) if at any time a breach of the terms of Clause 23 (Financial
Covenants) is continuing each of the rates referred to in (a) to (f) (inclusive)
above will increase to two times the Margin which would otherwise be applicable
to such amount for so long as such breach continues unwaived. "Material Adverse
Effect" means any event or circumstance which is in the opinion of the Majority
Lenders (acting reasonably) materially adverse to: (a) the business, operations,
property, condition (financial or otherwise) or prospects of the Group taken as
a whole; or (b) the ability of an Obligor to perform its payment obligations
under any of the Finance Documents and/or its obligations under Clause 23.2
(Financial condition) of this Agreement; or (c) the validity or enforceability
of, or the effectiveness or ranking of any Security granted or purporting to be
granted pursuant to any of, the Finance Documents or the rights or remedies of
any Finance Party under any of the Finance Documents. "Month" means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month, except that: (a) (subject to
paragraph (c) below) if the numerically corresponding day is not a Business Day,
that period shall end on the next Business Day in that calendar month in which
that period is to end if there is one, or if there is not, on the immediately
preceding Business Day; (b) if there is no numerically corresponding day in the
calendar month in which that period is to end, that period shall end on the last
Business Day in that calendar month; and EH8227013.9 34



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility036.jpg]
(c) if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end. The above rules will only apply to the
last Month of any period. "Monthly" shall be construed accordingly. "Monthly
Financial Statements" means the monthly financial statements of the Group
delivered pursuant to paragraph (c) of Clause 22.1 (Financial Statements).
"Multi-account Overdraft" means an Ancillary Facility which is an overdraft
facility comprising more than one account. "Net Outstandings" means, in relation
to a Multi-account Overdraft, the Ancillary Outstandings of that Multi-account
Overdraft. "Non-Consenting Lender" has the meaning given to that term in Clause
38.4 (Replacement of Lender). "Obligor" means a Borrower or a Guarantor.
"Obligors' Agent" means the Parent, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.3 (Obligors' Agent).
"Original Financial Statements" means: (a) in relation to SGL, the audited
consolidated financial statements of SGL and its subsidiaries for its financial
year ended 31 January 2015 and the unaudited management accounts for the
Accounting Period which ended on 2 May 2015; and (b) in relation to any other
Obligor, its audited financial statements delivered to the Agent as required by
Clause 27 (Changes to the Obligors). "Participating Member State" means any
member state of the European Communities that adopts or has adopted the Euro as
its lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union. "Party" means a party to this
Agreement. "PSC Register" means "PSC register" within the meaning of section
790C(10) of the Companies Act 2006. "Perfection Requirements" means the making
or the procuring of the appropriate registrations, filings, endorsements,
notarisations, stampings and/or notifications of the Transaction Security
Documents and/or the Transaction Security created thereunder. "Permitted
Acquisition" means: (a) an acquisition permitted in terms of Clause 24.30
(Capital Expenditure); EH8227013.9 35



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility037.jpg]
(b) an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of by another member of the Group in
circumstances constituting a Permitted Disposal; (c) an acquisition of shares or
securities pursuant to a Permitted Share Issue; (d) an acquisition approved in
writing by the Majority Lenders. "Permitted Bank Accounts" means each of the
accounts held by Schuh Ireland with Ulster Bank (or such other bank notified by
the Parent to the Agent from time to time). "Permitted Disposal" means any sale,
lease, licence, transfer or other disposal which is on arms' length terms: (a)
of trading stock or cash made by any member of the Group in the ordinary course
of trading of the disposing entity; (b) of any asset by a member of the Group
(the "Disposing Company") to another member of the Group (the "Acquiring
Company"), but if: (i) the Disposing Company is an Obligor, the Acquiring
Company must also be an Obligor; (ii) the Disposing Company had given Security
over the asset, the Acquiring Company must give equivalent Security over that
asset; and (iii) the Disposing Company is a Guarantor, the Acquiring Company
must be a Guarantor guaranteeing at all times an amount no less than that
guaranteed by the Disposing Company; (c) of assets (other than shares,
businesses, any Properties or any Intellectual Property) in exchange for other
assets comparable or superior as to type, value or quality (other than an
exchange of a non-cash asset for cash); (d) of obsolete or redundant vehicles,
plant and equipment for cash; (e) arising as a result of any Permitted Security;
and (f) of assets (other than shares, businesses, any Properties or any
Intellectual Property) for cash where the higher of the market value and net
consideration receivable (when aggregated with the higher of the market value
and net consideration receivable for any other sale, lease, licence, transfer or
other disposal not allowed under the preceding paragraphs) does not exceed
£200,000 (or its equivalent) in any Financial Year of the Parent. "Permitted
Financial Indebtedness" means Financial Indebtedness: (a) arising under a
foreign exchange transaction for spot or forward delivery entered into in
connection with protection against fluctuation in currency rates where that
EH8227013.9 36



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility038.jpg]
foreign exchange exposure arises in the ordinary course of trade, but not a
foreign exchange transaction for investment or speculative purposes; (b) arising
under a Permitted Loan or a Permitted Guarantee or as permitted by Clause 24.31
(Treasury Transactions); (c) of any person acquired by a member of the Group
after the date of this Agreement which is incurred under arrangements in
existence at the date of acquisition, but not incurred or increased or its
maturity date extended in contemplation of, or since, that acquisition, and
outstanding only for a period of three months following the date of acquisition;
(d) under finance or capital leases of vehicles, plant, equipment or computers,
provided that the aggregate capital value of all such items so leased under
outstanding leases by members of the Group does not exceed £100,000 (or its
equivalent in other currencies) at any time; (e) arising under an Ancillary
Document or the Working Capital Facility Letter; (f) arising in respect of the
Retail Facilities; (g) arising by way of a New Shareholder Injection; and (h)
not permitted by the preceding paragraphs or as a Permitted Transaction and the
outstanding principal amount of which does not exceed £100,000 (or its
equivalent) in aggregate for the Group at any time. "Permitted Gross
Outstandings" means, in relation to a Multi-account Overdraft, any amount, not
exceeding its Designated Gross Amount, which is the amount of the Gross
Outstandings of that Multi-account Overdraft. "Permitted Guarantee" means: (a)
the endorsement of negotiable instruments in the ordinary course of trade; (b)
any performance or similar bond guaranteeing performance by a member of the
Group under any contract entered into in the ordinary course of trade; (c) any
guarantee permitted under Clause 24.19 (Financial Indebtedness); or (d) any
guarantee given in respect of the netting or set-off arrangements permitted
pursuant to paragraph (b) of the definition of Permitted Security. "Permitted
Joint Venture" means any investment in any Joint Venture where the Parent has
obtained the prior written consent (not to be unreasonably withheld or delayed)
of the Majority Lenders for the investment in that Joint Venture. EH8227013.9 37



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility039.jpg]
"Permitted Loan" means: (a) any trade credit extended by any member of the Group
to its customers on normal commercial terms and in the ordinary course of its
trading activities; (b) Financial Indebtedness which is referred to in the
definition of, or otherwise constitutes, Permitted Financial Indebtedness
(except under paragraph (b) of that definition); (c) a loan made by an Obligor
to another Obligor or made by a member of the Group which is not an Obligor to
another member of the Group; (d) a loan made by a member of the Group to an
employee or director of any member of the Group if the amount of that loan when
aggregated with the amount of all loans to employees and directors by members of
the Group does not exceed £100,000 (or its equivalent) at any time; and (e) any
other loan so long as the aggregate amount of the Financial Indebtedness under
any such loans does not exceed £100,000 (or its equivalent) at any time.
"Permitted Merger" means: (a) an amalgamation, demerger, merger, consolidation
or corporate reconstruction on a solvent basis of an Obligor where: (i) all of
the business and assets of that Obligor are retained by one or more other
Obligors; (ii) the surviving entity of that amalgamation, demerger, merger,
consolidation or corporate reconstruction is liable for the obligations of the
Obligor it has merged with and is incorporated in the same jurisdiction as that
Obligor; and (iii) the Agent and the Security Trustee are given thirty Business
Days' notice by the Parent of that proposed amalgamation, demerger, merger,
consolidation or corporate reconstruction and the Security Trustee, acting
reasonably, is satisfied that the Finance Parties will enjoy the same or
equivalent Security over the same assets and over that Obligor and the shares in
it (or the shares of the surviving entity); or (b) an amalgamation, demerger,
merger, consolidation or corporate reconstruction on a solvent basis of a member
of the Group which is not an Obligor where all of the business and assets of
that member remain within the Group; or (c) an amalgamation or merger between an
Obligor and another entity in connection with a Permitted Acquisition where such
Obligor is the surviving entity. EH8227013.9 38



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility040.jpg]
"Permitted Payment" means: (a) the payment of a dividend to the Parent or any of
its wholly owned Subsidiaries; (b) the making of a loan by the Parent to any
entity in which Genesco has (directly or indirectly) an ownership interest or
the repayment of a loan by the Parent to any entity in which Genesco has
(directly or indirectly) has an ownership interest which, in any such case, is
expressly agreed between in writing the Parent and the Lenders; (c) the payment
of any other dividend agreed between the Parent and the Lenders. "Permitted
Security" means: (a) any lien arising by operation of law and in the ordinary
course of trading and not as a result of any default or omission by any member
of the Group; (b) any netting or set-off arrangement entered into by any member
of the Group with Lloyds Bank plc in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group but only so long as (i) such arrangement does not permit credit
balances of Obligors to be netted or set off against debit balances of members
of the Group which are not Obligors and (ii) such arrangement does not give rise
to other Security over the assets of Obligors in support of liabilities of
members of the Group which are not Obligors; (c) any Security or Quasi-Security
over or affecting any asset acquired by a member of the Group after the date of
this Agreement, if: (i) the Security or Quasi-Security was not created in
contemplation of the acquisition of that asset by a member of the Group; (ii)
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and (iii) the Security
or Quasi-Security is removed or discharged within three months of the date of
acquisition of such asset; (d) any Security or Quasi-Security over or affecting
any asset of any company which becomes a member of the Group after the date of
this Agreement, where the Security or Quasi-Security is created prior to the
date on which that company becomes a member of the Group, if: (i) the Security
or Quasi-Security was not created in contemplation of the acquisition of that
company; (ii) the principal amount secured has not increased in contemplation of
or since the acquisition of that company; and EH8227013.9 39



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility041.jpg]
(iii) the Security or Quasi-Security is removed or discharged within three
months of that company becoming a member of the Group; (e) any Security arising
under any retention of title, hire purchase or conditional sale arrangement or
arrangements having similar effect in respect of goods supplied to a member of
the Group in the ordinary course of trading and on the supplier's standard or
usual terms and not arising as a result of any default or omission by any member
of the Group; (f) any Security or Quasi-Security arising as a consequence of any
finance or capital lease permitted pursuant to paragraph (e) of the definition
of "Permitted Financial Indebtedness"; (g) any Security in favour of Bank of
Scotland plc or any other member of the LBG Group by any member of the Group;
(h) subject to the satisfaction of each of the conditions set out in paragraph
(b)(iii) of Clause 24.19, any Security or Quasi-Security in favour of Genesco
(Jersey) Ltd granted in connection with the loan made in accordance with such
paragraph (b)(iii) of Clause 24.19; or (i) any Security securing indebtedness
the outstanding principal amount of which (when aggregated with the outstanding
principal amount of any other indebtedness which has the benefit of Security
given by any member of the Group other than any permitted under paragraphs (a)
to (h) above) does not exceed £100,000 (or its equivalent in other currencies).
"Permitted Share Issue" means an issue of: (a) ordinary shares by the Parent to
employees, paid for in full in cash upon issue and which by their terms are not
redeemable and where such issue does not lead to a Change of Control of the
Parent; (b) shares by a member of the Group which is a Subsidiary to its
immediate Holding Company where (if the existing shares of the Subsidiary are
the subject of the Transaction Security) the newly-issued shares also become
subject to the Transaction Security on the same terms. "Permitted Transaction"
means: (a) any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents; (b) the solvent liquidation or reorganisation of
any member of the Group which is not an Obligor so long as any payments or
assets distributed as a result of such liquidation or reorganisation are
distributed to an Obligor; or EH8227013.9 40



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility042.jpg]
(c) transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arms' length terms. "Properties" means the heritable or
freehold properties owned by the Group at the date of this Agreement and any
other freehold property acquired by a member of the Group after the date of this
Agreement. A reference to "Property" is a reference to any of the Properties.
"PSC Notice" means any of: (a) a warning notice issued under paragraph 1 of Part
2 of the Schedule 1B of the Companies Act 2006; or (b) a restrictions notice
issued under paragraph 1 of Part 2 of the Schedule 1B of the Companies Act 2006.
"PSC Register" means a register of people with significant control as required
under Part 21A of the Companies Act 2006. "Qualifying Lender" has the meaning
given to that term in Clause 15 (Tax gross-up and indemnities). "Quarter Date"
has the meaning given to that term in Clause 23.1 (Financial Definitions).
"Quasi-Security" has the meaning given to that term in Clause 24.13 (Negative
pledge). "Quotation Day" means, in relation to any period for which an interest
rate is to be determined: (a) (if the currency is Sterling) the first day of
that period; and (b) (if the currency is Euro) two TARGET Days before the first
day of that period. "Receiver" means a receiver or receiver and manager or
administrative receiver of the whole or any part of the Charged Property.
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund. "Relevant
Jurisdiction" means, in relation to a Transaction Obligor: (a) its jurisdiction
of incorporation; EH8227013.9 41



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility043.jpg]
(b) any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated; (c) any jurisdiction where
it conducts its business; and (d) the jurisdiction whose laws govern the
perfection of any of the Transaction Security Documents or the Genesco Guarantee
entered into by it. "Relevant Nominating Body" means any applicable central
bank, regulator or other supervisory authority or a group of them, or any
working group or committee sponsored or chaired by, or constituted at the
request of, any of them or the Financial Stability Board. "Relevant Period" has
the meaning given to that term in Clause 23.1 (Financial definitions).
"Repayment Date" means a Facility A Repayment Date or a Facility B Repayment
Date. "Repeating Representations" means each of the representations set out in
Clause 21.2 (Status) to Clause 21.7 (Governing law and enforcement) (inclusive),
Clause 21.11 (No default), paragraphs (f) and (g) of Clause 21.13 (Original
Financial Statements), Clause 21.19 (Ranking) to Clause 21.21 (Legal and
beneficial ownership) (inclusive), Clause 21.28 (Centre of main interests and
establishments) and Clause 21.30 (Sanctions and Anti Corruption Law) and Clause
21.31 (PSC Register). "Replacement Benchmark" means a benchmark rate which is:
(a) formally designated, nominated or recommended as the replacement for a
Screen Rate by: (i) the administrator of that Screen Rate (provided that the
market or economic reality that such benchmark rate measures is the same as that
measured by that Screen Rate); or (ii) any Relevant Nominating Body, and if
replacements have, at the relevant time, been formally designated, nominated or
recommended under both paragraphs, the "Replacement Benchmark" will be the
replacement under paragraph (ii) above; (b) in the opinion of the Agent and the
Parent, generally accepted in the international or any relevant domestic
syndicated loan markets as the appropriate successor to that Screen Rate; or (c)
in the opinion of the Agent and the Parent, an appropriate successor to a Screen
Rate. "Reports" means the Financial Due Diligence Report and the Tax Letter.
EH8227013.9 42



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility044.jpg]
"Resignation Letter" means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter). "Resolution Authority" means any body
which has authority to exercise any Write-down and Conversion Powers.
"Restatement Date" means 22 June 2011. "Retail Facilities" means the retail and
merchant services facilities used by the Group from time to time (including,
without limitation, the Existing Retail Facilities and the Lloyds Retail
Facilities). "Revolving Facilities" means Facility C and Facility D and
"Revolving Facility" means any of them as the context requires. "Revolving Loan"
means a Facility C Loan or a Facility D Loan. "Rollover Loan" means one or more
Revolving Loans: (a) made or to be made on the same day that a maturing
Revolving Loan is due to be repaid; (b) the aggregate amount of which is equal
to or less than the amount of the maturing Revolving Loan; and (c) made or to be
made to the same Borrower for the purpose of refinancing that maturing Revolving
Loan. "Sanctions Authority" means the United Nations, the United States of
America, the European Union, the United Kingdom, the respective governmental
institutions and agencies of any of the foregoing or any other institution or
agency that implements, administers or enforces any economic, financial,
sectoral or trade sanctions regime in a jurisdiction of relevance to the
Facility or any Finance Party. "Sanctions Regime" means any economic, financial,
sectoral or trade sanctions implemented, administered or enforced by any
Sanctions Authority. "Schuh Ireland" means Schuh (ROI) Limited, incorporated in
Ireland with registered number 272987. "Screen Rate" means: (a) in relation to
LIBOR, the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other person which takes over the administration
of that rate) for the relevant period displayed (or any correction,
recalculation or republication by the administrator if and only if such correct,
recalculated or republished rate is lower) on pages LIBOR01 or LIBOR02 of the
Thomson Reuters screen (or any replacement Thomson Reuters page which displays
that rate); and EH8227013.9 43



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility045.jpg]
(b) in relation to EURIBOR, the Euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (or any
correction, recalculation or republication by the administrator if and only if
such corrected, recalculated or republished rate is lower) on page EURIBOR01 of
the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate), in each case, if the agreed page is replaced or service
ceases to be available, the Agent may specify another page or service displaying
the appropriate rate after consultation with the Parent and the Lenders. "Screen
Rate Replacement Event" means, in relation to a Screen Rate: (a) the
methodology, formula or other means of determining that Screen Rate has, in the
opinion of the Agent and the Parent, materially changed; (b) (i) (A) the
administrator of that Screen Rate or its supervisor publicly announces that such
administrator is insolvent; or (B) information is published in any order,
decree, notice, petition or filing, however described, of or filed with a court,
tribunal, exchange, regulatory authority or similar administrative, regulatory
or judicial body which reasonably confirms that the administrator of that Screen
Rate is insolvent, provided that, in each case, at that time, there is no
successor administrator to continue to provide that Screen Rate; (ii) the
administrator of that Screen Rate publicly announces that it has ceased or will
cease, to provide that Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide that Screen
Rate; (iii) the supervisor of the administrator of that Screen Rate publicly
announces that such Screen Rate has been or will be permanently or indefinitely
discontinued; or (iv) the administrator of that Screen Rate or its supervisor
announces that that Screen Rate may no longer be used; or (c) in the opinion of
the Agent and the Parent, that Screen Rate is otherwise no longer appropriate
for the purposes of calculating interest under this Agreement. EH8227013.9 44



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility046.jpg]
"Second Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on the Second Restatement Date.
"Second Restatement Date" means 1 November 2013. "Secured Obligations" means all
present and future obligations and liabilities (whether actual or contingent,
whether owed jointly, severally or in any other capacity whatsoever and whether
originally incurred by an Obligor or by some other person) of each Obligor to
the Finance Parties (or any of them) under each of the Finance Documents except
for any obligation or liability which, if it were so included, would cause that
obligation or liability or any of the Security in respect thereof, to be
unlawful or prohibited by any applicable law. "Secured Parties" means each
Finance Party from time to time and any Receiver or Delegate. "Security" means a
mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect. "Selection Notice" means a notice substantially in the form set out in
Part II of Schedule 3 (Requests) given in accordance with Clause 12 (Interest
Periods) in relation to a Term Facility. "Senior Management" means each and all
of Colin Temple, David Gillan Reid, Kenneth Ball and Phil Whittle. "Senior
Management Event" means if any of Colin Temple, David Gillan-Reid, Kenneth Ball
and Phil Whittle cease (in the period of 24 months following the Sixth Amendment
and Restatement Date) to be employed by the Parent (as Managing Director,
Finance and HR Director, IT director and Retail Director respectively) (the date
on which any of such individuals cease to be so employed being for these
purposes, in each instance, the "Trigger Date") and, following the presentation
to the Lenders of the Group's alternative arrangements for the senior management
of the Group (including, without limitation, the identity of the proposed new
Managing Director, Finance and HR Director, IT director and Retail Director, as
appropriate) within 120 days of any Trigger Date, the Agent (acting on the
instructions of the Majority Lenders, acting reasonably) does not provide a
written consent to such cessation within 180 days of any Trigger Date. This
definition shall also apply to any replacement person approved by the Agent in
accordance with the terms of this definition as if references in this definition
to Colin Temple, David Gillan-Reid, Kenneth Ball and Phil Whittle were
references to that replacement person. "SGL" means Schuh Group Limited, a
company incorporated under the Companies Act with company number SC379625 and
having its registered office at 1 Neilson Square, Deans Industrial Estate,
Livingston, West Lothian, EH54 8RQ. "Sixth Amendment and Restatement Agreement"
means the amendment and restatement agreement in respect of this Agreement dated
on or around November 2019. EH8227013.9 45



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility047.jpg]
"Sixth Amendment and Restatement Date" means the Effective Date as defined in
the Sixth Amendment and Restatement Agreement. "Standard Security" means the
standard security by the Parent in favour of the Security Trustee in respect of
the Livingston Property dated on or around the date of this Agreement.
"Sterling" and the figure "£" means the lawful currency of the UK.
"Subordination Agreements" means the subordination agreement between the
Borrower, UK Acquisition Company and the Security Trustee as security trustee
for the Finance Parties dated 22 June, 23 June and 7 November 2011 and the
subordination agreement between the Obligors, the UK Acquisition Company and the
Security Trustee as security trustee for the Finance Parties dated on or around
28 May 2015. "Subsidiary" means, in relation to any company, corporation or
legal entity (a "holding company"), any company, corporation or legal entity:
(a) which is controlled, directly or indirectly, by the holding company; or (b)
more than half the issued share capital of which is beneficially owned, directly
or indirectly, by the holding company; or (c) which is a subsidiary of another
subsidiary of the holding company, and, for these purposes, a company,
corporation or legal entity shall be treated as being controlled by another if
that other company, corporation or legal entity is able to direct its affairs
and/or to control the composition of its board of directors or equivalent body.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007. "TARGET Day" means any day on which TARGET2 is
open for the settlement of payments in euro. "Tax" means any tax, levy, impost,
duty or other charge or withholding of a similar nature (including any penalty
or interest payable in connection with any failure to pay or any delay in paying
any of the same). "Tax Deduction" means a deduction or withholding for or on
account of Tax from a payment under a Finance Document, other than a FATCA
Deduction. "Tax Letter" means the letter dated on or around the date of this
Agreement from KPMG to the Finance Parties in respect of the tax position of the
Group. "Taxes Act" means the Income and Corporation Taxes Act 1988. EH8227013.9
46



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility048.jpg]
"Term Facilities" means Facility A and Facility B and "Term Facility" means any
of them as the context may require. "Termination Date" means, subject to the
terms of Clause 2.4 (Extension Option): (a) in relation to Facility A, 29 April
2017; (b) in relation to Facility B, 31 January 2020; and (c) in relation to
Facility C, 31 January 2020; and (d) in relation to Facility D, 31 January 2020.
"Term Loan" means a Facility A Loan or a Facility B Loan. "Third Amendment and
Restatement Agreement" means the amendment and restatement agreement in respect
of this Agreement dated on the Third Restatement Date. "Third Restatement Date"
means 19 June 2014. "Total Commitments" means the aggregate of the Total
Facility A Commitments, the Total Facility B Commitments and the Total Facility
C Commitments and the Total Facility D Commitments, being £25,250,000 and
€7,200,000 at the Sixth Amendment and Restatement Date. "Total Facility A
Commitments" means the aggregate of the Facility A Commitments, being nil at the
Sixth Amendment and Restatement Date. "Total Facility B Commitments" means the
aggregate of the Facility B Commitments, being £6,250,000 at the Sixth Amendment
and Restatement Date. "Total Facility C Commitments" means the aggregate of the
Facility C Commitments, being £19,000,000 at the Sixth Amendment and Restatement
Date. "Total Facility D Commitments" means the aggregate of the Facility D
Commitments, being €7,200,000 at the Sixth Amendment and Restatement Date.
"Trade Sale" means a disposal (whether in a single transaction or a series of
related transactions) of all or substantially all of the business and assets of
the Group. "Transaction Documents" means the Acquisition Agreement, the
Constitutional Documents and the Finance Documents. "Transaction Obligor" means
an Obligor and Genesco. "Transaction Security" means the Security created or
expressed to be created in favour of the Security Trustee pursuant to the
Transaction Security Documents. "Transaction Security Documents" means the
floating charge in favour of the Security Trustee granted by the Parent dated 10
November 2010, the share pledge in favour of the EH8227013.9 47



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility049.jpg]
Security Trustee by Holdings over the shares in the Parent dated 10 November
2010, the Standard Security, the Additional Standard Security, the Collateral
Warranty Assignment, the Irish law share pledge by the Parent in favour of the
Security Trustee over its shares in Schuh Ireland dated on or around the Fifth
Restatement Date, the Irish Law Mortgage Debenture, and any document required to
be delivered to the Agent under paragraph 13 of Part II of Schedule 2
(Conditions Precedent) together with any other any document entered into by any
Obligor creating or expressed to create any Security over all or any part of its
assets in respect of the obligations of any of the Obligors under any of the
Finance Documents. "Transfer Certificate" means a certificate substantially in
the form set out in Schedule 5 (Form of Transfer Certificate) or any other form
agreed between the Agent and the Parent. "Transfer Date" means, in relation to
an assignment or transfer, the later of: (a) the proposed Transfer Date
specified in the relevant Assignment Agreement or Transfer Certificate; and (b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate. "Treasury Transactions" means any derivative transaction
entered into in connection with protection against or benefit from fluctuation
in any rate or price. "UK Acquisition Company" means Genesco (UK) Limited (Reg.
No. 7667223). "UK Bail-In Legislation" means (to the extent that the UK is not
an EEA Member Country which has implemented, or implements, Article 55 BRRD)
Part 1 of the UK Banking Act 2009 and any other law or regulation in the UK
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (otherwise than through
liquidation, administration or other insolvency proceedings). "Unpaid Sum" means
any sum due and payable but unpaid by an Obligor under the Finance Documents.
"Utilisation" means a Loan. "Utilisation Date" means the date on which a
Utilisation is made. "Utilisation Request" means a notice substantially in the
form set out in Part 1 of Schedule 3 (Requests). "VAT" means value added tax as
provided for in the Value Added Tax Act 1994 and any other tax of a similar
nature. "Working Capital Facility" means the working capital facilities provided
by the Working Capital Lender to the Parent pursuant to the terms of the Working
Capital Facility Letter. EH8227013.9 48



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility050.jpg]
"Working Capital Facility Letter" means the working capital facility letter
between the Parent and Lloyds Bank plc dated [] November 2019 (as amended,
restated, novated or varied from time to time) or any other facility letter
entered into from time to time between members of the Group and the Working
Capital Lender setting out the terms on which working capital facilities are
available to the Group, which also include, on or around the Sixth Amendment and
Restatement Date, an indemnity line facility, a documentary credit facility, an
open credit facility, a BACS facility, a commercial banking online facility, a
corporate charge card facility and a foreign exchange facility. "Working Capital
Lender" means Lloyds Bank plc (or another member of the LBG Group) as provider
of the Working Capital Facility. "Write-down and Conversion Powers" means: (a)
in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail- In Legislation in the EU Bail-In Legislation Schedule; and (b) in relation
to any UK Bail-In Legislation: (i) any powers under that UK Bail-In Legislation
to cancel, transfer or dilute shares issued by a person that is a bank or
investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and (ii) any similar or analogous powers under
that UK Bail-In Legislation. 1.2. Construction (a) Unless a contrary indication
appears, a reference in this Agreement to: (i) the "Agent", the "Arranger", any
"Finance Party", any "Lender", any "Obligor", any "Party", any "Secured Party",
the "Security Trustee" or any other person shall be construed so as to include
its successors in title, permitted assigns and permitted transferees to, or of,
its rights and/or obligations under the Finance Documents and, in the case of
the Security Trustee, any person for the time being appointed as Security
Trustee or Security Trustees in accordance with the Finance Documents;
EH8227013.9 49



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility051.jpg]
(ii) a document in "agreed form" is a document which is previously agreed in
writing by or on behalf of the Parent and the Agent or, if not so agreed, is in
the form specified by the Agent; (iii) "assets" includes present and future
properties, revenues and rights of every description; (iv) a "Finance Document"
or a "Transaction Document" or any other agreement or instrument is a reference
to that Finance Document or Transaction Document or other agreement or
instrument as amended or novated (however fundamentally) and includes (without
limiting the generality of the foregoing) any variation, increase, extension or
addition of or to any facility or amount made available under any such document
or any variation of the purposes for which such facility or amount may be
available from time to time; (v) "guarantee" means (other than in Clause 20
(Guarantee and Indemnity) any guarantee, letter of credit, bond, indemnity or
similar assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness; (vi) "indebtedness" includes
any obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent; (vii) a
"person" includes any individual, firm, company, corporation, government, state
or agency of a state or any association, trust, joint venture, consortium or
partnership (whether or not having separate legal personality); (viii) a
"regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being one with which it is customary to comply) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation; (ix) a provision of law is a
reference to that provision as amended or re- enacted; (x) a time of day is a
reference to London time; and (xi) the "date of this Agreement" shall be a
reference to 10 November 2010. EH8227013.9 50



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility052.jpg]
(b) Section, Clause and Schedule headings are for ease of reference only. (c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement. (d) A
Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
remedied or waived. (e) An amount borrowed includes any amount utilised under an
Ancillary Facility. (f) A Borrower "repaying" or "prepaying" Ancillary
Outstandings means: (i) that Borrower providing cash cover in respect of the
Ancillary Outstandings; (ii) the maximum amount payable under the Ancillary
Facility being reduced in accordance with its terms; or (iii) the relevant
Lender being satisfied that it has no further liability under that Ancillary
Facility, and the amount by which Ancillary Outstandings are, repaid or prepaid
under paragraphs (i) and (ii) above is the amount of the relevant cash cover
reduction or cancellation. (g) A Borrower providing "cash cover" for an
Ancillary Facility means a Borrower paying an amount in the currency of the
Ancillary Facility to an interest-bearing account in the name of the Borrower
and the following conditions being met: (i) the account is with a Lender; and
(ii) the Borrower has executed a security document over that account, in form
and substance satisfactory to that Lender, creating a first ranking security
interest over that account. 1.3. Third party rights (a) Unless expressly
provided to the contrary in a Finance Document, a person who is not a Party has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce or
enjoy the benefit of any term of this Agreement. (b) Notwithstanding any term of
any Finance Document, the consent of any person who is not a Party is not
required to rescind or vary this Agreement at any time. EH8227013.9 51



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility053.jpg]
SECTION 2 THE FACILITIES 2. THE FACILITIES 2.1. The Facilities1 (a) Subject to
the terms of this Agreement, the Lenders make available: (i) a Sterling term
loan facility in an aggregate amount equal to the Total Facility A Commitments
which will be made available to the Parent; (ii) a Sterling term loan facility
in an aggregate amount equal to the Total Facility B Commitments which shall be
made available to the Parent; (iii) a Sterling revolving loan facility in an
aggregate amount equal to the Total Facility C Commitments which shall be made
available to the Parent; and (iv) a Euro revolving loan facility in an aggregate
amount equal to the Total Facility D Commitments which shall be made available
to Schuh Ireland. (b) Subject to the terms of this Agreement and the Ancillary
Documents, a Lender may make all or part of its Facility C Commitment available
to the Parent as an Ancillary Facility. 2.2. Finance Parties' rights and
obligations (a) The obligations of each Finance Party under the Finance
Documents are several. Failure by a Finance Party to perform its obligations
under the Finance Documents does not affect the obligations of any other Party
under the Finance Documents. No Finance Party is responsible for the obligations
of any other Finance Party under the Finance Documents. (b) The rights of each
Finance Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt in respect of
which a Finance Party shall be entitled to enforce its rights in accordance with
paragraph (c) below. The rights of each Finance Party include any debt owing to
that Finance Party under the Finance Documents and, for the avoidance of doubt,
any part of a Loan or any other amount owed by an Obligor which relates to a
Finance Party's participation in a Facility or its role under a Finance Document
(including any such amount payable to the Agent on its behalf) is a debt owing
to that Finance Party by that Obligor. 1 Facility A has been fully repaid as at
the Sixth Amendment and Restatement Date and no amounts remain available to be
drawn under Facility A. Facility B has been repaid down to £6,250,000
outstanding as at the Sixth Amendment and Restatement Date. EH8227013.9 52



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility054.jpg]
(c) A Finance Party may, except as specifically provided in the Finance
Documents, separately enforce its rights under or in connection with the Finance
Documents. 2.3. Obligors' Agent (a) Each Obligor (other than the Parent) by its
execution of this Agreement or an Accession Letter irrevocably appoints the
Parent (acting through one or more authorised signatories) to act on its behalf
as its agent in relation to the Finance Documents and irrevocably authorises:
(i) the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and (ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent, and in each case the
Obligor shall be bound as though the Obligor itself had given the notices and
instructions (including, without limitation, any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication. (b)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail. 2.4. Extension option (a) The Parent may by
notice to the Lender (the "Extension Request"), not less than thirty (30) days
before 31 January 2020 (the "Initial Termination Date"), request that the
Termination Date in respect of Facility B, Facility C or Facility D, or any of
them, be extended for a further period, but in no circumstances shall the
Termination Date for any Facility be extended beyond 30 September 2020.
EH8227013.9 53



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility055.jpg]
(b) The Lender may, in its sole discretion, agree to the Extension Request in
respect of all or any Facility by notifying the Parent. If the Lender agrees to
any such request by the date falling 15 days before the Initial Termination Date
it will: (i) confirm to the Parent an extension fee, and the Parent shall pay to
the Lender the extension fee within five (5) Business Days of the date on which
the Lender notifies the Parent of its agreement to such extension; and (ii) the
Lender will extend its relevant Commitment for the requested period, but not to
a date beyond 30 September 2020, and the Termination Date with respect to the
relevant Facility will be extended accordingly. (c) If the Lender fails to reply
to the Extension Request on or before the date falling 15 days before the
Initial Termination Date, it will be deemed to have refused that request and the
Termination Date with respect to the relevant Facility will not be extended. (d)
Any request made under this Clause 2.4 (Extension option) is irrevocable. 3.
PURPOSE 3.1. Purpose (a) Not restated. (b) The Parent shall apply all amounts
borrowed by it under Facility B toward the financing of the acquisition of the
Additional Livingston Property, a new sorter, restructuring costs and the
conversion of existing warehouse premises to offices. (c) The Parent shall apply
all amounts borrowed by it under Facility C towards the general corporate
purposes of the Parent (excluding any Business Acquisition). (d) Schuh Ireland
shall apply all amounts borrowed by it under Facility D for the general
corporate purposes of Schuh Ireland (excluding any Business Acquisition). 3.2.
Monitoring No Finance Party is bound to monitor or verify the application of any
amount borrowed pursuant to this Agreement. 4. CONDITIONS OF UTILISATION 4.1.
Initial conditions precedent The Lenders will only be obliged to comply with
Clause 5.4 (Lenders' participation) in relation to any Utilisation if on or
before the Utilisation Date for that Utilisation, the Agent EH8227013.9 54



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility056.jpg]
has received all of the documents and other evidence listed in Part I of
Schedule 2 (Conditions precedent) in form and substance satisfactory to the
Agent. The Agent shall notify the Parent and the Lenders promptly upon being so
satisfied. 4.2. Further conditions precedent Subject to Clause 4.1 (Initial
conditions precedent), the Lenders will only be obliged to comply with Clause
5.4 (Lenders' participation), if on the date of the Utilisation Request and on
the proposed Utilisation Date: (a) in the case of a Rollover Loan, no Event of
Default is continuing or would result from the proposed Loan and, in the case of
any other Loan, no Default is continuing or would result from the proposed
Utilisation; and (b) in relation to any Utilisation on the date of this
Agreement, all the representations and warranties in Clause 21 (Representations)
or, in relation to any other Utilisation, the Repeating Representations, to be
made by each Obligor and the Genesco Guarantee Repeating Representations to be
made by Genesco, are true. 4.3. Maximum number of Utilisations (a) A Borrower
(or the Parent) may not deliver a Utilisation Request if as a result of the
proposed Utilisation four or more Facility C Loans would be outstanding or seven
or more Facility D Loans would be outstanding. (b) Not restated. (c) The Parent
may not request that a Facility B Loan be divided. EH8227013.9 55



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility057.jpg]
SECTION 3 UTILISATION 5. UTILISATION – LOANS 5.1. Delivery of a Utilisation
Request A Borrower (or the Parent on its behalf) may utilise a Facility by
delivery to the Agent of a duly completed Utilisation Request not later than
10.00 a.m. one Business Day prior to the proposed Utilisation Date. 5.2.
Completion of a Utilisation Request for Loans (a) Each Utilisation Request for a
Loan is irrevocable and will not be regarded as having been duly completed
unless: (i) it identifies the Facility to be utilised; (ii) the proposed
Utilisation Date is a Business Day within the Availability Period applicable to
that Facility; (iii) the currency and amount of the Utilisation comply with
Clause 5.3 (Currency and amount); and (iv) the proposed Interest Period complies
with Clause 12 (Interest Periods). (b) Multiple Utilisations may be requested in
a Utilisation Request where the proposed Utilisation Date is the date of this
Agreement. Only one Utilisation may be requested in each subsequent Utilisation
Request. 5.3. Currency and amount (a) The currency specified in a Utilisation
Request must be Sterling in respect of Facility C or Euro in respect of Facility
D. (b) The amount of the proposed Utilisation must be: (i) [Not restated]2; (ii)
[Not restated]; (iii) [Not restated]3; (iv) a minimum amount of £500,000 (or, if
less, the Available Facility) during the Availability Period in respect of
Facility C; or 2 Facility A is fully repaid at the Sixth Amendment and
Restatement Date. 3 Facility B is fully drawn at the Sixth Amendment and
Restatement Date. EH8227013.9 56



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility058.jpg]
(v) a minimum amount of €500,000 (or, if less, the Available Facility) during
the Availability Period in respect of Facility D. 5.4. Lenders' participation
(a) If the conditions set out in this Agreement have been met and subject to
Clause 7.2 (Repayment of Facility C Loans) and Clause 7.3 (Repayment of Facility
D Loans), each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office. (b) The amount of each Lender's
participation in each Loan will be equal to the proportion borne by its
Available Commitment to the Available Facility immediately prior to making the
Loan. (c) The Agent shall notify each Lender of the amount of each Loan, the
amount of its participation in that Loan and, in the case of a Revolving Loan
and if different, the amount of that participation to be made available in
accordance with Clause 32.1 (Payments to the Agent), in each case by not later
than 12.00 pm one Business Day prior to the proposed Utilisation Date. 5.5.
Limitations on Utilisations Facility C and Facility D may only be utilised in
accordance with the terms of this Agreement. 5.6. Cancellation of Commitment (a)
[Not restated.] (b) The Facility B Commitments which at that time, are
unutilised shall be immediately cancelled at the end of the Availability Period
for Facility B. (c) The Facility C Commitments which, at that time, are
unutilised shall be immediately cancelled at the end of the Availability Period
for Facility C. (d) The Facility D Commitments which, at that time, are
unutilised shall be immediately cancelled at the end of the Availability Period
for Facility D. 5.7. Clean down The Parent shall ensure that: (a) the amount
outstanding under the Revolving Facilities in excess of £25,250,000 (calculated
by notionally converting any amounts drawn under Facility D into Sterling at the
Agent's Spot Rate of Exchange on the relevant date and net of any cancellation
of the Available Facility in respect of Facility C); PLUS (b) any cash loan
element of the Ancillary Outstandings under the Ancillary Facilities; PLUS
EH8227013.9 57



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility059.jpg]
(c) the amount outstanding under the Working Capital Facility Letter; LESS (d)
any amount of cash (other than cash held in a Holding Account or Mandatory
Prepayment Account) held by wholly-owned members of the Group, (as confirmed in
a certificate signed by a director of the Parent provided to the Agent within 15
Business Days after the end of each Financial Year) shall not exceed zero for a
period of not less than 10 successive days in each of its Financial Years. Not
less than 9 months shall elapse between two such periods. 6. ANCILLARY
FACILITIES 6.1. Type of Facility An Ancillary Facility may be by way of an
overdraft facility or any other facility or accommodation requested by the
Parent and agreed to by the relevant Lender. 6.2. Availability (a) A Lender may,
by agreement with the Parent, provide part of its Facility C Commitment as an
Ancillary Facility. (b) An Ancillary Facility shall not be available unless, not
later than five (5) Business Days prior to the Ancillary Commencement Date for
an Ancillary Facility, the relevant Lender has received from the Parent: (i) a
notice in writing of the establishment of an Ancillary Facility and specifying:
(A) the proposed Borrower which may use the Ancillary Facility; (B) the proposed
Ancillary Commencement Date and expiry date of the Ancillary Facility; (C) the
proposed type of Ancillary Facility to be provided; and (D) the proposed
Ancillary Commitment and the maximum amount of the Ancillary Facility and, in
the case of a Multi- account Overdraft, its Designated Gross Amount and its
Designated Net Amount; and (E) the proposed currency of the Ancillary Facility
(if not denominated in the relevant Base Currency); and (ii) any other
information which the relevant Lender may reasonably request in connection with
the Ancillary Facility. (c) Subject to compliance with Clause 6.2(b) above the
Ancillary Facility will be available with effect from the date agreed by the
Parent and the relevant Lender. EH8227013.9 58



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility060.jpg]
6.3. Terms of Ancillary Facilities (a) Except as provided below, the terms of
any Ancillary Facility will be those agreed by the Parent and the relevant
Lender. (b) Those terms: (i) must be based upon normal commercial terms at that
time (except as varied by this Agreement); (ii) may only allow a Borrower to use
the Ancillary Facility; (iii) may not allow the Ancillary Outstandings to exceed
the Ancillary Commitment; (iv) may not allow the Ancillary Commitment to exceed
the Available Commitment relative to Facility C (before taking into account the
effect of the Ancillary Facility on the Available Commitment); and (v) must
require that the Ancillary Commitment is reduced to zero, and that all Ancillary
Outstandings are repaid not later than the Termination Date applicable to
Facility C (or such earlier date as the Commitment is reduced to zero). (c) If
there is any inconsistency between any term of an Ancillary Facility and any
term of this Agreement, this Agreement shall prevail except for: (i) Clause 35.3
(Day count convention) which shall not prevail for the purposes of calculating
fees, interest or commission relating to an Ancillary Facility; (ii) an
Ancillary Facility comprising more than one account where the terms of the
Ancillary Documents shall prevail to the extent required to permit the netting
of balances on those accounts; and (iii) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail. (d) Interest, commission and fees on Ancillary Facilities are dealt
with in Clause 14.4 (Interest, commission and fees on Ancillary Facilities).
6.4. Repayment of Ancillary Facility (a) An Ancillary Facility shall cease to be
available on the Termination Date applicable to Facility C or such earlier date
on which its expiry date occurs or on which it is cancelled in accordance with
the terms of this Agreement. EH8227013.9 59



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility061.jpg]
(b) If an Ancillary Facility expires in accordance with its terms the Ancillary
Commitment in respect of that Ancillary Facility shall be reduced to zero. (c) A
Lender may not demand repayment or prepayment of any Ancillary Outstandings
prior to the expiry date of the relevant Ancillary Facility unless: (i) required
to reduce the Permitted Gross Outstandings of a Multi-account Overdraft to or
towards an amount equal to its Designated Net Amount; (ii) the Facility C
Commitment has been cancelled in full, or all outstanding Utilisations have
become due and payable in accordance with the terms of this Agreement; or (iii)
it becomes unlawful in any applicable jurisdiction for the relevant Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain an Ancillary Facility. 6.5. Limitation on Ancillary
Outstandings (a) The Parent and the relevant Lender shall procure that the
Ancillary Outstandings under any Ancillary Facility shall not exceed the
Ancillary Commitment applicable to that Ancillary Facility; and (b) in relation
to a Multi-account Overdraft: (i) the Ancillary Outstandings shall not exceed
the Designated Net Amount applicable to that Multi-account Overdraft; and (ii)
the Gross Outstandings shall not exceed the Designated Gross Amount applicable
to that Multi-account Overdraft. 6.6. Adjustment for Ancillary Facilities upon
acceleration (a) In this Clause 6.6: (i) "Facility C Revolving Outstandings"
means, in relation to a Lender, the aggregate of the equivalent in the relevant
Base Currency of: (A) its participation in each Facility C Loan then outstanding
(together with the aggregate amount of all accrued interest, fees and commission
owed to it as a Lender under Facility C); and (B) if the Lender is also the
provider of an Ancillary Facility, the Ancillary Outstandings in respect of
Ancillary Facilities provided by that Lender (together with the aggregate amount
of all accrued interest, fees and commission owed to it as a Lender in respect
of the Ancillary Facility); and EH8227013.9 60



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility062.jpg]
(ii) "Total Facility C Revolving Outstandings" means the aggregate of all
Facility C Revolving Outstandings. (b) If the Agent exercises any of its rights
under Clause 25.21(Acceleration) (other than declaring Utilisations to be due on
demand), each Lender shall promptly adjust (by making or receiving (as the case
may be) corresponding transfers of rights and obligations under the Finance
Documents relating to Facility C Revolving Outstandings) their claims in respect
of amounts outstanding to them under Facility C and each Ancillary Facility to
the extent necessary to ensure that after such transfers the Facility C
Revolving Outstandings of each Lender bear the same proportion to the Total
Facility C Revolving Outstandings as such Lender's Facility C Commitment bears
to the Total Facility C Commitments, each as at the date the Agent exercises the
relevant right(s) under Clause 25.21 (Acceleration). (c) If an amount
outstanding under an Ancillary Facility is a contingent liability and that
contingent liability becomes an actual liability or is reduced to zero after the
original adjustment is made under paragraph (b) above, then each Lender will
make a further adjustment (by making or receiving (as the case may be)
corresponding transfers of rights and obligations under the Finance Documents
relating to Facility C Revolving Outstandings to the extent necessary) to put
themselves in the position they would have been in had the original adjustment
been determined by reference to the actual liability or, as the case may be,
zero liability and not the contingent liability. (d) Any transfer of rights and
obligations relating to Facility C Revolving Outstandings made pursuant to this
Clause 6.6 shall be made for a purchase price in cash, payable at the time of
transfer, in an amount equal to those Facility C Revolving Outstandings (less
any accrued interest, fees and commission to which the transferor will remain
entitled to receive notwithstanding that transfer, pursuant to Clause 26.10 (Pro
rata interest settlement)). (e) Prior to the application of the provisions of
paragraph (b) above, a Lender that has provided a Multi-account Overdraft shall
set-off any Available Credit Balance on any account comprised in that
Multi-account Overdraft. (f) All calculations to be made pursuant to this Clause
6.6 shall be made by the Agent based upon information provided to it by the
Lenders and the Agent's Spot Rate of Exchange. 6.7. Information Each Borrower
and the relevant Lender shall, promptly upon request by the Agent, supply the
Agent with any information relating to the operation of an Ancillary Facility
(including the Ancillary Outstandings) as the Agent may reasonably request from
time to time. Each Borrower consents to all such information being released to
the Agent and the other Finance Parties. EH8227013.9 61



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility063.jpg]
6.8. Facility C Commitment Amounts Notwithstanding any other term of this
Agreement, each Lender shall ensure that at all times its Facility C Commitment
is not less than its Ancillary Commitment. 6.9. Amendments and Waivers –
Ancillary Facilities No amendment or waiver of a term of any Ancillary Facility
shall require the consent of any Finance Party other than the relevant Lender
unless such amendment or waiver itself relates to or gives rise to a matter
which would require an amendment of or under this Agreement (including, for the
avoidance of doubt, under this Clause 6). In such a case, Clause 38 (Amendments
and Waivers) will apply. EH8227013.9 62



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility064.jpg]
SECTION 4 REPAYMENT, PREPAYMENT AND CANCELLATION 7. REPAYMENT 7.1. Repayment of
Term Loans (a) Not restated. (b) The Borrowers shall repay the Facility B Loans
on 31 January 2020. (c) The Borrowers may not reborrow any part of a Term
Facility which is repaid. 7.2. Repayment of Facility C Loans (a) Each Borrower
which has drawn a Facility C Loan shall repay that Loan on the last day of its
Interest Period. (b) Without prejudice to each Borrower's obligation under
paragraph (a) above, if: (i) one or more Facility C Loans are to be made
available to a Borrower: (A) on the same day that a maturing Facility C Loan is
due to be repaid by that Borrower; and (B) in whole or in part for the purpose
of refinancing the maturing Facility C Loan; and (ii) the proportion borne by
each Lender's participation in the maturing Facility C Loan to the amount of
that maturing Facility C Loan is the same as the proportion borne by that
Lender's participation in the new Facility C Loans to the aggregate amount of
those new Facility C Loans, the aggregate amount of the new Facility C Loans
shall, unless the Parent notifies the Agent to the contrary in the relevant
Utilisation Request, be treated as if applied in or towards repayment of the
maturing Facility C Loan so that: (A) if the amount of the maturing Facility C
Loan exceeds the aggregate amount of the new Facility C Loans; (1) the relevant
Borrower will only be required to make a payment under Clause 32.1 (Payments to
the Agent) in an amount in the relevant currency equal to that excess; and
EH8227013.9 63



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility065.jpg]
(2) each Lender's participation in the new Facility C Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Facility C Loan and that Lender
will not be required to make a payment under Clause 32.1 (Payments to the Agent)
in respect of its participation in the new Facility C Loans; and (B) if the
amount of the maturing Facility C Loan is equal to or less than the aggregate
amount of the new Facility C Loans: (1) the relevant Borrower will not be
required to make a payment under Clause 32.1 (Payments to the Agent); and (2)
each Lender will be required to make a payment under Clause 32.1 (Payments to
the Agent) in respect of its participation in the new Facility C Loans only to
the extent that its participation in the new Facility C Loans exceeds that
Lender's participation in the maturing Facility C Loan and the remainder of that
Lender's participation in the new Facility C Loans shall be treated as having
been made available and applied by the Borrower in or towards repayment of that
Lender's participation in the maturing Facility C Loan. 7.3. Repayment of
Facility D Loans (a) Each Borrower which has drawn a Facility D Loan shall repay
that Loan on the last day of its Interest Period. (b) Without prejudice to each
Borrower's obligation under paragraph (a) above, if: (i) one or more Facility D
Loans are to be made available to a Borrower: (A) on the same day that a
maturing Facility D Loan is due to be repaid by that Borrower; and (B) in whole
or in part for the purpose of refinancing the maturing Facility D Loan; and (ii)
the proportion borne by each Lender's participation in the maturing Facility D
Loan to the amount of that maturing Facility D Loan is the same as the
proportion borne by that Lender's participation in the new Facility D Loans to
the aggregate amount of those new Facility D Loans, EH8227013.9 64



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility066.jpg]
the aggregate amount of the new Facility D Loans shall, unless the Parent
notifies the Agent to the contrary in the relevant Utilisation Request, be
treated as if applied in or towards repayment of the maturing Facility D Loan so
that: (A) if the amount of the maturing Facility D Loan exceeds the aggregate
amount of the new Facility D Loans; (1) the relevant Borrower will only be
required to make a payment under Clause 32.1 (Payments to the Agent) in an
amount in the relevant currency equal to that excess; and (2) each Lender's
participation in the new Facility D Loans shall be treated as having been made
available and applied by the Borrower in or towards repayment of that Lender's
participation in the maturing Facility D Loan and that Lender will not be
required to make a payment under Clause 32.1 (Payments to the Agent) in respect
of its participation in the new Facility D Loans; and (B) if the amount of the
maturing Facility D Loan is equal to or less than the aggregate amount of the
new Facility D Loans: (1) the relevant Borrower will not be required to make a
payment under Clause 32.1 (Payments to the Agent); and (2) each Lender will be
required to make a payment under Clause 32.1 (Payments to the Agent) in respect
of its participation in the new Facility D Loans only to the extent that its
participation in the new Facility D Loans exceeds that Lender's participation in
the maturing Facility D Loan and the remainder of that Lender's participation in
the new Facility D Loans shall be treated as having been made available and
applied by the Borrower in or towards repayment of that Lender's participation
in the maturing Facility D Loan. 7.4. Effect of cancellation and prepayment on
scheduled repayments and reductions of Term Loans (a) Not restated. (b) Not
restated. EH8227013.9 65



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility067.jpg]
(c) Not restated. (d) Not restated. (e) Not restated. (f) Not restated. (g) Not
restated. 8. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION 8.1. Illegality
If in any applicable jurisdiction, it becomes unlawful for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation: (a) that Lender shall promptly
notify the Agent upon becoming aware of that event; (b) upon the Agent notifying
the Parent, each Available Commitment of that Lender will be immediately
cancelled; and (c) each Borrower shall repay that Lender's participation in the
Utilisations made to that Borrower on the last day of the Interest Period for
each Utilisation occurring after the Agent has notified the Parent or, if
earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law). 8.2. Voluntary cancellation (a) Subject to paragraph (b) below, the Parent
may, if it gives the Agent not less than 5 Business Days' (or such shorter
period as the Majority Lenders may agree) prior notice, cancel the whole or any
part (being a minimum amount of £250,000 and an integral multiple of £250,000)
of an Available Facility denominated in Sterling, and cancel the whole or any
part (being a minimal amount of €200,000 and an integral multiple of €200,000)
of the Available Facility in respect of Facility D. Any cancellation under this
Clause 8.2 shall reduce the Commitments of the Lenders rateably under that
Facility. (b) Not restated. 8.3. Voluntary prepayment of Term Loans (a) Subject
to paragraph (b) below, a Borrower to which a Term Loan has been made may, if it
gives the Agent not less than 5 Business Days' (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of that
Term Loan (but, if in part, being an amount that reduces the amount EH8227013.9
66



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility068.jpg]
of that Term Loan by a minimum amount of £250,000 and an integral multiple of
£50,000. (b) Not restated. (c) Not restated. 8.4. Voluntary Prepayment of
Revolving Loans The Borrower to which a Revolving Loan has been made may, if it
gives the Agent not less than 5 Business Days' (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of a
Revolving Loan (but if in part being an amount that reduces the amount of a
Facility C Loan by a minimum amount of £250,000 or a Facility D Loan by a
minimum amount of €200,000). 8.5. Right of cancellation and repayment in
relation to a single Lender (a) If: (i) any sum payable to any Lender by an
Obligor is required to be increased under paragraph (i) of Clause 15.2 (Tax
gross-up); or (ii) any Lender claims indemnification from the Parent or an
Obligor under Clause 15.3 (Tax indemnity) or Clause 16.1 (Increased costs), the
Parent may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender's participation in the Utilisations. (b) On receipt of a notice referred
to in paragraph (a) above in relation to a Lender, the Commitment of that Lender
shall immediately be reduced to zero. (c) On the last day of each Interest
Period which ends after the Parent has given notice under paragraph (a) above in
relation to a Lender (or, if earlier, the date specified by the Parent in that
notice), each Borrower to which a Utilisation is outstanding shall repay that
Lender's participation in that Utilisation together with all interest and other
amounts accrued under the Finance Documents. 8.6. Right of cancellation in
relation to a Defaulting Lender (a) If any Lender becomes a Defaulting Lender,
the Parent may, at any time whilst the Lender continues to be a Defaulting
Lender, give the Agent 5 Business Days' notice of cancellation of each Available
Commitment of that Lender. (b) On the notice referred to in paragraph (a) above
becoming effective, each Available Commitment of the Defaulting Lender shall
immediately be reduced to zero. EH8227013.9 67



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility069.jpg]
(c) The Agent shall as soon as practicable after receipt of a notice referred to
in paragraph (a) above, notify all the Lenders. 9. MANDATORY PREPAYMENT 9.1.
Exit Upon the occurrence of: (a) any Flotation; (b) a Change of Control; (c) a
Trade Sale; or (d) a Senior Management Event, the Facilities will be cancelled
and all outstanding Utilisations, together with accrued interest, and all other
amounts accrued under the Finance Documents, shall become immediately due and
payable. 9.2. Disposal and Insurance Proceeds (a) For the purposes of this
Clause 9.2, Clause 9.3 (Application of mandatory prepayments) and Clause 9.4
(Mandatory Prepayment Accounts and Holding Accounts): "Disposal" means a sale,
lease, licence, transfer, loan or other disposal by a person of any asset,
undertaking or business (whether by a voluntary or involuntary single
transaction or series of transactions). "Disposal Proceeds" means the
consideration receivable by any member of the Group (including any amount
receivable in repayment of intercompany debt) for any Disposal made by any
member of the Group except for Excluded Disposal Proceeds and after deducting:
(i) any reasonable expenses which are incurred by any member of the Group with
respect to that Disposal to persons who are not members of the Group; and (ii)
any Tax incurred and required to be paid by the seller in connection with that
Disposal (as reasonably determined by the seller, on the basis of existing rates
and taking account of any available credit, deduction or allowance). "Excluded
Disposal Proceeds" means any Disposal Proceeds which: (i) are applied in
replacement of the assets in respect of which the relevant Disposal was made as
soon as possible (but in any event within 90 EH8227013.9 68



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility070.jpg]
days or, in the case of a disposal of land or buildings, within 12 months or, in
any case, such longer period as the Majority Lenders may agree) after receipt;
or (ii) do not exceed £1,000,000 (or its equivalent in other currency or
currencies); or (iii) the proceeds of the loan described in Clause
24.19(b)(iii). "Excluded Insurance Proceeds" means any proceeds of an insurance
claim which the Parent notifies the Agent are, or are to be, applied: (i) to
meet a third party claim; (ii) to compensate for a loss to be covered under any
business interruption insurance policies; or (iii) to the replacement,
reinstatement and/or repair of the assets or otherwise in amelioration of the
loss in respect of which the relevant insurance claim was made, as soon as
possible (but in any event within 120 days or, in the case of proceeds in
relation to any land or buildings, within 12 months or, in any case, such longer
period as the Majority Lenders may agree) after receipt and provided that the
amount of such proceeds will cease to fall within this definition if they are
not so applied within such period. "Insurance Proceeds" means the proceeds of
any insurance claim received by any member of the Group except for Excluded
Insurance Proceeds and after deducting any reasonable expenses in relation to
that claim which are incurred by any member of the Group to persons who are not
members of the Group. (b) The Parent shall ensure that the Borrowers prepay
Utilisations in the following amounts at the times and in the order of
application contemplated by Clause 9.3 (Application of mandatory prepayments):
(i) the amount of Disposal Proceeds; and (ii) the amount of Insurance Proceeds.
9.3. Application of mandatory prepayments (a) A prepayment made under Clause 9.2
(Disposal and Insurance Proceeds) shall be applied in prepayment of Loans as
contemplated in paragraphs (b) to (e) inclusive below. (b) Unless the Parent
makes an election under paragraph (d) below, the Borrowers shall prepay Loans
promptly upon receipt of the relevant amount of Disposal Proceeds or Insurance
Proceeds. EH8227013.9 69



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility071.jpg]
(c) A prepayment under Clause 9.2 (Disposal and Insurance) shall prepay the
Loans as follows: (i) firstly, in reducing the Facility A Repayment Instalment
for each Facility A Repayment Date falling after the date of prepayment in the
manner contemplated by paragraph (d) of Clause 7.4 (Effect of cancellation and
prepayment on scheduled repayment and reductions of Term Loans); (ii) secondly,
once Facility A has been repaid in full, in reducing the Facility B Repayment
Instalment for each Facility B Repayment Date falling after the date of
prepayment in the manner contemplated by paragraph (e) of Clause 7.4 (Effect of
cancellation and prepayment on scheduled repayments and reductions of Term
Loans); (iii) thirdly, once all Term Facilities have been repaid in full, in pro
rata prepayment of any Facility D Loans; and (iv) fourthly, once Facility D has
been repaid in full, in pro rata prepayment of any Facility C Loans. (d) Subject
to paragraph (e) below, the Parent may elect that any prepayment under Clause
9.2 (Disposal and Insurance Proceeds) be applied in prepayment of a Loan on the
last day of the Interest Period relating to that Loan. If the Parent makes that
election then a proportion of the Loan equal to the amount of the relevant
prepayment will be due and payable on the last day of its Interest Period. (e)
If the Parent has made an election under paragraph (d) above but a Default has
occurred and is continuing, that election shall no longer apply and a proportion
of the Loan in respect of which the election was made equal to the amount of the
relevant prepayment shall be immediately due and payable (unless the Majority
Lenders otherwise agree in writing). 9.4. Mandatory Prepayment Accounts and
Holding Accounts (a) The Parent shall ensure that: (i) Disposal Proceeds and
Insurance Proceeds in respect of which the Parent has made an election under
paragraph (d) of Clause 9.3 (Application of mandatory prepayments) are paid into
a Mandatory Prepayment Account as soon as reasonably practicable after receipt
by a member of the Group; and (ii) any amounts which represent Excluded
Insurance Proceeds and/or Excluded Disposal Proceeds which are to be applied for
the specific purpose with the specific periods (as set out in the definitions of
Excluded Insurance Proceeds and/or Excluded Disposal Proceeds) are EH8227013.9
70



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility072.jpg]
paid into a Holding Account as soon as reasonably practicable after receipt by a
member of the Group. (b) The Parent and each Borrower irrevocably authorise the
Agent to apply: (i) amounts credited to the Mandatory Prepayment Account; and
(ii) amounts credited to the Holding Account which have not been applied within
any applicable periods detailed in the definitions of Excluded Insurance
Proceeds and/or Excluded Disposal Proceeds, to pay amounts due and payable under
Clause 9.3 (Application of mandatory prepayments) and otherwise under the
Finance Documents. The Parent and each Borrower further irrevocably authorise
the Agent to so apply amounts credited to the Holding Account whether or not the
periods detailed in the definitions of Excluded Insurance Proceeds and/or
Excluded Disposal Proceeds have elapsed since receipt of those proceeds if a
Default has occurred and is continuing. The Parent and each Borrower also
irrevocably authorise the Agent to transfer any amounts credited to the Holding
Account referred to in this paragraph (b) to the Mandatory Prepayment Account
pending payment of amounts due and payable under the Finance Documents (but if
all such amounts have been paid any such amounts remaining credited to the
Mandatory Prepayment Account may (unless a Default has occurred) be transferred
back to the Holding Account. (c) Each Finance Party with which a Mandatory
Prepayment Account or Holding Account is held acknowledges and agrees that (i)
interest shall accrue at normal commercial rates on amounts credited to those
accounts and that the account holder shall be entitled to receive such interest
(which shall be paid in accordance with the mandate relating to such account)
unless a Default is continuing and (ii) each such account is subject to the
Transaction Security. 9.5. Excluded proceeds Where Excluded Disposal Proceeds
and Excluded Insurance Proceeds include amounts which are intended to be used
for a specific purpose within a specified period (as set out in the relevant
definition of Excluded Disposal Proceeds or Excluded Insurance Proceeds), the
Parent shall ensure that those amounts are used for that purpose and, if
requested to do so by the Agent, shall promptly deliver a certificate to the
Agent at the time of such application and at the end of such period confirming
the amount (if any) which has been so applied within the requisite time periods
provided for in the relevant definition. 10. RESTRICTIONS 10.1. Notices of
Cancellation or Prepayment Any notice of cancellation, prepayment, authorisation
or other election given by any Party under Clause 8 (Illegality, voluntary
prepayment and cancellation), paragraph (d) of Clause EH8227013.9 71



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility073.jpg]
9.3 (Application of mandatory prepayments) or Clause 9.4 (Mandatory prepayment
Accounts and Holding Accounts) shall (subject to the terms of those Clauses) be
irrevocable and, unless a contrary indication appears in this Agreement, any
such notice shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.
10.2. Interest and other amounts Any prepayment under this Agreement shall be
made together with accrued interest on the amount prepaid and Break Costs. 10.3.
No reborrowing of Term Facilities No Borrower may reborrow any part of a Term
Facility which is prepaid. 10.4. Re-borrowing of Revolving Facilities Unless a
contrary indication appears in this Agreement, any part of any Revolving
Facility which is prepaid or repaid may be re-borrowed in accordance with the
terms of this Agreement. 10.5. Prepayment in accordance with Agreement No
Borrower shall repay or prepay all or any part of the Utilisations or cancel all
or any part of the Commitments except at the times and in the manner expressly
provided for in this Agreement. 10.6. No reinstatement of Commitments No amount
of the Total Commitments cancelled under this Agreement may be subsequently
reinstated. 10.7. Agent's receipt of Notices If the Agent receives a notice
under Clause 8 (Illegality, voluntary prepayment and cancellation) or an
election under paragraph (d) of Clause 9.3 (Application of mandatory
prepayments) it shall promptly forward a copy of that notice or election to
either the Parent or the affected Lender, as appropriate. 10.8. Prepayment
elections The Agent shall notify the Lenders as soon as possible of any proposed
prepayment of any Loan under Clause 8.3 (Voluntary prepayment of Term Loans),
Clause 8.4 (Voluntary Prepayment of Revolving Loans) or Clause 9.2 (Disposal and
Insurance Proceeds). EH8227013.9 72



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility074.jpg]
SECTION 5 COSTS OF UTILISATION 11. INTEREST 11.1. Calculation of interest The
rate of interest on each Loan for each Interest Period is the percentage rate
per annum which is the aggregate of the applicable: (a) Margin; and (b) (in the
case of a Facility C Loan) LIBOR or (in the case of a Facility D Loan) EURIBOR.
11.2. Payment of interest The Borrower to which a Loan has been made shall pay
accrued interest on that Loan on the last day of each Interest Period (and, if
the Interest Period is longer than three Months, on the dates falling at three
Monthly intervals after the first day of the Interest Period). 11.3. Default
interest (a) If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is two times the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 11.3 shall be immediately payable by the
Obligor on demand by the Agent. (b) If any overdue amount consists of all or
part of a Loan which became due on a day which was not the last day of an
Interest Period relating to that Loan: (i) the first Interest Period for that
overdue amount shall have a duration equal to the unexpired portion of the
current Interest Period relating to that Loan; and (ii) the rate of interest
applying to the overdue amount during that first Interest Period shall be two
times the rate which would have applied if the overdue amount had not become
due. (c) Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable. EH8227013.9
73



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility075.jpg]
11.4. Notification of rates of interest (a) The Agent shall promptly notify the
Lenders and the relevant Borrower (or the Parent) of the determination of a rate
of interest under this Agreement. (b) The Agent shall promptly notify the
relevant Borrower (or the Parent) of each Funding Rate relating to a Loan. 12.
INTEREST PERIODS 12.1. Selection of Interest Periods (a) A Borrower (or the
Parent on behalf of a Borrower) may select an Interest Period for a Loan in the
Utilisation Request for that Loan or (if the Loan is a Term Loan and has already
been borrowed) in a Selection Notice. (b) Each Selection Notice for a Term Loan
is irrevocable and must be delivered to the Agent by the Borrower (or the Parent
on behalf of the Borrower) to which that Term Loan was made not later than 10.00
a.m. on the Business Day prior to the last day of the then current Interest
Period. (c) If a Borrower (or the Parent) fails to deliver a Selection Notice to
the Agent in accordance with paragraph (b) above, the relevant Interest Period
will, subject to Clause 12.2 (Changes to Interest Periods), be one Month. (d)
Subject to this Clause 12, a Borrower (or the Parent) may select an Interest
Period of three or six Months or any other period agreed between the Parent and
the Agent (acting on the instructions of all the Lenders). In addition, a
Borrower (or the Parent on its behalf) may select an Interest Period of (in
relation to Facility B) a period of less than three Months, if necessary to
ensure that there are Facility B Loans (with an aggregate amount equal to or
greater than a Facility A Repayment Instalment) which have an Interest Period
ending on a Facility B Repayment Date for the Borrowers to make the relevant
Facility B Repayment Instalment due on that date; (e) An Interest Period for a
Loan shall not extend beyond the Termination Date applicable to its Facility.
(f) Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period. (g) A Revolving
Loan has one Interest Period only. 12.2. Changes to Interest Periods (a) Prior
to determining the interest rate for a Facility B Loan, the Agent may shorten an
Interest Period for any Facility B Loan (as applicable) to ensure there are
sufficient Facility B Loans (with an aggregate amount equal to or greater than
the relevant Facility B Repayment Instalment) which have an Interest Period
ending EH8227013.9 74



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility076.jpg]
on a Facility B Repayment Date for the Borrowers to make the relevant Facility B
Repayment Instalment due on that date. (b) If the Agent makes any of the changes
to an Interest Period referred to in this Clause 12.2 it shall promptly notify
the Parent and the Lenders. 12.3. Non-Business Days If an Interest Period would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not). 12.4. Consolidation and division
of Facility A Loans (a) Not restated. (b) Not restated. 13. CHANGES TO THE
CALCULATION OF INTEREST 13.1. Unavailability of Screen Rate (a) Interpolated
Screen Rate: If no Screen Rate is available for LIBOR or, if applicable, EURIBOR
for the Interest Period of a Loan, the applicable LIBOR or EURIBOR shall be the
Interpolated Screen Rate for a period equal in length to the Interest Period of
that Loan. (b) Cost of funds: If paragraph (a) above applies but no Interpolated
Screen Rate is available for the relevant currency of a Loan or the relevant
Interest Period there shall be no LIBOR or, if applicable, EURIBOR for that Loan
and Clause 13.3 (Cost of funds) shall apply to that Loan for that Interest
Period. 13.2. Market disruption If before close of business in London on the
Quotation Day for the relevant Interest Period the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 25% per cent. of
that Loan) that the cost to it of funding its participation in that Loan from
whatever source it may reasonably select would be in excess of LIBOR or EURIBOR
then Clause 13.3 (Cost of funds) shall apply to that Loan for the relevant
Interest Period. 13.3. Cost of funds (a) If this Clause 13.3 applies, the rate
of interest on the relevant Loan for the relevant Interest Period shall be the
percentage rate per annum which is the sum of: (i) the Margin; and EH8227013.9
75



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility077.jpg]
(ii) the rate notified to the Agent by that Lender as soon as practicable and in
any event within 1 Business Day of the first day of that Interest Period (or, if
earlier, on the date falling 1 Business Day before the date on which interest is
due to be paid in respect of that Interest Period), to be that which expresses
as a percentage rate per annum the cost to the relevant Lender of funding its
participation in that Loan from whatever source it may reasonably select. (b) If
this Clause 13.3 applies and the Agent or the Parent so requires, the Agent and
the Parent shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest. (c) Any alternative basis agreed pursuant to paragraph (b) above
shall, with the prior consent of all the Lenders and the Parent, be binding on
all Parties. (d) If this Clause 13.3 applies but any Lender does not supply a
quotation by the time specified in paragraph (a)(ii) above the rate of interest
shall be calculated on the basis of the quotations of the remaining Lenders.
13.4. Break Costs (a) Each Borrower shall, within three Business Days of demand
by a Finance Party, pay to that Finance Party its Break Costs attributable to
all or any part of a Loan or Unpaid Sum being paid by that Borrower on a day
other than the last day of an Interest Period for that Loan or Unpaid Sum. (b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue. 14. FEES 14.1. Arrangement fee The Parent
shall pay to the Arranger an arrangement fee in the amount and at the times
agreed in the Fee Letter. 14.2. Agency fee The Parent shall pay to the Agent
(for its own account) an agency fee in the amount and at the times agreed in the
Fee Letter. 14.3. Commitment fee (a) The Parent shall pay to the Agent (for the
account of each Lender) a fee computed at the rate of 40 per cent. per annum of
the Margin of that Lender's Available Commitment under each Revolving Facility
for the Availability Period applicable to such Revolving Facility. EH8227013.9
76



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility078.jpg]
(b) The accrued commitment fee is payable on the last day of each successive
period of three months which ends during the relevant Availability Period, on
the last day of the Availability Period and, if cancelled in full, on the
cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective. 14.4. Interest, commission and fees on Ancillary
Facilities The rate and time of payment of interest, commission, fees and any
other remuneration in respect of each Ancillary Facility shall be determined by
agreement between the Parent and the relevant Lender based upon normal market
rates and terms. EH8227013.9 77



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility079.jpg]
SECTION 6 ADDITIONAL PAYMENT OBLIGATIONS 15. TAX GROSS UP AND INDEMNITIES 15.1.
Definitions (a) In this Agreement: "Irish Qualifying Lender" means a Lender
which is beneficially entitled to interest payable to that Lender in respect of
an advance under a Finance Document and is: (i) a bank within the meaning of
section 246 of the Irish Taxes Act which is carrying on a bona fide banking
business in Ireland for the purposes of section 246(3)(a) of the Irish Taxes Act
and whose Facility Office is located in Ireland; or (ii) (A) a body corporate
that is resident for the purposes of tax in a member state of the European
Communities (other than Ireland) or in a territory with which Ireland has an
Irish Treaty that is in effect by virtue of section 826(1) of the Irish Taxes
Act or in a territory with which Ireland has signed an Irish Treaty which will
come into effect, once all the ratification procedures set out in section 826(1)
of the Irish Taxes Act have been completed (residence for these purposes to be
determined in accordance with the law of the territory of which the Lender
claims to be resident) where that member state or territory imposes a tax that
generally applies to interest receivable, in that member state or territory by
companies from sources outside that member state or territory; or (B) a body
corporate where interest payable in respect of an advance; (1) is exempted from
the charge to income tax under a double taxation agreement having force of law
under the procedures set out in section 826(1) of the Irish Taxes Act; or (2)
would be exempted from the charge to Irish income tax under an Irish Treaty
entered into on or before the payment date of that interest if that Irish Treaty
had the force of law under the provisions set out in section 826(1) of the Irish
Taxes Act at that date; EH8227013.9 78



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility080.jpg]
(C) a United States of America ("U.S.") company, provided the U.S. company is
incorporated in the U.S. and subject to U.S. tax on its worldwide income; or (D)
a U.S. Limited Liability Company ("LLC"), provided the ultimate recipients of
the interest would, if they were themselves lenders, be Irish Qualifying Lenders
within paragraph (A), (B) or (C) of this definition and the business conducted
through the LLC is so structured for market reasons and not for tax avoidance
purposes; provided in each case at (A), (B), (C) or (D) the Lender is not
carrying on a trade or business in Ireland through an agency or branch with
which the interest payment is connected; or (iii) an Irish Treaty Lender; or
(iv) a body corporate: (A) which advances money in the ordinary course of a
trade which includes the lending of money; (B) in whose hands any interest
payable in respect of monies so advanced is taken into account in computing the
trading income of that company; (C) which has complied with all the provisions
of section 246(5)(a) of the Irish Taxes Act, including making the appropriate
notifications thereunder; and (D) whose Facility Office is located in Ireland;
or (v) a qualifying company within the meaning of section 110 of the Irish Taxes
Act and whose Facility Office is located in Ireland; or (vi) an investment
undertaking within the meaning of section 739B of the Irish Taxes Act and whose
Facility Office is located in Ireland. "Irish Taxes Act" means the Taxes
Consolidation Act 1997, of Ireland. "Irish Treaty Lender" means, subject to the
completion of procedural formalities, a Lender which is treated as a resident of
an Irish Treaty State for the purposes of a double taxation agreement and does
not carry on a business in Ireland through a permanent establishment with which
that Lender's participation in this Agreement is effectively connected. "Irish
Treaty State" means a jurisdiction which has a double taxation agreement with
Ireland (an "Irish Treaty") which is in effect and makes provision for full
exemption from tax imposed by Ireland on interest. EH8227013.9 79



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility081.jpg]
"Protected Party" means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document. "Qualifying Lender" means an
Irish Qualifying Lender or a UK Qualifying Lender, as the case may be. "Tax
Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either: (i) a company resident in the United Kingdom for
United Kingdom tax purposes; (ii) a partnership each member of which is: (A) a
company so resident in the United Kingdom; or (B) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of Section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (C) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company. "Tax Credit" means a credit against, relief or
remission for, or repayment of, any Tax. "Tax Deduction" means a deduction or
withholding for or on account of Tax from a payment under a Finance Document.
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 15.2 (Tax gross-up) or a payment under Clause 15.3
(Tax indemnity). "Treaty Lender" means an Irish Treaty Lender or a UK Treaty
Lender, as the case may be. "UK Qualifying Lender" means: EH8227013.9 80



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility082.jpg]
(i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is: (A) a Lender: (1) which is a bank (as
defined for the purpose of Section 879 of the ITA) making an advance under a
Finance Document and is within the charge to United Kingdom corporation tax as
respects any payment of interest made in respect of that advance or would be
within such charge as respects such payment apart from Section 18A of the CTA;
or (2) in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of Section 879 of the ITA) at the time
that that advance was made and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or (B) a Lender which is: (1) a company resident in the United Kingdom
for United Kingdom tax purposes; (2) a partnership each member of which is: (aa)
a company so resident in the United Kingdom; or (bb) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of Section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of the CTA; (3) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account interest payable in respect of that advance in
computing the chargeable profits (within EH8227013.9 81



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility083.jpg]
the meaning of Section 19 of the CTA) of that company; or (C) a UK Treaty
Lender; or (ii) a Lender which is a building society (as defined for the
purposes of section 880 of the ITA) making an advance under a Finance Document.
"UK Treaty Lender" means a Lender which: (i) is treated as a resident of a UK
Treaty State for the purposes of the UK Treaty; (A) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender's
participation in the Loan is effectively connected; and (B) fulfils any other
conditions which must be fulfilled under the double taxation agreement by
residents of that UK Treaty State for such residents to obtain exemptions from
United Kingdom taxation on interest, subject to the completion of procedural
formalities. "UK Treaty State" means a jurisdiction having a double taxation
agreement (a "UK Treaty") with the United Kingdom which makes provision for full
exemption from tax imposed by the United Kingdom on interest. (b) Unless a
contrary indication appears, in this Clause 15 a reference to "determines" or
"determined" means a determination made in the absolute discretion of the person
making the determination. 15.2. Tax gross-up (a) Each Obligor shall make all
payments to be made by it without any Tax Deduction, unless a Tax Deduction is
required by law. (b) The Parent shall promptly upon becoming aware that an
Obligor must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Agent accordingly. Similarly, a Lender
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender. If the Agent receives such notification from a Lender it shall
notify the Parent and that Obligor. (c) If a Tax Deduction is required by law to
be made by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required. EH8227013.9 82



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility084.jpg]
(d) A payment shall not be increased under paragraph (c) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due: (i) the payment could have been made to the
relevant Lender without a Tax Deduction if the Lender had been a UK Qualifying
Lender, but on that date that Lender is not or has ceased to be a UK Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or published
concession of any relevant taxing authority; or (ii) (A) the relevant Lender is
a UK Qualifying Lender solely by virtue of paragraph (i)(B) of the definition of
UK Qualifying Lender; (B) an officer of H.M. Revenue & Customs has given (and
not revoked) a direction (a "Direction") under section 931 of the ITA (as that
provision has effect on the date on which the relevant Lender became a Party)
which relates to the payment and that Lender has received from that Obligor or
the Parent a certified copy of that Direction; and (C) the payment could have
been made to the Lender without any Tax Deduction if that Direction had not been
made; or (iii) the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of UK Qualifying Lender and: (A) the relevant
Lender has not given a Tax Confirmation to the Parent; and (B) the payment could
have been made to the Lender without any Tax Deduction if the Lender had given a
Tax Confirmation to the Parent, on the basis that the Tax Confirmation would
have enabled the Parent to have formed a reasonable belief that the payment was
an "excepted payment" for the purpose of section 930 of the ITA; or (iv) the
relevant Lender is a UK Treaty Lender and the Obligor making the payment is able
to demonstrate that the payment could have been made to the Lender without the
Tax Deduction had that Lender complied with its obligations under paragraph (h)
below. (e) A payment shall not be increased under paragraph (c) above by reason
of a Tax Deduction on account of Tax imposed by Ireland, if: EH8227013.9 83



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility085.jpg]
(i) on the date on which the payment falls due, the payment could have been made
to the relevant Lender without a Tax Deduction if the Lender had been an Irish
Qualifying Lender, but on that date that Lender is not or has ceased to be an
Irish Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Irish Treaty or any published
practice or published concession of any relevant taxing authority; or (ii) the
relevant Lender is an Irish Qualifying Lender solely by reason of being an Irish
Treaty Lender and the Obligor making the payment is able to demonstrate that the
payment could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under paragraph (h) below. (f) If an
Obligor is required to make a Tax Deduction, that Obligor shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law. (g) Within thirty
days of making either a Tax Deduction or any payment required in connection with
that Tax Deduction, the Obligor making that Tax Deduction shall deliver to the
Agent for the Finance Party entitled to the payment statement under Section 975
of ITA or other evidence reasonably satisfactory to that Finance Party that the
Tax Deduction has been made or (as applicable) any appropriate payment paid to
the relevant taxing authority. (h) (i) Subject to paragraph (ii) below, a Treaty
Lender and each Obligor which makes a payment to which that Treaty Lender is
entitled shall co- operate in completing any procedural formalities necessary
for that Obligor to obtain authorisation to make that payment without a Tax
Deduction. (ii) Nothing in paragraph (i) above shall require a Treaty Lender to:
(A) register under the HMRC DT Treaty Passport scheme; (B) apply the HMRC DT
Treaty Passport scheme to any Utilisation if it has so registered; or (C) file
Treaty forms if it has included an indication to the effect that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (h) below or paragraph (a) of Clause 15.6 (HMRC DT Treaty Passport
scheme confirmation), EH8227013.9 84



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility086.jpg]
and the Obligor making that payment has not complied with its obligations under
paragraph (i) below or paragraph (b) of Clause 15.6 (HMRC DT Treaty Passport
scheme confirmation). 15.3. Tax indemnity (a) The Parent shall (within three
Business Days of demand by the Agent) pay to a Protected Party an amount equal
to the loss, liability or cost which that Protected Party determines will be or
has been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Finance Document. (b) Paragraph (a) above shall
not apply: (i) with respect to any Tax assessed on a Finance Party: (A) under
the law of the jurisdiction in which that Finance Party is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Finance Party is
treated as resident for tax purposes; or (B) under the law of the jurisdiction
in which that Finance Party's Facility Office is located in respect of amounts
received or receivable in that jurisdiction, if that Tax is imposed on or
calculated by reference to the net income received or receivable (but not any
sum deemed to be received or receivable) by that Finance Party; or (ii) to the
extent a loss, liability or cost: (A) is compensated for by an increased payment
under Clause 15.2 (Tax gross-up); or (B) would have been compensated for by an
increased payment under Clause 15.2 (Tax gross-up) but was not so compensated
solely because one of the exclusions in paragraph (d) or (e) of Clause 15.2 (Tax
gross-up) applied; or (C) relates to a FATCA Deduction required to be made by a
Party. (c) A Protected Party making, or intending to make a claim under
paragraph (a) above shall promptly notify the Agent of the event which will
give, or has given, rise to the claim, following which the Agent shall notify
the Parent. (d) A Protected Party shall, on receiving a payment from an Obligor
under this Clause 15.3, notify the Agent. EH8227013.9 85



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility087.jpg]
15.4. Tax Credit If an Obligor makes a Tax Payment and the relevant Finance
Party determines that: (a) a Tax Credit is attributable either to an increased
payment of which that Tax Payment forms part or to that Tax Payment; and (b)
that Finance Party has obtained, utilised and retained that Tax Credit, the
Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor. Notwithstanding anything to the contrary, in no event shall any Finance
Party be required to pay any amount to the Borrowers the payment of which would
place such Finance Party in a less favourable net after tax position than such
Finance Party would have been in if the Tax giving rise to the indemnity
payments had never been paid. 15.5. Lender Status Confirmation Each Lender which
becomes a Party to this Agreement after the date of this Agreement shall
indicate, in the documentation which it executes on becoming a Party, and for
the benefit of the Agent and without liability to any Obligor, which of the
following categories it falls in: (a) (i) not a UK Qualifying Lender; (ii) a UK
Qualifying Lender (other than a UK Treaty Lender); or (iii) a UK Treaty Lender;
(b) (i) not an Irish Qualifying Lender; (ii) an Irish Qualifying Lender (other
than solely by reason of being an Irish Treaty Lender); or (iii) an Irish Treaty
Lender. If such a Lender fails to indicate its status in accordance with this
Clause 15.5 then that Lender shall be treated for the purposes of this Agreement
as if it is not a Qualifying Lender until such time as it notifies the Agent
which category applies (and the Agent, upon receipt of such notification, shall
inform the Parent). For the avoidance of doubt, the documentation which a Lender
executes on becoming a Party shall not be invalidated by any failure of a Lender
to comply with this Clause 15.5. Each Lender, upon request from a Borrower from
time to time, shall as soon as reasonably practicable provide such information
as may be required to enable the Borrower to comply EH8227013.9 86



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility088.jpg]
with the provisions of sections 891A, 891E, 891F and 891G of the Irish Taxes Act
(and any regulations made thereunder). 15.6. HMRC DT Treaty Passport scheme
confirmation (a) A New Lender or an Increase Lender that is a UK Treaty Lender
that holds a passport under the HMRC DT Treaty Passport scheme, and which then
wishes that scheme to apply to this Agreement, shall include an indication to
that effect (for the benefit of the Agent and without liability to any Obligor)
in the Transfer Certificate, Assignment Agreement or Increase Confirmation which
it executes by including its scheme reference number and its jurisdiction of tax
residence in that Transfer Certificate, Assignment Agreement or Increase
Confirmation. (b) Where a New Lender or an Increase Lender includes the
indication described in paragraph (a) above in the relevant Transfer
Certificate, Assignment Agreement or Increase Confirmation: (i) each Borrower
which is a Party as a Borrower as at the relevant Transfer Date or the date on
which the increase in Total Commitments described in the relevant Increase
Confirmation takes effect shall, and to the extent that that New Lender or
Increase Lender becomes a Lender under a Facility which is made available to
that Borrower pursuant to Clause 2 (The Facilities), file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of that
Transfer Date or that date on which the increase in Total Commitments takes
effect and shall promptly provide the Lender with a copy of that filing; and
(ii) each Additional Borrower which becomes an Additional Borrower after the
relevant Transfer Date or the date on which the increase in Total Commitments
described in the relevant Increase Confirmation takes effect shall, to the
extent that that New Lender or Increase Lender is a Lender under a Facility
which is made available to that Additional Borrower pursuant to Clause 2 (The
Facilities), file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of becoming an Additional Borrower and shall
promptly provide the Lender with a copy of that filing. 15.7. Stamp taxes The
Parent shall pay and, within three Business Days of demand, indemnify each
Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document. EH8227013.9 87



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility089.jpg]
15.8. Notification to Parent and Agent Each Lender will notify the Parent and
the Agent if it is not or ceases to be a Qualifying Lender. 15.9. Value added
tax (a) All consideration expressed to be payable under a Finance Document by
any Party to a Finance Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is charged on that supply, and accordingly, subject to paragraph (b)
below, if VAT is or becomes chargeable on any supply made by any Finance Party
to any Party under a Finance Document and such Finance Party is required to
account to the relevant tax authority for the VAT, that Party must pay to such
Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT. (b) If
VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration): (i)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and (ii) (where the Recipient is
the person required to account to the relevant tax authority for the VAT) the
Relevant Party must promptly, following demand from the Recipient, pay to the
Recipient an amount equal to the VAT chargeable on that supply but only to the
extent that the Recipient reasonably determines that it is not entitled to
credit or repayment from the relevant tax authority in respect of that VAT. (c)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expense, that Party shall reimburse or indemnify (as the case may be)
such Finance Party for the full amount of such cost or expense, including such
part thereof as represents VAT, save to the extent that such Finance Party
reasonably determines that it is entitled to credit or repayment from the
relevant tax authority in respect of the VAT. EH8227013.9 88



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility090.jpg]
(d) Any reference in this Clause 15.9 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value-Added Tax Act 1994 or in the
case of Ireland, the group member notified by the Revenue Commissioners in
accordance with section 15(1)(a) of the Value Added Tax Consolidation Act 2010
of Ireland as being the member responsible for complying with the provisions of
that act in respect of the group). (e) In relation to any supply made by a
Finance Party to any Party under a Finance Document, if reasonably requested by
such Finance Party, that Party must promptly provide such Finance Party with
details of that Party's VAT registration and such other information as is
reasonably requested in connection with such Finance Party's VAT reporting
requirements in relation to such supply. 15.10. FATCA information (a) Subject to
paragraph (c) below, each Party shall, within ten Business Days of a reasonable
request by another Party: (i) confirm to that other Party whether it is: (A) a
FATCA Exempt Party; or (B) not a FATCA Exempt Party; (ii) supply to that other
Party such forms, documentation and other information relating to its status
under FATCA as that other Party reasonably requests for the purposes of that
other Party's compliance with FATCA; and (iii) supply to that other Party such
forms, documentation and other information relating to its status as that other
Party reasonably requests for the purposes of that other Party's compliance with
any other law, regulation, or exchange of information regime. (b) If a Party
confirms to another Party pursuant to paragraph (a)(i) above that it is a FATCA
Exempt Party and it subsequently becomes aware that it is not or has ceased to
be a FATCA Exempt Party, that Party shall notify that other Party reasonably
promptly. (c) Paragraph (a) above shall not oblige any Finance Party to do
anything, and paragraph (a)(iii) above shall not oblige any other Party to do
anything, which would or might in its reasonable opinion constitute a breach of:
(i) any law or regulation; EH8227013.9 89



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility091.jpg]
(ii) any fiduciary duty; or (iii) any duty of confidentiality. (d) If a Party
fails to confirm whether or not it is a FATCA Exempt Party or to supply forms,
documentation or other information requested in accordance with paragraph (a)(i)
or (a)(ii) above (including, for the avoidance of doubt, where paragraph (c)
above applies), then such Party shall be treated for the purposes of the Finance
Documents (and payments under them) as if it is not a FATCA Exempt Party until
such time as the Party in question provides the requested confirmation, forms,
documentation or other information. 15.11. FATCA Deduction (a) Each Party may
make any FATCA Deduction it is required to make by FATCA, and any payment
required in connection with that FATCA Deduction, and no Party shall be required
to increase any payment in respect of which it makes such a FATCA Deduction or
otherwise compensate the recipient of the payment for that FATCA Deduction. (b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Parent and the Agent and the Agent shall notify the other
Finance Parties. 16. INCREASED COSTS 16.1. Increased costs (a) Subject to Clause
16.3 (Exceptions) the Parent shall, within three Business Days of a demand by
the Agent, pay for the account of a Finance Party the amount of any Increased
Costs incurred by that Finance Party or any of its Affiliates as a result of (i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement. (b) In this Agreement
"Increased Costs" means: (i) a reduction in the rate of return from a Facility
or on a Finance Party's (or its Affiliate's) overall capital; (ii) an additional
or increased cost; or (iii) a reduction of any amount due and payable under any
Finance Document, which is incurred or suffered by a Finance Party or any of its
Affiliates to the extent that it is attributable to that Finance Party having
entered into its EH8227013.9 90



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility092.jpg]
Commitment or funding or performing its obligations under any Finance Document.
16.2. Increased cost claims (a) A Finance Party intending to make a claim
pursuant to Clause 16.1 (Increased Costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Parent. (b) Each Finance Party shall, as soon as practicable after a demand by
the Agent, provide a certificate confirming the amount of its Increased Costs.
16.3. Exceptions (a) Clause 16.1 (Increased Costs) does not apply to the extent
any Increased Cost is: (i) attributable to a Tax Deduction required by law to be
made by an Obligor; (ii) attributable to a FATCA Deduction required to be made
by a Party; (iii) compensated for by Clause 15.3 (Tax indemnity) (or would have
been compensated for under Clause 15.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in paragraph (b) of Clause 15.3
(Tax indemnity) applied); or (iv) attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation. (b) In this
Clause 16.3 reference to a "Tax Deduction" has the same meaning given to the
term in Clause 15.1 (Definitions). 17. OTHER INDEMNITIES 17.1. Currency
indemnity (a) If any sum due from an Obligor under the Finance Documents (a
"Sum"), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the "First Currency") in which that Sum is
payable into another currency (the "Second Currency") for the purpose of: (i)
making or filing a claim or proof against that Obligor; or (ii) obtaining or
enforcing an order, judgment or award in relation to any litigation or
arbitration proceedings, that Obligor shall as an independent obligation, within
three Business Days of demand, indemnify the Arranger and each other Secured
Party to whom that EH8227013.9 91



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility093.jpg]
Sum is due against any cost, loss or liability arising out of or as a result of
the conversion including any discrepancy between (A) the rate of exchange used
to convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum. (b) Each Obligor waives any right it may have in any jurisdiction to
pay any amount under the Finance Documents in a currency or currency unit other
than that in which it is expressed to be payable. 17.2. Other indemnities (a)
The Parent shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify the Arranger and each other Secured Party against any
cost, loss or liability incurred by it as a result of: (i) the occurrence of any
Event of Default; (ii) a failure by an Obligor to pay any amount due under a
Finance Document on its due date, including without limitation, any cost, loss
or liability arising as a result of Clause 31 (Sharing among the Finance
Parties); (iii) funding, or making arrangements to fund, its participation in a
Utilisation requested by a Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone);
(iv) a Utilisation (or part of a Utilisation) not being prepaid in accordance
with a notice of prepayment given by a Borrower or the Parent. (b) The Parent
shall promptly indemnify each Finance Party, each Affiliate of a Finance Party
and each officer or employee of a Finance Party or its Affiliate, against any
cost, loss or liability incurred by that Finance Party or its Affiliate (or
officer or employee of that Finance Party or Affiliate) in connection with or
arising out of the Acquisition or the funding of the Acquisition (including but
not limited to those incurred in connection with any litigation, arbitration or
administrative proceedings or regulatory enquiry concerning the Acquisition),
unless such loss or liability is caused by the gross negligence or wilful
misconduct of that Finance Party or its Affiliate (or employee or officer of
that Finance Party or Affiliate). Any Affiliate or any officer or employee of a
Finance Party or its Affiliate may rely on this Clause 17.2. 17.3. Indemnity to
the Agent The Parent shall promptly indemnify the Agent against: EH8227013.9 92



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility094.jpg]
(a) any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of: (i) investigating any event which it reasonably believes is a
Default; (ii) entering into or performing any foreign exchange contract for the
purposes of paragraph (b) of Clause 32.10 (Change of currency); (iii) acting or
relying on any notice, request or instruction which it reasonably believes to be
genuine, correct and appropriately authorised; or (iv) instructing lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
as permitted under this Agreement; and (b) any cost, loss or liability incurred
by the Agent (otherwise than by reason of the Agent's gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents. 17.4. Indemnity to
the Security Trustee (a) Each Obligor shall promptly indemnify the Security
Trustee and every Receiver and Delegate against any cost, loss or liability
incurred by any of them as a result of: (i) any failure by the Parent to comply
with its obligations under Clause 19 (Costs and Expenses); (ii) acting or
relying on any notice, request or instruction which it reasonably believes to be
genuine, correct and appropriately authorised; (iii) the taking, holding,
protection or enforcement of the Transaction Security, (iv) the exercise of any
of the rights, powers, discretions and remedies vested in the Security Trustee
and each Receiver and Delegate by the Finance Documents or by law; (v) any
default by any Obligor in the performance of any of the obligations expressed to
be assumed by it in the Finance Documents; or (vi) acting as Security Trustee,
Receiver or Delegate under the Finance Documents or which otherwise relates to
any of the Charged Property (otherwise, in each case, than by reason of the
relevant Security Trustee's, Receiver's or Delegate's gross negligence or wilful
misconduct); EH8227013.9 93



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility095.jpg]
(b) The Security Trustee may, in priority to any payment to the Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this Clause 17.4 and shall
have a lien on the Transaction Security and the proceeds of the enforcement of
the Transaction Security for all monies payable to it. 18. MITIGATION BY THE
LENDERS 18.1. Mitigation (a) Each Finance Party shall, in consultation with the
Parent, take all reasonable steps to mitigate any circumstances which arise and
which would result in any amount becoming payable under or pursuant to, or
cancelled pursuant to, any of Clause 8.1 (Illegality), Clause 15 (Tax gross-up
and indemnities) or Clause 16 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office. (b) Paragraph (a) above does not in any way limit
the obligations of any Obligor under the Finance Documents. 18.2. Limitation of
liability (a) The Parent shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 18.1 (Mitigation). (b) A Finance Party is not obliged to take
any steps under Clause 18.1 (Mitigation) if, in the opinion of that Finance
Party (acting reasonably), to do so might be prejudicial to it. 19. COSTS AND
EXPENSES 19.1. Transaction expenses The Parent shall within three Business Days
of demand pay the Agent, the Arranger and the Security Trustee the amount of all
costs and expenses (including legal fees) reasonably incurred by any of them
(and, in the case of the Security Trustee, by any Receiver or Delegate) in
connection with the negotiation, preparation, printing, execution, syndication
and perfection of: (a) this Agreement and any other documents referred to in
this Agreement and the Transaction Security; (b) any other Finance Documents
executed after the date of this Agreement. 19.2. Amendment costs If (a) an
Obligor requests an amendment, waiver or consent or (b) an amendment is required
pursuant to Clause 32.10 (Change of currency), the Parent shall, within three
EH8227013.9 94



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility096.jpg]
Business Days of demand, reimburse each of the Agent and the Security Trustee
for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent and the Security Trustee (and, in the case of the Security
Trustee, by any Receiver or Delegate) in responding to, evaluating, negotiating
or complying with that request or requirement. 19.3. Security Trustee's ongoing
costs (a) In the event of (i) a Default or (ii) the Security Trustee considering
it necessary or expedient or (iii) the Security Trustee being requested by an
Obligor or the Majority Lenders to undertake duties which the Security Trustee
and the Parent agree to be of an exceptional nature and/or outside the scope of
the normal duties of the Security Trustee under the Finance Documents, the
Parent shall pay to the Security Trustee any additional remuneration that may be
agreed between them. (b) If the Security Trustee and the Parent fail to agree
upon the nature of the duties or upon any additional remuneration, that dispute
shall be determined by an investment bank (acting as an expert and not as an
arbitrator) selected by the Security Trustee and approved by the Parent or,
failing approval, nominated (on the application of the Security Trustee) by the
President for the time being of the Law Society of England and Wales (the costs
of the nomination and of the investment bank being payable by the Parent) and
the determination of any investment bank shall be final and binding upon the
parties to this Agreement. 19.4. Enforcement and preservation costs The Parent
shall, within three Business Days of demand, pay to the Arranger and each other
Secured Party the amount of all costs and expenses (including legal fees)
incurred by it in connection with the enforcement of or the preservation of any
rights under any Finance Document and the Transaction Security and any
proceedings instituted by or against the Security Trustee as a consequence of
taking or holding the Transaction Security or enforcing these rights.
EH8227013.9 95



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility097.jpg]
SECTION 7 GUARANTEE 20. GUARANTEE AND INDEMNITY 20.1. Guarantee and indemnity
Each Guarantor irrevocably and unconditionally jointly and severally: (a)
guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor's obligations under the Finance Documents; (b) undertakes with
each Finance Party that whenever another Obligor does not pay any amount when
due under or in connection with any Finance Document, that Guarantor shall
immediately on demand pay that amount as if it was the principal obligor; and
(c) agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 20 if the amount
claimed had been recoverable on this basis of a guarantee. 20.2. Continuing
Guarantee This guarantee is a continuing guarantee and will extend to the
ultimate balance of sums payable by any Obligor under the Finance Documents,
regardless of any intermediate payment or discharge in whole or in part. 20.3.
Reinstatement If any discharge, release or arrangement (whether in respect of
the obligations of any Obligor or any security for those obligations or
otherwise) is made by a Finance Party in whole or in part on the basis of any
payment, security or other disposition which is avoided or must be restored in
insolvency, liquidation, administration or otherwise, without limitation, then
the liability of each Guarantor under this Clause 20 will continue or be
reinstated as if the discharge, release or arrangement had not occurred. 20.4.
Waiver of defences The obligations of each Guarantor under this Clause 20 will
not be affected by an act, omission, matter or thing which, but for this Clause
20, would reduce, release or prejudice EH8227013.9 96



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility098.jpg]
any of its obligations under this Clause 20 (without limitation and whether or
not known to it or any Finance Party) including: (a) any time, waiver or consent
granted to, or composition with, any Obligor or other person; (b) the release of
any other Obligor or any other person under the terms of any composition or
arrangement with any creditor of any member of the Group; (c) the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of, any
Obligor or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realise the full value of any security; (d) any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of an Obligor or any other person; (e) any amendment, novation,
supplement, extension (whether of maturity or otherwise) or restatement (in each
case, however fundamental and of whatsoever nature, whether or not more onerous)
or replacement of a Finance Document or any other document or security
including, without limitation, any change in the purpose of, any extension of or
increase in any facility or the addition of any new facility under and Finance
Document or other document or security; (f) any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security; or (g) any insolvency or similar proceedings. 20.5.
Guarantor Intent Without prejudice to the generality of Clause 20.4 (Waiver of
Defences), each Guarantor expressly confirms that it intends that this guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Finance Documents and/or any facility
or amount made available under any of the Finance Documents for the purposes of
or in connection with any of the following: acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing. 20.6. Immediate recourse Each Guarantor waives any right
it may have of first requiring any Finance Party (or any trustee or agent on its
behalf) to proceed against or enforce any other rights or security or
EH8227013.9 97



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility099.jpg]
claim payment from any person before claiming from that Guarantor under this
Clause 20. This waiver applies irrespective of any law or any provision of a
Finance Document to the contrary. 20.7. Appropriations Until all amounts which
may be or become payable by the Obligors under or in connection with the Finance
Documents have been irrevocably paid in full, each Finance Party (or any trustee
or agent on its behalf) may: (a) refrain from applying or enforcing any other
moneys, security or rights held or received by that Finance Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and no Guarantor shall be entitled to the benefit of the
same; and (b) hold in an interest-bearing suspense account any moneys received
from any Guarantor or on account of any Guarantor's liability under this Clause
20. 20.8. Deferral of Guarantors' rights Until all amounts which may be or
become payable by the Obligors under or in connection with the Finance Documents
have been irrevocably paid in full and unless the Agent otherwise directs, no
Guarantor will exercise any rights which it may have by reason of performance by
it of its obligations under the Finance Documents or by reason of any amount
being payable, or liability arising, under this Clause 20: (a) to be indemnified
by an Obligor; (b) to claim any contribution from any other guarantor of any
Obligor's obligations under the Finance Documents; (c) to take the benefit (in
whole or in part and whether by way of subrogation or otherwise) of any rights
of the Finance Parties under the Finance Documents or of any other guarantee or
security taken pursuant to, or in connection with, the Finance Documents by any
Finance Party; (d) to bring legal or other proceedings for an order requiring
any Obligor to make any payment, or perform any obligation, in respect of which
any Guarantor has given a guarantee, undertaking or indemnity under Clause 20.1
(Guarantee and Indemnity); (e) to exercise any right of set off against any
Obligor; and/or (f) to claim or prove as a creditor of any Obligor in
competition with any Finance Party. If a Guarantor receives any benefit, payment
or distribution in relation to such rights it shall hold that benefit, payment
or distribution to the extent necessary to enable all amounts EH8227013.9 98



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility100.jpg]
which may be or become payable to the Finance Parties by the Obligors under or
in connection with the Finance Documents to be repaid in full on trust for the
Finance Parties and shall promptly pay or transfer the same to the Agent or as
the Agent may direct for application in accordance with Clause 32 (Payment
mechanics) of this Agreement. 20.9. Release of Guarantors' right of contribution
If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor: (a) that Retiring Guarantor is released by each other
Guarantor from any liability (whether past, present or future and whether actual
or contingent) to make a contribution to any other Guarantor arising by reason
of the performance by any other Guarantor of its obligations under the Finance
Documents; and (b) each other Guarantor waives any rights it may have by reason
of the performance of its obligations under the Finance Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor. 20.10. Additional security This guarantee is in addition and
is not in any way prejudiced by any other guarantee or security now or
subsequently held by any Finance Party. 20.11. Guarantee Limitations - General
This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of Section 678 or 679 of the Companies Act 2006 or, as applicable,
section 82 of the Companies Act 2014 of Ireland and, with respect to any
Additional Guarantor, is subject to any limitations set out in the Accession
Letter applicable to such Additional Guarantor. In particular, but without
limiting the generality of the foregoing provisions, it is agreed that any
guarantee and indemnity by Schuh Ireland in terms of this Clause 20 shall not
include the payment of any arrangement fee payable under this Agreement (or any
agreement amending or varying the terms of this Agreement) or the payment of any
fees, costs or expenses payable by any member of the Group in connection with
the Acquisition Agreement or with this Agreement (or any agreement amending or
varying the terms of this Agreement). EH8227013.9 99



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility101.jpg]
SECTION 8 REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT 21.
REPRESENTATIONS 21.1. General (a) Each Obligor makes the representations and
warranties set out in this Clause 21 to each Finance Party. 21.2. Status (a) It
and each of its Subsidiaries is a limited liability corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation. (b) It and each of its Subsidiaries has the power to own its
assets and carry on its business as it is being conducted. 21.3. Binding
obligations Subject to the Legal Reservations and to any of the matters
specified in paragraphs (a) to (d) inclusive of Clause 21.9: (a) the obligations
expressed to be assumed by it in each Transaction Document to which it is a
party are legal, valid, binding and enforceable obligations; and (b) (without
limiting the generality of paragraph (a) above), each Transaction Security
Document to which it is a party creates the security interests which that
Transaction Security Document purports to create and those security interests
are valid and effective. 21.4. Non-conflict with other obligations The entry
into and performance by it of, and the transactions contemplated by, the
Transaction Documents and the granting of the Transaction Security do not and
will not conflict with: (a) any law or regulation applicable to it; (b) the
constitutional documents of any member of the Group; or (c) any agreement or
instrument binding upon it or any member of the Group or any of its or any
member of the Group's assets or constitute a default or termination event
(however described) under any such agreement or instrument. EH8227013.9 100



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility102.jpg]
21.5. Power and authority (a) It has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is or will be
a party and the transactions contemplated by those Transaction Documents. (b) No
limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party. 21.6. Validity and admissibility in evidence
(a) All Authorisations required or desirable: (i) to enable it lawfully to enter
into, exercise its rights and comply with its obligations in the Transaction
Documents to which it is a party; and (ii) to make the Transaction Documents to
which it is a party admissible in evidence in its Relevant Jurisdictions, have
been obtained or effected and are in full force and effect. (b) All
Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Group have been obtained or effected and are in
full force and effect to the extent that failure to obtain or effect those
Authorisations has or would reasonably be expected to have a Material Adverse
Effect. 21.7. Governing law and enforcement (a) Subject to the Legal
Reservations, the choice of governing law of the Finance Documents will be
recognised and enforced in its Relevant Jurisdictions. (b) Subject to the Legal
Reservations, any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdictions. 21.8. Insolvency No: (a) corporate
action, legal proceeding or other procedure or step described in paragraph (a)
of Clause 25.7 (Insolvency proceedings); or (b) creditors' process described in
Clause 25.8 (Creditors' process), has been taken or, to the knowledge of the
Parent, threatened in relation to a member of the Group and none of the
circumstances described in Clause 25.6 (Insolvency) applies to a member of the
Group. EH8227013.9 101



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility103.jpg]
21.9. No filing or stamp taxes Under the laws of its Relevant Jurisdiction it is
not necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration,
notarial or similar Taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents except: (a)
registration of particulars of the Transaction Security Documents at Companies
House in Scotland under Section 859A of the Companies Act 2006 and the Companies
Registration Office of Ireland and payment of associated fees; (b) registration
of particulars of the Irish Law Mortgage Debenture at the Companies Registration
Office in Ireland under section 409 of the Companies Act 2014 of Ireland; (c)
filing of the declaration or declarations (as the case may be) by directors
(and, in the case of an Obligor incorporated in Ireland, section 82 of the
Companies Act 2014 of Ireland) copies of which are delivered to the Agent in
respect of the Fifth Amendment and Restatement Agreement at the Companies
Registration Office in Ireland; (d) registration of the Standard Security at the
Land Register of Scotland and payment of associated fees, which registrations,
filings, taxes and fees will be made and paid promptly after the date of the
relevant Finance Document. 21.10. Deduction of Tax It is not required to make
any deduction for or on account of Tax from any payment it may make under any
Finance Document to a Lender which is a Qualifying Lender. 21.11. No default (a)
No Event of Default and, on the date of this Agreement, no Default is continuing
or is reasonably likely to result from the making of any Utilisation or the
entry into, the performance of, or any transaction contemplated by, any
Transaction Document. (b) No other event or circumstance is outstanding which
constitutes (or, with the expiry of a grace period, the giving of notice, the
making of any determination or any combination of any of the foregoing, would
constitute) a default or termination event (however described) under any other
agreement or instrument which is binding on it or any of its Subsidiaries or to
which its (or any of its Subsidiaries') assets are subject which has or is
reasonably likely to have a Material Adverse Effect. EH8227013.9 102



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility104.jpg]
21.12. No misleading information Save as disclosed in writing to the Agent prior
to the date of this Agreement: (a) to the best of its knowledge and belief
(having made due and diligent enquiry), any factual information contained in the
Information Package was true and accurate in all material respects as at the
date of the relevant report or document containing the information or (as the
case may be) as at the date the information is expressed to be given; (b) the
Business Plan has been prepared in accordance with the Accounting Principles as
applied to the Original Financial Statements, and the financial projections
contained in the Business Plan have been prepared on the basis of recent
historical information, are fair and based on reasonable assumptions and have
been approved by the board of directors of SGL; (c) any financial projection or
forecast contained in the Information Package has been prepared on the basis of
recent historical information and on the basis of reasonable assumptions and was
fair (as at the date of the relevant report or document containing the
projection or forecast) and arrived at after careful consideration; (d) the
expressions of opinion or intention provided by or on behalf of an Obligor for
the purposes of the Information Package were made after careful consideration
and (as at the date of the relevant report or document containing the expression
of opinion or intention) were fair and based on reasonable grounds; (e) to the
best of its knowledge and belief (having made due and diligent enquiry), no
event or circumstance has occurred or arisen and no information has been omitted
from the Information Package and no information has been given or withheld that
results in the information, opinions, intentions, forecasts or projections
contained in the Information Package being untrue or misleading in any material
respect; (f) to the best of its knowledge and belief (having made due and
diligent enquiry), all material information provided to a Finance Party by or on
behalf of the Parent on or before the date of this Agreement and not superseded
before that date (whether or not contained in the Information Package) is
accurate and not misleading in any material respect and all projections provided
to any Finance Party on or before the date of this Agreement have been prepared
in good faith on the basis of assumptions which were reasonable at the time at
which they were prepared and supplied; and (g) to the best of its knowledge and
belief (having made due and diligent enquiry), all other written information
provided by any member of the Group (including its advisers) to a Finance Party
or the provider of any Report was true, complete and accurate in all material
respects as at the date it was provided and is not misleading in any respect.
EH8227013.9 103



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility105.jpg]
21.13. Financial Statements (a) Its Original Financial Statements were prepared
in accordance with the Accounting Principles consistently applied. (b) Its
unaudited Original Financial Statements fairly present its financial condition
and results of operations for the relevant month or financial quarter unless
expressly disclosed to the Agent in writing to the contrary prior to the date of
this Agreement. (c) Its audited Original Financial Statements give a true and
fair view of its financial condition and results of operations during the
relevant financial year unless expressly disclosed to the Agent in writing to
the contrary prior to the date of this Agreement. (d) To the best of its
knowledge and belief (having made due and diligent enquiry), there has been no
material adverse change in its assets, business or financial condition (or the
assets, business or consolidated financial condition of the Group, in the case
of the Parent) since the date of the Original Financial Statements. (e) Its most
recent financial statements delivered pursuant to Clause 22.1 (Financial
Statements): (i) have been prepared in accordance with the Accounting Principles
as applied to the Original Financial Statements and the Business Plan; and (ii)
give a true and fair view of (if audited) or fairly present (if unaudited) its
consolidated financial condition as at the end of, and consolidated results of
operations for, the period to which they relate. (f) The budgets and forecasts
supplied under this Agreement were arrived at after careful consideration and
have been prepared in good faith on the basis of recent historical information
and on the basis of assumptions which were reasonable as at the date they were
prepared and supplied. (g) Since the date of the most recent financial
statements delivered pursuant to Clause 22.1 (Financial Statements) there has
been no material adverse change in the assets, business or financial condition
of the Group. 21.14. No proceedings pending or threatened Other than as
disclosed to the Agent prior to the date of this Agreement, no litigation,
arbitration or administrative proceedings or investigations of, or before, any
court, arbitral body or agency which, if adversely determined, are reasonably
likely to have a Material Adverse Effect have (to the best of its knowledge and
belief (having made due and careful enquiry)) been started or threatened against
it or any of its Subsidiaries. EH8227013.9 104



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility106.jpg]
21.15. No breach of laws (a) It has not (and none of its Subsidiaries has)
breached any law or regulation which breach has or is reasonably likely to have
a Material Adverse Effect. (b) No labour disputes are current or, to the best of
its knowledge and belief (having made due and careful enquiry), threatened
against any member of the Group which have or are reasonably likely to have a
Material Adverse Effect. 21.16. Environmental laws (a) Each member of the Group
is in compliance with Clause 24.3 (Environmental compliance) and to the best of
its knowledge and belief (having made due and careful enquiry) no circumstances
have occurred which would prevent such compliance in a manner or to an extent
which has or is reasonably likely to have a Material Adverse Effect. (b) No
Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, if determined against
that member of the Group, to have a Material Adverse Effect. 21.17. Taxation (a)
It is not (and none of its Subsidiaries is) materially overdue in the filing of
any Tax returns and it is not (and none of its Subsidiaries is) overdue in the
payment of any amount in respect of Tax of £100,000 (or its equivalent in any
other currency) or more. (b) No claims or investigations are being, or are
reasonably likely to be, made or conducted against it (or any of its
Subsidiaries) with respect to Taxes such that a liability of, or claim against,
any member of the Group of £100,000 (or its equivalent in any other currency) or
more is reasonably likely to arise. (c) It is resident for Tax purposes only in
the jurisdiction of its incorporation. 21.18. Security and Financial
Indebtedness (a) No Security or Quasi-Security exists over all or any of the
present or future assets of any member of the Group other than as permitted by
this Agreement. (b) No member of the Group has any Financial Indebtedness
outstanding other than as permitted by this Agreement. 21.19. Ranking The
Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security. EH8227013.9 105



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility107.jpg]
21.20. Good title to assets It and each of its Subsidiaries has a good, valid
and marketable title to, or valid leases or licences of, and all appropriate
Authorisations to use, the assets necessary to carry on its business as
presently conducted. 21.21. Legal and beneficial ownership It and each of its
Subsidiaries is the sole legal and beneficial owner of the respective assets
over which it purports to grant Security. 21.22. Shares The shares of any member
of the Group which are subject to the Transaction Security are fully paid and
not subject to any option to purchase or similar rights. The constitutional
documents of companies whose shares are subject to the Transaction Security do
not and could not restrict or inhibit any transfer of those shares on creation
or enforcement of the Transaction Security. Other than in relation to share
options granted or to be granted to employees in terms of any share option
schemes operated by the Group, there are no agreements in force which provide
for the issue or allotment of, or grant any person the right to call for the
issue or allotment of, any share or loan capital of any member of the Group
(including any option or right of pre-emption or conversion). 21.23.
Intellectual Property It and each of its Subsidiaries: (a) is the sole legal and
beneficial owner of or has licensed to it on normal commercial terms all the
Intellectual Property which is material in the context of its business and which
is required by it in order to carry on its business as it is being conducted and
as contemplated in the Business Plan; (b) does not (nor does any of its
Subsidiaries), in carrying on its businesses, infringe any Intellectual Property
of any third party in any respect which has or is reasonably likely to have a
Material Adverse Effect; and (c) has taken all formal or procedural actions
(including payment of fees) required to maintain any material Intellectual
Property owned by it. 21.24. Not restated 21.25. Obligors The Parent has no
Subsidiaries other than the Obligors where to do so would breach Clause 24.36
(Guarantors). 21.26. Accounting reference date The Accounting Reference Date of
each member of the Group is 31 January. EH8227013.9 106



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility108.jpg]
21.27. Equity Documents Not restated. 21.28. Centre of main interests and
establishments For the purposes of The Council of the European Union Regulation
No. 1346/2000 on Insolvency Proceedings (the "Regulation"), its centre of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
its jurisdiction of incorporation and it has no "establishment" (as that term is
used in Article 2(h) of the Regulations) in any other jurisdiction. 21.29.
Pensions (a) Neither it nor any of its Subsidiaries is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993). (b) Neither it nor any of its
Subsidiaries is or has at any time been "connected" with or an "associate" of
(as those terms are used in Sections 39 and 43 of the Pensions Act 2004) such an
employer. 21.30. Sanctions and Anti-Corruption Law Representations (a) Each
Obligor and each of their respective directors, officers and employees are in
compliance with Anti-Corruption Laws applicable to it in all material respects.
(b) No Utilisation, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws. (c) No Obligor or member of the
Group (nor any director, officer, employee, affiliate, agent or representative
of the Obligor or a member of the Group) is a Designated Person, is owned or
controlled by a Designated Person, acts directly or indirectly on behalf of a
Designated Person or is otherwise a direct or indirect target of a Sanctions
Regime. (d) No Obligor (and the Parent has ensured and will ensure that no other
member of the Group) has breached, will breach, or will cause any Finance Party
to breach any Sanctions Regime. (e) No Obligor (and the Parent has ensured that
no other member of the Group) has permitted or authorised or shall permit or
authorise any person to, directly or indirectly, use, lend, make payments of,
contribute or otherwise make available, all or any part of the proceeds of any
Loan or other transaction(s) contemplated by this Agreement to fund any trade,
business or other activities: (i) relating to, for any purpose involving, or for
the benefit of any Designated Person; or EH8227013.9 107



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility109.jpg]
(ii) in any manner that would reasonably be expected to result in an Obligor or
any member of the Group breaching any Sanctions Regime or becoming a Designated
Person. (f) No Obligor (and the Parent has ensured that no other member of the
Group) is or has ever been subject to any claim, proceeding, formal notice or
investigation with respect to a breach or alleged breach of any Sanctions
Regime. (g) No Obligor (and the Parent has ensured that no other member of the
Group) is engaging or has engaged in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to breach, directly or
indirectly, any Sanctions Regime. (h) The Properties are not currently subject
to any Sanctions Regime nor will the ownership, operation, possession, use,
leasing or any other dealing in respect of the Properties by a Borrower or any
member of the Group contravene any Sanctions Regime or provide a basis for the
Properties or a Borrower or any member of the Group to be designated as subject
to any Sanctions Regime. (i) Any provision of this Clause 21.30 (Sanctions and
Anti-Corruption Law Representations) shall not apply to any person if and to the
extent that it is or would be unenforceable by or in respect of that person by
reason of breach of any provision of Council Regulation (EC) No 2271/1996 of 22
November 1996 protecting against the effects of the extra-territorial
application of legislation adopted by a third country, and actions based thereon
or resulting therefrom (the "Blocking Regulation") (or any law or regulation
implementing such Regulation in any member state of the European Union or the
United Kingdom). For the avoidance of any doubt, nothing in this Clause 21.30
(Sanctions and Anti- Corruption Law Representations) is intended or should be
interpreted or construed, as inducing any party to act in a manner that would be
in breach of any provision of the Blocking Regulation. 21.31. PSC Register No
company whose shares constitute Charged Property has issued any warning notice
or restrictions notice under Schedule 1B of the Companies Act 2006 and no
circumstances exist which entitle any such company to issue any such notice.
21.32. Group Material Property It and its Subsidiaries are the sole legal and
beneficial owners (or, as the case may be, have licensed to it on normal
commercial terms) all of the Group Material Property. 21.33. Times when
representations made (a) All the representations and warranties in this Clause
21 are made by each Obligor on the date of this Agreement. EH8227013.9 108



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility110.jpg]
(b) The Repeating Representations are deemed to be made by each Obligor, and the
Genesco Guarantee Repeating Representations are deemed to be made by Genesco, in
each case on the date of each Utilisation Request, on each Utilisation Date and
on the first day of each Interest Period (except that those contained in
paragraphs (a) – (c) of Clause 21.13 (Original Financial Statements) will cease
to be so made once subsequent financial statements have been delivered under
this Agreement). (c) All the representations and warranties in this Clause 21
except Clause 21.12 (No misleading information) are deemed to be made by each
Additional Obligor on the day on which it becomes (or it is proposed that it
becomes) an Additional Obligor. (d) Each representation or warranty deemed to be
made after the date of this Agreement shall be deemed to be made by reference to
the facts and circumstances existing at the date the representation or warranty
is deemed to be made. 22. INFORMATION UNDERTAKINGS The undertakings in this
Clause 22 remain in force from the date of this Agreement for so long as any
amount is outstanding under the Finance Documents or any Commitment is in force.
22.1. Financial statements The Parent shall supply to the Agent in sufficient
copies for all the Lenders: (a) as soon as they are available, but in any event
within 120 days after the end of each of its Financial Years: (i) its audited
consolidated financial statements for that Financial Year; (ii) the audited
financial statements (consolidated if appropriate) of each Obligor for that
Financial Year; and (iii) the audited financial statements of any other
Subsidiary for that Financial Year if requested by the Agent; (b) at any time
when (by reference to the level of EBITDA and Cashflow disclosed in any
financial statements provided to the Agent in terms of this Agreement) the
financial performance of the Group is below that anticipated in the Budget for
the relevant period by more than 15%, as soon as they are available, but in any
event within 30 days after the end of each Accounting Period, its financial
statements on a consolidated basis for that Accounting Period (to include
cumulative management accounts for the Financial Year to date); and EH8227013.9
109



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility111.jpg]
(c) as soon as they are available, but in any event within 30 days after the
last date of each month its Monthly Financial Statements on a consolidated basis
for that month (to include cumulative management accounts for the Financial Year
to date). 22.2. Provision and contents of Compliance Certificate (a) The Parent
shall supply a Compliance Certificate to the Agent with each set of its audited
consolidated Annual Financial Statements and each set of its Monthly Financial
Statements in respect of each Quarter Date. (b) The Compliance Certificate
shall, amongst other things, set out (in reasonable detail) computations as to
compliance with Clause 23 (Financial Covenants). (c) Each Compliance Certificate
shall be signed by one director of the Parent (as applicable). 22.3.
Requirements as to financial statements (a) The Parent shall procure that each
set of Annual Financial Statements, and Monthly Financial Statements includes a
balance sheet, profit and loss account and cashflow statement. In addition the
Parent shall procure that: (i) each set of Annual Financial Statements shall be
audited by the Auditors; (ii) each set of Monthly Financial Statements is
accompanied by a narrative by the finance director of the Parent commenting on
the performance of the Group for the Accounting Period to which the financial
statements relate and the Financial Year to date and any material developments
or proposals affecting the Group or its business. (b) Each set of financial
statements delivered pursuant to Clause 22.1 (Financial statements): (i) shall
be certified by a director of the relevant company as giving a true and fair
view of (in the case of Annual Financial Statements for any Financial Year), or
fairly representing (in other cases), its financial condition and operations as
at the date as at which those financial statements were drawn up; (ii) in the
case of consolidated financial statements of the Group, shall be accompanied by
a narrative comparing actual performance for the period to which the financial
statements relate to the projected performance for that period set out in the
Budget; and (iii) shall be prepared using the Accounting Principles, accounting
practices and financial reference periods consistent with those applied in the
EH8227013.9 110



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility112.jpg]
preparation of the Original Financial Statements for that Obligor unless, in
relation to any set of financial statements, the Parent notifies the Agent that
there has been a change in the Accounting Principles or the accounting practices
and its Auditors (or, if appropriate, the Auditors of the Obligor) deliver to
the Agent: (A) a description of any change necessary for those financial
statements to reflect the Accounting Principles or accounting practices upon
which the relevant Obligor's Original Financial Statements were prepared; and
(B) sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to determine whether Clause 23 (Financial
covenants) has been complied with and to make an accurate comparison between the
financial position indicated in those financial statements and the relevant
Obligor's Original Financial Statements. Any reference in this Agreement to any
financial statements shall be construed as a reference to those financial
statements as adjusted to reflect the basis upon which the Original Financial
Statements were prepared. (c) If the Agent wishes to discuss the financial
position of any member of the Group with the Auditors, the Agent may notify the
Parent, stating the questions or issues which the Agent wishes to discuss with
the Auditors. In this event, the Parent must ensure that the Auditors are
authorised (at the expense of the Parent): (i) to discuss the financial position
of each member of the Group with the Agent on request from the Agent; and (ii)
to disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request. 22.4. Budget (a) The Parent shall supply to the Agent,
in sufficient copies for all the Lenders, as soon as the same become available
but in any event within 60 days after the start of each of its Financial Years,
an annual Budget for that financial year. (b) The Parent shall ensure that each
Budget for a financial year: (i) is in a form reasonably acceptable to the Agent
and includes a projected consolidated profit and loss, balance sheet and
cashflow statement for the Group, projected financial covenant calculations and
projected Capital Expenditure (including, without limitation, any such Capital
Expenditure incurred using funds provided for the purpose by EH8227013.9 111



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility113.jpg]
the UK Acquisition Company) for that financial year and each Financial Quarter
of that financial year; (ii) is prepared in accordance with the Accounting
Principles and the accounting practices and financial reference periods applied
to financial statements under Clause 22.1 (Financial statements); and (iii) has
been approved by the board of directors of the Parent. (c) If the Parent updates
or changes the Budget, it shall within not more than five days of the update or
change being made deliver to the Agent, in sufficient copies for each of the
Lenders, such updated or changed Budget together with a written explanation of
the main changes in that Budget. 22.5. Presentations Once in every financial
year, or more frequently if requested to do so by the Agent if the Agent
reasonably suspects a Default is continuing or may have occurred or may occur,
at least two directors of the Parent (one of whom shall be the finance director)
must give a presentation to the Finance Parties about: (a) the on-going business
and financial performance of the Group; and (b) any other matter which a Finance
Party may reasonably request. 22.6. Year-end (a) The Parent shall not change its
Accounting Reference Date and shall procure that (other than to 31 January) no
member of the Group changes its Accounting Reference Date. (b) The Parent shall
procure that each Accounting Period ends on an accounting date for the purposes
of the preparation of the financial statements of the Group. 22.7. Information:
miscellaneous The Parent shall supply to the Agent (in sufficient copies for all
the Lenders, if the Agent so requests): (a) at the same time as they are
dispatched, copies of all documents dispatched by the Parent to its shareholders
generally (or any class of them) or dispatched by the Parent or any Obligors to
its creditors generally (or any class of them); (b) promptly upon becoming aware
of them, the details of any litigation, arbitration or administrative
proceedings which are current, threatened or pending against any member of the
Group, and which, if adversely determined, are reasonably likely to have a
Material Adverse Effect or which would involve a liability, or a potential or
alleged liability, exceeding £100,000 (or its equivalent in other currencies);
EH8227013.9 112



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility114.jpg]
(c) promptly upon becoming aware of them, the details of any judgment or order
of a court, arbitral tribunal or other tribunal or any order or sanction of any
governmental or other regulatory body which is made against any member of the
Group and which is reasonably likely to have a Material Adverse Effect or which
would involve a liability, or a potential or alleged liability, exceeding
£100,000 (or its equivalent in other currencies); (d) promptly upon becoming
aware of the relevant disposal or claim, details of any disposal or insurance
claim which will require a prepayment under Clause 9.2 (Disposal and Insurance
Proceeds); (e) at the same time as each board pack in relation to any proposed
new store opening is distributed to the board of directors of the Parent or any
other member of the Group, a copy of that board pack; (f) promptly, such
information as the Security Trustee may reasonably require about the Charged
Property and compliance of the Obligors with the terms of any Transaction
Security Documents; and (g) promptly on request, such further information
regarding the financial condition, assets and operations of the Group and/or any
member of the Group (including any requested amplification or explanation of any
item in the financial statements, budgets or other material provided by any
Obligor under this Agreement, any changes to Senior Management and an up to date
copy of its shareholders' register (or equivalent in its jurisdiction of
incorporation)) as any Finance Party through the Agent may reasonably request.
22.8. Notification of default (a) Each Obligor shall notify the Agent of any
Default (and the steps, if any, being taken to remedy it) promptly upon becoming
aware of its occurrence (unless that Obligor is aware that a notification has
already been provided by another Obligor). (b) Promptly upon a request by the
Agent, the Parent shall supply to the Agent a certificate signed by one of its
directors or senior officers on its behalf certifying that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it). 22.9. "Know your customer" checks (a) If: (i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;
EH8227013.9 113



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility115.jpg]
(ii) any change in the status of an Obligor (or a Holding Company of an Obligor)
or the composition of the shareholders of an Obligor (or a Holding Company of an
Obligor) after the date of this Agreement; or (iii) a proposed assignment or
transfer by a Lender of any of its rights and/or obligations under this
Agreement to a party that is not a Lender prior to such assignment or transfer,
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents. (b) Each Lender shall promptly upon the request of the Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself) in order for the Agent to carry
out and be satisfied it has complied with all necessary "know your customer" or
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents. (c) The Parent shall, by not
less than 10 Business Days' prior written notice to the Agent, notify the Agent
(which shall promptly notify the Lenders) of its intention to request that one
of its Subsidiaries becomes an Additional Obligor pursuant to Clause 27 (Changes
to the Obligors). (d) Following the giving of any notice pursuant to paragraph
(c) above, if the accession of such Additional Obligor obliges the Agent or any
Lender to comply with "know your customer" or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Parent shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the accession of such
Subsidiary to this Agreement as an Additional Obligor. EH8227013.9 114



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility116.jpg]
23. FINANCIAL COVENANTS 23.1. Financial definitions In this Agreement:
"Cashflow" means, in respect of any Relevant Period, EBITDA for that Relevant
Period after: (a) adding the amount of any decrease (and deducting the amount of
any increase) in Working Capital for that Relevant Period; (b) adding the amount
of any cash receipts (and deducting the amount of any cash payments) during that
Relevant Period in respect of any Exceptional Items not already taken account of
in calculating EBITDA for any Relevant Period (other than, in the case of cash
receipts, Relevant Proceeds); (c) adding the amount of any cash receipts during
that Relevant Period in respect of any Tax rebates or credits and deducting the
amount actually paid or due and payable in respect of Taxes during that Relevant
Period by any member of the Group; (d) adding the amount of any increase in
provisions, other non-cash debits and other non-cash charges (which are not
Current Assets or Current Liabilities) and deducting the amount of any non-cash
credits (which are not Current Assets or Current Liabilities) in each case to
the extent taken into account in establishing EBITDA; (e) deducting the amount
of any Capital Expenditure actually made during that Relevant Period by any
member of the Group (other than any amounts contributed for such purpose by the
UK Acquisition Company in accordance with the terms of Clause 24.30(a)) less, to
the extent not already taken into account in determining EBITDA, any landlords'
inducements actually received in cash; (f) adding the amount of any New
Shareholder Injections permitted to be included in Cashflow pursuant to Clause
23.4 (Equity Cure), and so that no amount shall be added (or deducted) more than
once and there shall be excluded the effect of all cash movements associated
with the Deal Costs. "Cashflow Cover" means the ratio of Cashflow to Debt
Service in respect of any Relevant Period. "Current Assets" means the aggregate
(on a consolidated basis) of all inventory, work in progress, trade and other
receivables of each member of the Group including prepayments in relation to
operating items and sundry debtors (but excluding Cash) maturing within twelve
months from the date of computation but excluding amounts in respect of: (a)
receivables in relation to Tax; EH8227013.9 115



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility117.jpg]
(b) Exceptional Items and other non-operating items; (c) any interest owing to
any member of the Group; and (d) prepaid Deal Costs. "Current Liabilities" means
the aggregate (on a consolidated basis) of all liabilities (including trade
creditors, accruals and provisions) of each member of the Group falling due
within twelve months from the date of computation but excluding amounts in
respect of: (a) liabilities for Financial Indebtedness and Finance Charges; (b)
liabilities for Tax; (c) Exceptional Items and other non-operating items; and
(d) liabilities in relation to dividends declared but not paid by the Parent or
by a member of the Group in favour of a person which is not a member of the
Group. "Debt Service" means, in respect of any Relevant Period, the aggregate
of: (a) Finance Charges for that Relevant Period; (b) the aggregate of all
scheduled repayments of Financial Indebtedness falling due during that Relevant
Period but excluding: (i) any amounts falling due under the Working Capital
Facility Letter, Facility C, Facility D or any other overdraft or revolving
facility and which were available for simultaneous redrawing according to the
terms of that facility; and (ii) any such obligations owed to any member of the
Group; (a) all payments made in that Relevant Period falling within the
definition of "Permitted Payment", other than under paragraph (a) of that
definition; and (b) the amount of the capital element of any payments in respect
of that Relevant Period payable under any Finance Lease entered into by any
member of the Group, and so that no amount shall be included more than once.
"EBIT" means, in respect of any Relevant Period, the consolidated operating
profit of the Group before taxation: (a) before deducting any Finance Charges;
(b) not including any accrued interest owing to any member of the Group;
EH8227013.9 116



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility118.jpg]
(c) before taking into account any Exceptional Items; (d) before deducting any
Deal Costs; (e) excluding the amount of any profit of any member of the Group
which is attributable to minority interests; (f) before taking into account any
unrealised gains or losses on any financial instrument (other than any
derivative instrument which is accounted for on a hedge accounting basis); (g)
before taking into account any gain or loss arising from an upward or downward
revaluation of any other asset; (h) before deducting any amount that in
accordance with the Accounting Principles is required to be deducted from the
operating profits of the Group but which is in fact attributable to payments to
be made by the UK Acquisition Company to either of Colin Temple or Mark
Crutchley in accordance with the terms of the Acquisition Agreement; in each
case, to the extent added, deducted or taken into account, as the case may be,
for the purposes of determining operating profits of the Group before taxation.
"EBITDA" means, in respect of any Relevant Period, EBIT for that Relevant Period
after adding back any amount attributable to the amortisation, depreciation or
impairment of assets of members of the Group. "Exceptional Items" means any
material items of an unusual or non-recurring nature which represent gains or
losses including those arising on: (a) the restructuring of the activities of an
entity and reversals of any provisions for the cost of restructuring; (b)
disposals, revaluations or impairment of non-current assets; (c) disposals of
assets associated with discontinued operations; and (d) the termination of any
Treasury Transaction. "Finance Charges" means, for any Relevant Period, the
aggregate amount of the accrued interest, commission, fees, discounts,
prepayment fees, premiums or charges and other finance payments in respect of
Financial Indebtedness whether paid or payable by any member of the Group
(calculated on a consolidated basis) in respect of that Relevant Period: (a)
including the interest (but not the capital) element of payments in respect of
Finance Leases; EH8227013.9 117



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility119.jpg]
(b) including any commission, fees, discounts and other finance payments payable
by (and deducting any such amounts payable to) any member of the Group under any
interest rate hedging arrangement; (c) excluding any Deal Costs, and so that no
amount shall be added (or deducted) more than once. "Financial Quarter" means
the period commencing on the day after one Quarter Date and ending on the next
Quarter Date. "Financial Year" means the annual accounting period of the Group
ending on or about 31 January. "Interest Cover" means the ratio of EBITDA to
Finance Charges in respect of any Relevant Period. "Leverage" means, in respect
of any Relevant Period, the ratio of Total Net Debt on the last day of that
Relevant Period to EBITDA in respect of that Relevant Period. "New Shareholder
Injection" means the aggregate amount of cash subscribed for by any Holding
Company of the Parent for ordinary shares in the Parent or for subordinated loan
notes (or other subordinated debt instruments) in the Parent, such subordination
to be on terms acceptable to the Lenders. "Quarter Date" means 31 January, 30
April, 31 July and 31 October (or such other date as represents the last trading
Saturday in the relevant month or the next month as set out in the Genesco
Closing Schedule) in each year. "Relevant Period" means the period of 12 months
ending on a Quarter Date. "Relevant Proceeds" means Disposal Proceeds or
Insurance Proceeds (each as defined in Clause 9.2 (Disposal, Insurance
Proceeds)). "Total Net Debt" means, at any time, the aggregate amount of all
obligations of members of the Group for or in respect of Financial Indebtedness
at that time but: (a) excluding any such obligations to any other member of the
Group; (b) including, in the case of Finance Leases only, their capitalised
value; (c) excluding any amount falling within paragraph (f) (Treasury
Transactions) of the definition of Financial Indebtedness; and (d) deducting the
aggregate amount of Cash held by any member of the Group at that time, and so
that no amount shall be included or excluded more than once. EH8227013.9 118



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility120.jpg]
"Working Capital" means, on any date, Current Assets less Current Liabilities.
23.2. Financial condition The Parent shall ensure that: (a) Not restated. (b)
Interest Cover: Interest Cover in respect of any Relevant Period shall be not
less than 4.5:1. (c) Leverage: Leverage in respect of any Relevant Period ending
on a Quarter Date shall not exceed 1.75:1. 23.3. Financial testing The financial
covenants set out in Clause 23.2 (Financial condition) shall be calculated in
accordance with the Accounting Principles as applied to the Original Financial
Statements and tested by reference to each of the Parent's financial statements
delivered pursuant to paragraphs (a)(i) and (b) of Clause 22.1 (Financial
Statements) and/or each Compliance Certificate delivered pursuant to Clause 22.2
(Provision and contents of Compliance Certificate). 23.4. Equity Cure (a) In the
event of any breach of any of the financial covenants in Clause 23.2 (Financial
condition) (each a "Financial Covenant") for any Relevant Period ending on a
Quarter Date (the "Relevant Quarter Date"), SGL may, not later than 15 Business
Days (the "Reference Date") after the last date for delivery of the Compliance
Certificate for that Relevant Period, inject into the Group the cash proceeds of
any New Shareholder Injection (the "Cure Amount") to remedy non-compliance with
a Financial Covenant. (b) The effect of the Cure Amount shall (subject to the
provisions of this Clause) be that each Financial Covenant is recalculated to
give effect to the following adjustments: (i) for the purpose of calculating
Cashflow Cover, the Cure Amount shall either (at the option of the Parent): (A)
be included in the calculation of Cashflow for that Relevant Period and (unless
and until it is released to the Parent in terms of paragraph (e) below) the next
three Relevant Periods; or (B) reduce Total Net Debt as at the start of the
Relevant Period in which the non-compliance occurred and (unless and until it is
released to the Parent in terms of paragraph (e) below) the next three Relevant
Periods, and Debt Service shall be EH8227013.9 119



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility121.jpg]
recalculated for such Relevant Periods on a pro forma basis as if the Total Net
Debt has been so reduced (and applied against Facility A, Facility B, Facility C
and Facility D in accordance with the terms of Clause 9.3(c)); (ii) for the
purpose of calculating Leverage, the Cure Amount shall reduce Total Net Debt as
at the end of that Relevant Period; and (iii) for the purpose of calculating
Interest Cover, the Cure Amount shall be deemed to have been applied in
prepayment of the Facilities at the beginning of that Relevant Period and at the
beginning of the next three Relevant Periods and Finance Charges for that
Relevant Period and (unless and until it is released to the Parent in terms of
paragraph (e) below) the next three Relevant Periods shall be recalculated on a
pro forma basis as if the Facilities had been so reduced. (c) If the re-testing
of the Financial Covenants after giving effect to paragraphs (a) and (b) above
demonstrates no breach has occurred in respect of the Relevant Period, then the
relevant breach shall be deemed to have been remedied. (d) A Cure Amount may be
injected up to four times over the duration of the Facilities and may not be
injected in consecutive Financial Quarters. (e) The Parent shall procure that
each Cure Amount is credited to the Escrow Account and shall be retained in the
Escrow Account until the date of the Quarter Date falling 6 Months after the
Relevant Quarter Date at which time it will be released to the Parent if the
Parent delivers an Escrow Account Certificate to the Agent within 5 Business
Days of such date. In the event that any Default occurs while any amount is held
in the Escrow Account or the Parent fails to deliver an Escrow Account
Certificate to the Agent within 5 Business Days of the date falling 6 Months
after the Relevant Quarter Date, the balance of the Escrow Account may (at the
discretion of the Agent, acting on the instructions of the Majority Lenders) be
applied immediately in or towards permanent prepayment of Loans with such amount
being applied against the Loans in the same manner as voluntary prepayments
under Clause 8.3 (Voluntary Prepayment of Term Loans) or Clause 8.4 (Voluntary
Prepayment of Revolving Loans). (f) Any recalculation made under this Clause
23.4 will be solely for the purpose of curing a Financial Covenant breach and
not for any other purpose such as calculation of Margin. 24. GENERAL
UNDERTAKINGS The undertakings in this Clause 24 remain in force from the date of
this Agreement for so long as any amount is outstanding under the Finance
Documents or any Commitment is in force. EH8227013.9 120



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility122.jpg]
24.1. Authorisations Each Obligor shall promptly: (a) obtain, comply with and do
all that is necessary to maintain in full force and effect; and (b) supply
certified copies to the Agent of, any Authorisation required under any law or
regulation of a Relevant Jurisdiction to: (i) enable it to perform its
obligations under the Finance Documents; (ii) ensure the legality, validity,
enforceability or admissibility in evidence of any Finance Document; and (iii)
carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect. 24.2. Compliance with laws Each Obligor shall (and
the Parent shall ensure that each member of the Group will) comply in all
respects with all laws to which it may be subject, if failure so to comply has
or is reasonably likely to have a Material Adverse Effect. 24.3. Environmental
compliance Each Obligor shall (and the Parent shall ensure that each member of
the Group will): (a) comply with all Environmental Law; (b) obtain, maintain and
ensure compliance with all requisite Environmental Permits; (c) implement
procedures to monitor compliance with and to prevent liability under any
Environmental Law, where failure to do so has or is reasonably likely to have a
Material Adverse Effect. 24.4. Environmental claims Each Obligor shall (through
the Parent), promptly upon becoming aware of the same, inform the Agent in
writing of: (a) any Environmental Claim against any member of the Group which is
current, pending or threatened; and (b) any facts or circumstances which are
reasonably likely to result in any Environmental Claim being commenced or
threatened against any member of the Group, EH8227013.9 121



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility123.jpg]
where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect. 24.5. Taxation (a) Each
Obligor shall (and the Parent shall ensure that each member of the Group will)
pay and discharge all Taxes imposed upon it or its assets within the time period
allowed without incurring penalties unless and only to the extent that: (i) such
payment is being contested in good faith; (ii) adequate reserves are being
maintained for those Taxes and the costs required to contest them which have
been disclosed in its latest financial statements delivered to the Agent under
Clause 22.1 (Financial statements); and (iii) such payment can be lawfully
withheld and failure to pay those Taxes does not have or is not reasonably
likely to have a Material Adverse Effect. (b) No member of the Group may change
its residence for Tax purposes. 24.6. Merger No Obligor shall (and the Parent
shall ensure that no other member of the Group will) enter into any
amalgamation, demerger, merger, consolidation or corporate reconstruction other
than a Permitted Transaction or a Permitted Merger. 24.7. Change of business The
Parent shall procure that no substantial change is made to the general nature of
the business of the Group from that carried on by the Group at the date of this
Agreement without the prior written consent of the Majority Lenders. 24.8.
Acquisitions (a) Except as permitted under either Clause 24.30 (Capital
Expenditure) or paragraph (b) below, no Obligor shall (and the Parent shall
ensure that no other member of the Group will): (i) acquire a company or any
shares or securities or a business or undertaking (or, in each case, any
interest in any of them) or any assets; or (ii) incorporate a company. (b)
Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking or any assets (or, in each case, any
interest in any of them) or the incorporation of a company which is: EH8227013.9
122



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility124.jpg]
(i) a Permitted Acquisition; or (ii) a Permitted Transaction. 24.9. Joint
ventures (a) Except as permitted under paragraph (b) below, no Obligor shall
(and the Parent shall ensure that no member of the Group will): (i) enter into,
invest in or acquire (or agree to acquire) any shares, stocks, securities or
other interest in any Joint Venture; or (ii) transfer any assets or lend to or
guarantee or give an indemnity for or give Security for the obligations of a
Joint Venture or maintain the solvency of or provide working capital to any
Joint Venture (or agree to do any of the foregoing). (b) Paragraph (a) above
does not apply to any acquisition (or agreement to acquire) any interest in a
Joint Venture or transfer of assets (or agreement to transfer assets) to a Joint
Venture or loan made to or guarantee given in respect of the obligations of a
Joint Venture if such transaction is a Permitted Joint Venture. 24.10. Dormant
subsidiaries Not restated. 24.11. Preservation of assets Each Obligor shall (and
the Parent shall ensure that each member of the Group will) maintain in good
working order and condition (ordinary wear and tear excepted) all of its assets
necessary or desirable in the conduct of its business. 24.12. Pari passu ranking
Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies. 24.13. Negative pledge In this Clause
24.13, "Quasi-Security" means a transaction described in paragraph (b) below.
Except as permitted under paragraph (c) below: (a) No Obligor shall (and the
Parent shall ensure that no other member of the Group will) create or permit to
subsist any Security over any of its assets. EH8227013.9 123



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility125.jpg]
(b) No Obligor shall (and the Parent shall ensure that no other member of the
Group will): (i) sell, transfer or otherwise dispose of any of its assets on
terms whereby they are or may be leased to or re-acquired by an Obligor or any
other member of the Group; (ii) sell, transfer or otherwise dispose of any of
its receivables on recourse terms; (iii) enter into any arrangement under which
money or the benefit of a bank or other account may be applied, set-off or made
subject to a combination of accounts; or (iv) enter into any other preferential
arrangement having a similar effect, in circumstances where the arrangement or
transaction is entered into primarily as a method of raising Financial
Indebtedness or of financing the acquisition of an asset. (c) Paragraphs (a) and
(b) above do not apply to any Security or (as the case may be) Quasi-Security,
which is: (i) a Permitted Security; or (ii) a Permitted Transaction. 24.14.
Disposals (a) Except as permitted under paragraph (b) below, no Obligor shall
(and the Parent shall ensure that no member of the Group will) enter into a
single transaction or a series of transactions (whether related or not) and
whether voluntary or involuntary to sell, lease, transfer or otherwise dispose
of any asset. (b) Paragraph (a) above does not apply to any sale, lease,
transfer or other disposal which is: (i) a Permitted Disposal; or (ii) a
Permitted Transaction. 24.15. Arms' length basis (a) Except as permitted by
paragraph (b) below, no Obligor shall (and the Parent shall ensure no member of
the Group will) enter into any transaction with any person except on arms'
length terms and for full market value. (b) The following transactions shall not
be a breach of this Clause 24.15: EH8227013.9 124



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility126.jpg]
(i) intra-Group loans permitted under Clause 24.16 (Loans or credit); (ii) fees,
costs and expenses payable under the Transaction Documents in the amounts set
out in the Transaction Documents delivered to the Agent under Clause 4.1
(Initial conditions precedent) or agreed by the Agent; and (iii) any Permitted
Transactions. 24.16. Loans or credit (a) Except as permitted under paragraph (b)
below, no Obligor shall (and the Parent shall ensure that no member of the Group
will) be a creditor in respect of any Financial Indebtedness. (b) Paragraph (a)
above does not apply to: (i) a Permitted Loan; and (ii) a Permitted Transaction.
24.17. No Guarantees or indemnities (a) Except as permitted under paragraph (b)
below, no Obligor shall (and the Parent shall ensure that no member of the Group
will) incur or allow to remain outstanding any guarantee in respect of any
obligation of any person. (b) Paragraph (a) does not apply to a guarantee which
is: (i) a Permitted Guarantee; or (ii) a Permitted Transaction. 24.18. Corporate
fees, dividends and share redemptions (a) Except as permitted under paragraph
(b) below, the Parent shall not (and will ensure that no other member of the
Group will): (i) declare, make or pay any dividend, charge, fee or other
distribution (or interest on any unpaid dividend, charge, fee or other
distribution) (whether in cash or in kind) on or in respect of its share capital
(or any class of its share capital); (ii) repay or distribute any dividend or
share premium reserve; or (iii) pay or allow any member of the Group to pay any
management charges or fees or any advisory or other fees to (or to the order of)
any of the shareholders of the Parent (or to any Holding Company of any such
shareholders). EH8227013.9 125



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility127.jpg]
(iv) redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so. (b) Paragraph (a) above does not apply to: (i) a Permitted
Payment; (ii) a Permitted Transaction (other than one referred to in paragraph
(c) of the definition of that term); or (iii) management charges or fees or
other advisory or other fees payable by members of the Group to the UK
Acquisition Company not exceeding £500,000 (or its equivalent in other
currencies) in aggregate in any Financial Year; or (iv) a dividend of the amount
described in the Genesco Debt Structuring Paper by the Parent to Holdings,
provided that prior to the making of such dividend: (A) the Parent shall have
delivered to the Agent a final draft of each of the documents to be entered into
by a member of the Group in connection with the dividend referred to in the
Genesco Debt Structuring Paper and the Agent has confirmed in writing that it
approves the terms of such documents; (B) the documents entered into by each
member of the Group to implement the dividend referred to in the Genesco Debt
Structuring Paper are in the forms of such final drafts, or the Agent has
approved in writing any changes to such documents; and (C) the Agent is
satisfied that no cash is paid (or other assets distributed) by the Parent to
Holdings as a result of any of the transactions referred to in the Genesco Debt
Structuring Paper or the documents to be entered into in connection therewith.
24.19. Financial Indebtedness (a) Except as permitted under paragraph (b) below,
no Obligor shall (and the Parent shall ensure that no member of the Group will)
incur or allow to remain outstanding any Financial Indebtedness. (b) Paragraph
(a) above does not apply to Financial Indebtedness which is: (i) Permitted
Financial Indebtedness; (ii) a Permitted Transaction; or EH8227013.9 126



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility128.jpg]
(iii) a loan from Genesco (or any of its Affiliates other than a member of the
Group) to the Parent of the amount described in the Genesco Debt Structuring
Paper, provided that prior to the making of such loan: (A) the Parent shall have
delivered to the Agent a final draft of each of the documents to be entered into
by a member of the Group in connection with the transactions referred to in the
Genesco Debt Structuring Paper and the Agent has confirmed in writing that it
approves the terms of such documents; (B) the documents entered into by each
member of the Group to implement the transactions referred to in the Genesco
Debt Structuring Paper are in the forms of such final drafts, or the Agent has
approved in writing any changes to such documents; and (C) the members of the
Group, the Finance Parties and Genesco have entered into an intercreditor
agreement subordinating such loan to the amounts due under the Finance Documents
on terms acceptable to the Agent. 24.20. Share capital No Obligor shall (and the
Parent shall ensure no member of the Group will) issue any shares except
pursuant to: (a) a Permitted Share Issue; or (b) a Permitted Transaction. 24.21.
Insurance (a) Each Obligor shall (and the Parent shall ensure that each member
of the Group will) maintain insurances on and in relation to its business and
assets against those risks and to the extent as is usual for companies carrying
on the same or substantially similar business. (b) All insurances must be with
reputable independent insurance companies or underwriters. (c) Not restated. (d)
Within 30 days of the date of this Agreement, the Parent shall provide to the
Agent written evidence that the insurance policy(ies) relating to the Charged
Property contain (in form and substance reasonably satisfactory to the Security
Trustee) an endorsement naming the Security Trustee as sole loss payee.
EH8227013.9 127



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility129.jpg]
24.22. Pensions The Parent shall ensure that no member of the Group is or has
been at any time an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993) or
"connected" with or an "associate" of (as those terms are under in Sections 38
or 43 of the Pensions Act 2004) such an employer. 24.23. People with Significant
Control regime Each Obligor shall (and the Parent shall ensure that each other
member of the Group will): (a) within the relevant timeframe, comply with any
notice it receives pursuant to Part 21A of the Companies Act 2006 from any
company incorporated in the United Kingdom whose shares are the subject of the
Transaction Security; and (b) promptly provide the Security Agent with a copy of
that notice. 24.24. Access If a Default is continuing or the Agent reasonably
suspects a Default is continuing or may occur, each Obligor shall, and the
Parent shall ensure that each Obligor will, (not more than once in every
Financial Year unless the Agent reasonably suspects a Default is continuing or
may occur) permit the Agent and/or the Security Trustee and/or accountants or
other professional advisers and contractors of the Agent or Security Trustee
free access at all reasonable times and on reasonable notice at the risk and
cost of the Obligors to (a) the premises, assets, books, accounts and records of
each Obligor and (b) meet and discuss matters with Senior Management. 24.25.
Management (a) The Parent must ensure that there is in place in respect of each
Obligor qualified management with appropriate skills. (b) If any of the Senior
Management ceases (whether by reason of death, retirement at normal retiring age
or through ill health or otherwise) to perform his or her duties, the Parent
must as soon as reasonably practicable thereafter: (i) notify the Agent; and
(ii) after consultation with the Agent as to the identity of such replacement
person, find and appoint an adequately qualified replacement for him or her as
promptly as practicable. 24.26. Intellectual Property Each Obligor shall and the
Parent shall procure that each member of the Group will: EH8227013.9 128



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility130.jpg]
(a) preserve and maintain the subsistence and validity of the Intellectual
Property necessary for the business of the relevant member of the Group; (b) use
reasonable endeavours to prevent any infringement in any material respect of the
Intellectual Property; (c) make registrations and pay all registration fees and
taxes necessary to maintain the Intellectual Property in full force and effect
and record its interest in that Intellectual Property; (d) not use or permit the
Intellectual Property to be used in a way or take any step or omit to take any
step in respect of that Intellectual Property which may materially and adversely
affect the existence or value of the Intellectual Property or imperil the right
of any member of the Group to use such property; and (e) not discontinue the use
of the Intellectual Property, where failure to do so, in the case of paragraphs
(a) and (b) above, or, in the case of paragraphs (d) and (e) above, such use,
permission to use, omission or discontinuation, is reasonably likely to have a
Material Adverse Effect. 24.27. Amendments No Obligor shall (and the Parent
shall ensure that no member of the Group will) amend, vary, novate, supplement,
supersede, waive or terminate any term of a Transaction Document or any other
document delivered to the Agent pursuant to Clauses 4.1 (Initial conditions
precedent) or Clause 27 (Changes to the Obligors) or enter into any agreement
with any shareholders of the Parent or any of their Affiliates which is not a
member of the Group except in writing: (a) in accordance with the provisions of
Clause 38 (Amendments and Waivers); or (b) after the date of this Agreement, in
a way which could not be reasonably expected materially and adversely to affect
the interests of the Lenders. The Parent shall promptly supply to the Agent a
copy of any document relating to any of the matters referred to in paragraphs
(a) and (b) above. 24.28. Financial assistance Each Obligor shall (and the
Parent shall procure each member of the Group will) comply in all respects with
Section 82 of the Companies Act 2014 in Ireland and any equivalent legislation
in other jurisdictions including in relation to the execution of the Transaction
Security Documents and payment of amounts due under this Agreement, in each case
where relevant. EH8227013.9 129



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility131.jpg]
24.29. Group bank accounts The Parent shall ensure that all bank accounts of the
Group (other than the Permitted Bank Accounts but including the Holding Account,
the Mandatory Prepayment Account and the Escrow Account) shall be opened and
maintained with a Finance Party or an Affiliate of a Finance Party and are
subject to valid Security under the Transaction Security Documents. 24.30.
Capital Expenditure (a) Subject to paragraph (b) below, the aggregate Capital
Expenditure of the Group in respect of any Financial Year shall not exceed 115%
of the amount approved by the Agent in the Budget (or in any updated or changed
Budget) for that Financial Year. (b) Capital Expenditure of the Group in excess
of the limit specified in paragraph (a) above (or any other limit agreed between
the Parent and the Majority Lenders) may be incurred using funds provided for
the purpose by the UK Acquisition Company, and made available by subscription
for ordinary shares in the Parent or by way of loan complying with the terms of
paragraph (g) of Permitted Financial Indebtedness. 24.31. Treasury Transactions
(a) No Obligor shall (and the Parent will procure that no members of the Group
will) enter into any Treasury Transaction, other than (with a member of the LBG
Group provided that its terms are broadly competitive): (i) the hedging
transactions documented by the Hedging Agreements; (ii) spot and forward
delivery foreign exchange contracts entered into in the ordinary course of
business and not for speculative purposes; and (iii) any Treasury Transaction
entered into for the hedging of actual or projected real exposures arising in
the ordinary course of trading activities of a member of the Group for a period
of not more than 12 months and not for speculative purposes. (b) Not restated.
24.32. Further assurance (a) Each Obligor shall (and the Parent shall procure
that each member of the Group will) promptly do all such acts or execute all
such documents (including assignments, transfers, mortgages, charges, notices
and instructions) as the Security Trustee may reasonably specify (and in such
form as the Security Trustee may reasonably require in favour of the Security
Trustee or its nominee(s)): EH8227013.9 130



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility132.jpg]
(i) to perfect the Security created or intended to be created under or evidenced
by the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Trustee or
the Finance Parties provided by or pursuant to the Finance Documents or by law;
(ii) to confer on the Security Trustee or confer on the Finance Parties Security
over any property and assets of that Obligor located in any jurisdiction
equivalent or similar to the Security intended to be conferred by or pursuant to
the Transaction Security Documents; and/or (iii) to facilitate the realisation
of the assets which are, or are intended to be, the subject of the Transaction
Security. (b) Each Obligor shall (and the Parent shall procure that each member
of the Group shall) take all such action as is available to it (including making
all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Trustee or the Finance Parties by or
pursuant to the Finance Documents. 24.33. Payment of Loan Notes Not restated.
24.34. Acquisition Agreement The Parent will procure that SGL will not agree to
amend or waive or permit the amendment or waiver of any of the material terms of
the Acquisition Agreement, without the consent of the Agent, which consent will
not be unreasonably withheld or delayed. 24.35. Sanctions and anti-corruption
law (a) Each Loan will be and has been applied only in accordance with the
purpose set out in Clause 3.1 (Purpose). (b) No Borrower may request any Loan,
and no Borrower shall use, and each Borrower shall procure that its Subsidiaries
and its or their respective directors, officers and employees shall not use, the
proceeds of any Loan in furtherance of an offer, payment, promise to pay, or
authorisation of the payment or giving of money, or anything else of value in
violation of any Anti-Corruption Laws. (c) No Obligor shall, and the Parent
shall procure that no other member of the Group will, involve or include,
directly or indirectly, any Designated Person in any of its dealings with any
Finance Party or related to these Facilities. EH8227013.9 131



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility133.jpg]
(d) To the extent an Obligor engages in any business involving any country or
territory that is the subject of any Sanctions Regime from time to time (being
Crimea, Cuba, Iran, North Korea, Sudan and Syria as at the date of this
Agreement) it shall do so without any involvement, directly or indirectly, of
any Finance Party or the Facilities. (e) No Obligor shall, and the Parent shall
procure that no other member of the Group will, directly or indirectly fund all
or part of any payment under or in connection with the Facilities out of
proceeds derived from business or transactions with a Designated Person or from
any activity which is in breach of any Sanctions Regime. (f) No Obligor shall
(and the Parent shall ensure that no other member of the Group will) own,
operate, possess, use, lease, dispose of or otherwise deal with, or procure or
allow the ownership, operation, possession, use, leasing or disposal of, or any
other dealing with, the Properties or part thereof for any purpose which would
violate, or cause any Finance Party or the Parent or other member of the Group
to violate, any Sanctions Regime. (g) No Designated Person will have any
property interest in the Properties nor will any person, country or territory
that is a subject of any Sanctions Regime supply any inputs to, receive any
output from or derive any other financial or economic benefit from the
Properties. (h) Each Obligor shall ensure that the Group maintains appropriate
policies and procedures designed to prevent any action being taken that would be
contrary to the undertakings in paragraphs (a) to (g) above. (i) Any provision
of this Clause 24.35 (Sanctions and anti-corruption law) shall not apply to any
person if and to the extent that it is or would be unenforceable by or in
respect of that person by reason of breach of any provision of he Blocking
Regulation (or any law or regulation implementing such Regulation in any member
state of the European Union or the United Kingdom). For the avoidance of any
doubt, nothing in this Clause 24.35 (Sanctions and anti-corruption law) is
intended or should be interpreted or construed, as inducing any party to act in
a manner that would be in breach of any provision of the Blocking Regulation.
24.36. Guarantors The Parent shall ensure that, at all times after the Sixth
Amendment and Restatement Date, the aggregate gross assets, aggregate operating
profit and aggregate turnover (net of VAT) of the Guarantors (in each case
calculated on an unconsolidated basis and excluding all intra-group items and
investments in Subsidiaries of any member of the Group) represents not less than
ninety (90) per cent of consolidated gross assets, operating profit and turnover
(net of VAT) of the Group. EH8227013.9 132



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility134.jpg]
25. EVENTS OF DEFAULT Each of the events or circumstances set out in this Clause
25 is an Event of Default (save for Clause 25.21 (Acceleration)). 25.1.
Non-payment A Transaction Obligor does not pay on the due date any amount
payable pursuant to a Finance Document (other than amounts due and payable under
the Working Capital Facility Letter) at the place at and in the currency in
which it is expressed to be payable unless: (a) its failure to pay is caused by:
(i) administrative or technical error; or (ii) a Disruption Event; and (b)
payment is made within three Business Days of its due date. 25.2. Financial
covenants and other obligations (a) Any requirement of Clause 23 (Financial
covenants) is not satisfied or an Obligor does not comply with the provisions of
any of Clauses 22.1 (Financial Statements), 22.2 (Provision and contents of
Compliance Certificate), 24.13 (Negative Pledge), 24.14 (Disposals), 24.16
(Loans or credit), 24.17 (No Guarantees or indemnities), 24.18 (Corporate Fees,
Dividends and share redemption), 24.19 (Financial Indebtedness) and 24.27
(Amendments). (b) An Obligor does not comply with any provision of any
Transaction Security Document. 25.3. Other obligations (a) An Obligor does not
comply with any provision of the Finance Documents (other than those referred to
in Clause 25.1 (Non-payment) and Clause 25.2 (Financial covenants and other
obligations)). (b) No Event of Default under paragraph (a) above will occur if
the failure to comply is capable of remedy and is remedied within 15 Business
Days (or such other period (if any) as the Agent may agree) of the earlier of
(i) the Agent giving notice to the Parent or relevant Obligor or (ii) the Parent
or an Obligor becoming aware of the failure to comply. 25.4. Misrepresentation
(a) Any representation or statement made or deemed to be made by a Transaction
Obligor in the Finance Documents or any other document delivered by or on behalf
of any Obligor under or in connection with any Finance Document is or
EH8227013.9 133



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility135.jpg]
proves to have been incorrect or misleading in any material respect when made or
deemed to be made. (b) No Event of Default under paragraph (a) will occur if the
matter giving rise to the breach is capable of remedy and is remedied within 15
Business Days (or such other period (if any) as the Agent may agree) of the
earlier of (i) the Agent giving notice to the Parent or relevant Transaction
Obligor or (ii) the Parent or a Transaction Obligor becoming aware of the
breach. 25.5. Cross default (a) Any Financial Indebtedness of any member of the
Group is not paid when due nor within any originally applicable grace period.
(b) Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described). (c) Any commitment for any Financial
Indebtedness of any member of the Group is cancelled or suspended by a creditor
of any member of the Group as a result of an event of default (however
described). (d) Any creditor of any member of the Group becomes entitled to
declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described). (e) No Event of Default will occur under this Clause 25.5 if the
aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (a) to (d) above is less than £100,000
(or its equivalent in any other currency or currencies) or (for a period of 15
Business Days) if the Financial Indebtedness relates to the Working Capital
Facility. 25.6. Insolvency (a) A member of the Group or Genesco is unable or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness. (b) The value
of the assets of any member of the Group or Genesco is less than its liabilities
(taking into account contingent and prospective liabilities). (c) A moratorium
is declared in respect of any indebtedness of any member of the Group or
Genesco. If a moratorium occurs, the ending of the moratorium will not remedy
any Event of Default caused by that moratorium. EH8227013.9 134



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility136.jpg]
25.7. Insolvency proceedings (a) Any corporate action, legal proceedings or
other procedure or step is taken in relation to: (i) the suspension of payments,
a moratorium of any indebtedness, winding-up, dissolution, administration,
examination or reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise) of any member of the Group or Genesco; (ii) a
composition, compromise, assignment or arrangement with any creditor of any
member of the Group; (iii) the appointment of a liquidator, receiver,
administrator, administrative receiver, examiner, compulsory manager or other
similar officer in respect of any member of the Group or Genesco or any of its
assets; (iv) enforcement of any Security over any assets of any member of the
Group or of any Security over all or substantially all of the assets of Genesco,
or or any analogous procedure or step is taken in any jurisdiction. (b)
Paragraph (a) shall not apply to: (i) any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 14 days of
commencement or, if earlier, the date on which it is advertised; or (ii) any
step or procedure contemplated by paragraph (b) of the definition of Permitted
Transaction. 25.8. Creditors' process Any expropriation, attachment,
sequestration, distress or execution or any analogous process in any
jurisdiction affects any asset or assets of a Transaction Obligor having an
aggregate value of £250,000 (or its equivalent in other currencies) or more
(after taking into account the anticipated level of insurance proceeds (if any)
which the relevant Transaction Obligor will be entitled to receive and which in
the opinion of the Agent (acting reasonably) is not being contested) and is not
discharged within 10 Business Days. 25.9. Unlawfulness and invalidity (a) It is
or becomes unlawful for a Transaction Obligor to perform any of its obligations
under the Finance Documents or any Transaction Security created or expressed to
be created or evidenced by the Transaction Security Documents ceases to be
effective. EH8227013.9 135



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility137.jpg]
(b) Any obligation or obligations of any Transaction Obligor under any Finance
Documents are not (subject to the Legal Reservations) or cease to be legal,
valid, binding or enforceable and the cessation individually or cumulatively
materially and adversely affects the interests of the Lenders under the Finance
Documents. (c) Any Finance Document ceases to be in full force and effect or any
Transaction Security ceases to be legal, valid, binding, enforceable or
effective or is alleged by a party to it (other than a Finance Party) to be
ineffective. 25.10. Cessation of business Any member of the Group or Genesco
suspends or ceases to carry on (or threatens to suspend or cease to carry on)
all or a material part of its business except as a result of a Permitted
Disposal or a Permitted Transaction. 25.11. Change of ownership (a) After the
date of this Agreement, an Obligor (other than the Parent) ceases to be a
wholly-owned Subsidiary of the Parent; or (b) an Obligor ceases to own at least
the same percentage of shares in a Material Company as at the date of this
Agreement, except, in either case, as a result of a disposal which is a
Permitted Disposal or a Permitted Transaction. 25.12. Constitutional Documents
The Parent amends, varies, supplements, supersedes, waives or terminates its
Constitutional Documents in any way that has a material and adverse impact on
the Lenders without the prior written consent of the Majority Lenders. 25.13.
Change of management Not restated. 25.14. Change of Key Personnel Not restated.
25.15. Audit qualification The Auditors of the Group qualify the audited annual
consolidated financial statements of the Parent in a manner which the Majority
Lenders (acting reasonably) consider material in the context of the Finance
Documents. EH8227013.9 136



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility138.jpg]
25.16. Expropriation The authority or ability of any member of the Group to
conduct its business is limited or wholly or substantially curtailed by any
seizure, expropriation, nationalisation, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person in relation to any member of the Group or any of its assets. 25.17.
Repudiation and rescission of agreements (a) A Transaction Obligor rescinds or
purports to rescind or repudiates or purports to repudiate a Finance Document or
any of the Transaction Security or evidences an intention to rescind or
repudiate a Finance Document or any Transaction Security; or (b) Genesco
exercises (or purports to exercise) all or any of its rights under Clause 11 of
the Genesco Guarantee. 25.18. Litigation Any litigation, arbitration,
administrative, governmental, regulatory or other investigations, proceedings or
disputes are commenced or threatened or any judgment or order of a court,
arbitral tribunal or other tribunal or any order or sanction of any governmental
or other regulatory body is made in relation to the Transaction Documents or the
transactions contemplated in the Transaction Documents or against any member of
the Group or its assets which have, or has, or is, reasonably likely to have a
Material Adverse Effect. 25.19. Material adverse change Any event or
circumstance occurs which is reasonably likely to have a Material Adverse
Effect. 25.20. Employee Benefit Trust Not restated. 25.21. Acceleration On and
at any time after the occurrence of an Event of Default which is continuing the
Agent may, and shall if so directed by the Majority Lenders, by notice to the
Parent: (a) cancel the Total Commitments and/or Ancillary Commitments at which
time they shall immediately be cancelled; (b) declare that all or part of the
Utilisations, together with accrued interest, and all other amounts accrued or
outstanding under the Finance Documents be immediately due and payable, at which
time they shall become immediately due and payable; EH8227013.9 137



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility139.jpg]
(c) declare that all or part of the Utilisations be payable on demand, at which
time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders; and/or (d) declare all or any part of the
amounts (or cash cover in relation to those amounts) outstanding under the
Ancillary Facilities to be immediately due and payable, at which time they shall
become immediately due and payable; and/or (e) declare that all or any part of
the amounts (or cash cover in relation to those amounts) outstanding under the
Ancillary Facilities be payable on demand, at which time they shall immediately
become payable on demand by the Agent; and/or (f) exercise or direct the
Security Trustee to exercise any or all of its rights, remedies, powers or
discretions under the Finance Documents. EH8227013.9 138



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility140.jpg]
SECTION 9 CHANGES TO PARTIES 26. CHANGES TO THE LENDERS 26.1. Assignments and
transfers by the Lenders Subject to this Clause 26 a Lender (the "Existing
Lender") may: (a) assign any of its rights; or (b) transfer by novation any of
its rights and obligations, under any Finance Document to another bank or
financial institution or to a trust, fund or other entity which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets (the "New Lender"). 26.2. Conditions
of assignment or transfer (a) An Existing Lender must consult with the Parent
for no more than 10 days before it may make an assignment or transfer in
accordance with Clause 26.1 (Assignments and transfers by the Lenders) unless
the assignment or transfer is: (i) to another Lender or an Affiliate of any
Lender; (ii) if the Existing Lender is a fund, to a fund which is a Related Fund
of that Existing Lender; or (iii) made at a time when an Event of Default is
continuing. (b) An assignment will only be effective on: (i) receipt by the
Agent (whether in the Assignment Agreement or otherwise) of written confirmation
from the New Lender (in form and substance satisfactory to the Agent) that the
New Lender will assume the same obligations to the other Finance Parties and the
other Secured Parties as it would have been under if it was an Original Lender;
(ii) the New Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement; and (iii) the performance by the Agent
of all necessary "know your customer" or other similar checks under all
applicable laws and regulations in relation to such assignment to a New Lender,
the completion of which the Agent shall promptly notify to the Lender and the
New Lender. EH8227013.9 139



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility141.jpg]
(c) A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 26.5 (Procedure for transfer)
is complied with. (d) If: (i) a Lender assigns or transfers any of its rights or
obligations under the Finance Documents or changes its Facility Office; and (ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 15 (Tax gross-up
and indemnities) or Clause 16 (Increased Costs), then the New Lender or Lender
acting through its new Facility Office is only entitled to receive payment under
those Clauses to the same extent as the Existing Lender or Lender acting through
its previous Facility Office would have been if the assignment, transfer or
change had not occurred. (e) Each New Lender, by executing the relevant Transfer
Certificate or Assignment Agreement, confirms, for the avoidance of doubt, that
the Agent has the authority to execute on its behalf any amendment or waiver
that has been approved by or on behalf of the requisite Lender or Lenders in
accordance with this Agreement on or prior to the date on which the transfer or
assignment becomes effective in accordance with this Agreement and that it is
bound by that decision to the same extent as the Existing Lender would have been
had it remained a Lender. 26.3. Assignment or transfer fee Unless the Agent
otherwise agrees and excluding an assignment or transfer (i) to an Affiliate of
a Lender, or (ii) to a Related Fund or (iii) made in connection with primary
syndication of the Facilities, the New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of £1,500. 26.4. Limitation of responsibility of Existing Lenders (a) Unless
expressly agreed to the contrary, an Existing Lender makes no representation or
warranty and assumes no responsibility to a New Lender for: (i) the legality,
validity, effectiveness, adequacy or enforceability of the Transaction
Documents, the Transaction Security or any other documents; (ii) the financial
condition of any Obligor; EH8227013.9 140



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility142.jpg]
(iii) the performance and observance by any Obligor or any other member of the
Group of its obligations under the Transaction Documents or any other documents;
or (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document, and any
representations or warranties implied by law are excluded. (b) Each New Lender
confirms to the Existing Lender, the other Finance Parties and the Secured
Parties that it: (i) has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of each
Obligor and its related entities in connection with its participation in this
Agreement and has not relied exclusively on any information provided to it by
the Existing Lender or any other Finance Party in connection with any
Transaction Document or the Transaction Security; and (ii) will continue to make
its own independent appraisal of the creditworthiness of each Obligor and its
related entities whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force. (c) Nothing in any Finance Document
obliges an Existing Lender to: (i) accept a re-transfer or re-assignment from a
New Lender of any of the rights and obligations assigned or transferred under
this Clause 26; or (ii) support any losses directly or indirectly incurred by
the New Lender by reason of the non-performance by any Obligor of its
obligations under the Transaction Documents or otherwise. 26.5. Procedure for
transfer (a) Subject to the conditions set out in Clause 26.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with paragraph (c)
below when the Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate. (b) The Agent shall only be
obliged to execute a Transfer Certificate delivered to it by the Existing Lender
and the New Lender once it is satisfied it has complied with EH8227013.9 141



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility143.jpg]
all necessary "know your customer" or similar checks under all applicable laws
and regulations in relation to the transfer to such New Lender. (c) On the
Transfer Date: (i) to the extent that in the Transfer Certificate the Existing
Lender seeks to transfer by novation its rights and obligations under the
Finance Documents and in respect of the Transaction Security each of the
Obligors and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and in respect of the
Transaction Security and their respective rights against one another under the
Finance Documents and in respect of the Transaction Security shall be cancelled
(being the "Discharged Rights and Obligations"); (ii) each of the Obligors and
the New Lender shall assume obligations towards one another and/or acquire
rights against one another which differ from the Discharged Rights and
Obligations only insofar as that Obligor or other member of the Group and the
New Lender have assumed and/or acquired the same in place of that Obligor and
the Existing Lender; (iii) the Agent, the Arranger, the Security Trustee, the
New Lender and the other Lenders shall acquire the same rights and assume the
same obligations between themselves and in respect of the Transaction Security
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights, and/or obligations acquired or assumed by it as a result
of the transfer and to that extent the Agent, the Arranger and the Security
Trustee and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and (iv) the New Lender shall become
a Party as a "Lender". 26.6. Procedure for assignment (a) Subject to the
conditions set out in Clause 26.2 (Conditions of assignment or transfer) an
assignment may be effected in accordance with paragraph (c) below when the Agent
executes an otherwise duly completed Assignment Agreement delivered to it by the
Existing Lender and the New Lender. The Agent shall, subject to paragraph (b)
below, as soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement. (b) The Agent shall only be obliged to execute an
Assignment Agreement delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary "know your customer" or
similar checks under all EH8227013.9 142



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility144.jpg]
applicable laws and regulations in relation to the assignment to such New
Lender. (c) On the Transfer Date: (i) the Existing Lender will assign absolutely
to the New Lender its rights under the Finance Documents and in respect of the
Transaction Security expressed to be the subject of the assignment in the
Assignment Agreement; (ii) the Existing Lender will be released from the
obligations (the "Relevant Obligations") expressed to be the subject of the
release in the Assignment Agreement (and any corresponding obligations by which
it is bound in respect of the Transaction Security); and (iii) the New Lender
shall become a Party as a "Lender" and will be bound by obligations equivalent
to the Relevant Obligations. (d) Lenders may utilise procedures other than those
set out in this Clause 26.6 to assign their rights under the Finance Documents
provided that they comply with the conditions set out in Clause 26.2 (Conditions
of assignment or transfer). 26.7. Copy of Transfer Certificate or Assignment
Agreement to Parent The Agent shall, as soon as reasonably practicable after it
has executed a Transfer Certificate, an Assignment Agreement or an Increase
Confirmation, send to the Parent a copy of that Transfer Certificate or
Assignment Agreement or Increase Confirmation. 26.8. Disclosure of information
(a) Any Lender may disclose to any of its Affiliates and any other person: (i)
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under the Finance
Documents; (ii) with (or through) whom that Lender enters into (or may
potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, the Finance
Documents or any Obligor; or (iii) to whom, and to the extent that, information
is required to be disclosed by any applicable law or regulation; or (iv) for
whose benefit that Lender charges, assigns or otherwise creates Security (or may
do so) pursuant to Clause 26.9 (Security over Lenders' rights); and EH8227013.9
143



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility145.jpg]
(b) any Finance Party may disclose to a rating agency or its professional
advisers, or (with the consent of the Parent) any other person, any information
about any Obligor, the Group and the Finance Documents as that Lender or other
Finance Party shall consider appropriate if in relation to paragraphs (a)(i) and
(ii) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking. Any Confidentiality Undertaking signed by a Finance
Party pursuant to this Clause 26.8 shall supersede any prior confidentiality
undertaking signed by such Finance Party for the benefit of any member of the
Group. 26.9. Security over Lenders' rights In addition to the other rights
provided to Lenders under this Clause 26, each Lender may without consulting
with or obtaining consent from any Obligor, at any time charge, assign or
otherwise create Security in or over (whether by way of collateral or otherwise)
all or any of its rights under any Finance Document to secure obligations of
that Lender including, without limitation: (a) any charge, assignment or other
Security to secure obligations to a federal reserve or central bank; and (b) in
the case of any Lender which is a fund, any charge, assignment or other Security
granted to any holders (or trustee or representatives of holders) of obligations
owed, or securities issued, by that Lender as security for those obligations or
securities, except that no such charge, assignment or Security shall: (i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or (ii) require any
payments to be made by an Obligor or grant to any person any more extensive
rights than those required to be made or granted to the relevant Lender under
the Finance Documents. 26.10. Pro rata interest settlement (a) If the Agent has
notified the Lenders that it is able to distribute interest payments on a "pro
rata basis" to Existing Lenders and New Lenders then (in respect of any transfer
pursuant to Clause 26.5 (Procedure for transfer) or any assignment pursuant to
Clause 26.6 (Procedure for assignment) the Transfer Date of which, in each case,
is after the date of such notification and is not on the last day of an Interest
Period): EH8227013.9 144



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility146.jpg]
(i) any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and (ii) the rights assigned or transferred by the Existing Lender will
not include the right to the Accrued Amounts so that, for the avoidance of
doubt: (A) when the Accrued Amounts become payable, those Accrued Amounts will
be payable for the account of the Existing Lender; and (B) the amount payable to
the New Lender on that date will be the amount which would, but for the
application of this Clause 26.10, have been payable to it on that date, but
after deduction of the Accrued Amounts. (b) In this Clause 26.10 references to
"Interest Period" shall be construed to include a reference to any other period
for accrual of fees. (c) An Existing Lender which retains the right to the
Accrued Amounts pursuant to this Clause 26.10 but which does not have a
Commitment shall be deemed not to be a Lender for the purposes of ascertaining
whether the agreement of any, specified group of Lenders has been obtained to
approve any request for a consent waiver, amendment or other vote of Lenders
under the Finance Documents. 26.11. Debt Purchase Transactions (a) The Parent
shall not, and shall procure that each other member of the Group shall not (i)
enter into any Debt Purchase Transaction or (ii) beneficially own all or any
part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (ii) or (iii) of the
definition of Debt Purchase Transaction. (b) For so long as any shareholder in
the Parent (i) beneficially owns a Commitment or (ii) has entered into a
sub-participation agreement relating to a Commitment or other agreement or
arrangement having a substantially similar economic effect and such agreement
has not been terminated: (i) in ascertaining the Majority Lenders or whether any
given percentage (including, for the avoidance of doubt, unanimity) of the Total
Commitments has been obtained to approve any request for a consent, EH8227013.9
145



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility147.jpg]
waiver, amendment or other vote under the Finance Documents such Commitment
shall be deemed to be zero; and (ii) for the purposes of Clause 38.2
(Exceptions), such shareholder in the Parent or the person with whom it has
entered into such sub- participation, other agreement or arrangement shall be
deemed not to be a Lender. (c) Each Lender shall, unless such Debt Purchase
Transaction is an assignment or transfer, promptly notify the Agent in writing
if it knowingly enters into a Debt Purchase Transaction with a shareholder in
the Parent (a "Notifiable Debt Purchase Transaction"). (d) A Lender shall
promptly notify the Agent if a Notifiable Debt Purchase Transaction to which it
is a party: (i) is terminated; or (ii) ceases to be with a shareholder in the
Parent. (e) Each shareholder in the Parent that is a Lender agrees that: (i) in
relation to any meeting or conference call to which all the Lenders are invited
to attend or participate, it shall not attend or participate in the same if so
requested by the Agent or, unless the Agent otherwise agrees, be entitled to
receive the agenda or any minutes of the same; and (ii) in its capacity as
Lender, unless the Agent otherwise agrees, it shall not be entitled to receive
any report or other document prepared at the behest of, or on the instructions
of, the Agent or one or more of the Lenders. 27. CHANGES TO THE OBLIGORS 27.1.
Assignment and transfers by Obligors No Obligor or any other member of the Group
may assign any of its rights or transfer any of its rights or obligations under
the Finance Documents. 27.2. Additional Borrowers (a) Subject to compliance with
the provisions of paragraphs (c) and (d) of Clause 22.9 ("Know your customer"
checks), the Parent may request that any of its wholly owned Subsidiaries which
is not a Dormant Subsidiary becomes a Borrower. That Subsidiary shall become a
Borrower if: EH8227013.9 146



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility148.jpg]
(i) it is incorporated in the same jurisdiction as an existing Borrower and the
Majority Lenders approve the addition of that Subsidiary or otherwise if all the
Lenders approve the addition of that Subsidiary; (ii) the Parent and that
Subsidiary deliver to the Agent a duly completed and executed Accession Letter;
(iii) the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;
(iv) the Parent confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and (v) the Agent has
received all of the documents and other evidence listed in Part II of Schedule 2
(Conditions precedent) in relation to that Additional Borrower, each in form and
substance satisfactory to the Agent. (b) The Agent shall notify the Parent and
the Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent). (c) Other than to the extent that
the Majority Lenders notify the Agent in writing to the contrary before the
Agent gives the notification described in paragraph (b) above, the Lenders
authorise (but do not require) the Agent to give that notification. The Agent
shall not be liable for any damages, costs or losses whatsoever as a result of
giving any such notification. (d) Upon becoming an Additional Borrower that
Subsidiary shall make any filings (and provide copies of such filings) as
required by paragraph (g) of Clause 15.2 (Tax gross-up) and paragraph (b) of
Clause 15.6 (HMRC DT Treaty Passport scheme confirmation) in accordance with
those paragraphs. 27.3. Resignation of a Borrower (a) In this Clause 27.3,
Clause 27.5 (Resignation of a Guarantor) and Clause 27.7 (Resignation and
release of Security on disposal), "Third Party Disposal" means the disposal of
an Obligor to a person which is not a member of the Group where that disposal is
permitted under Clause 24.14 (Disposals) or made with the approval of the
Majority Lenders (and the Parent has confirmed this is the case). (b) With the
prior consent of all the Lenders, the Parent may request that a Borrower ceases
to be a Borrower by delivering to the Agent a Resignation Letter. If a Borrower
is the subject of a Third Party Disposal, the Parent may request that such
Borrower (other than the Parent) ceases to be a Borrower by delivering to the
Agent a Resignation Letter. EH8227013.9 147



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility149.jpg]
(c) The Agent shall accept a Resignation Letter and notify the Parent and the
other Finance Parties of its acceptance if: (i) the Parent has confirmed that no
Default is continuing or would result from the acceptance of the Resignation
Letter; (ii) the Borrower is under no actual or contingent obligations as a
Borrower under any Finance Documents; (iii) where the Borrower is also a
Guarantor (unless its resignation has been accepted in accordance with Clause
27.5 (Resignation of a Guarantor)), its obligations in its capacity as Guarantor
continue to be legal, valid, binding and enforceable and in full force and
effect (subject to the Legal Reservations) and the amount guaranteed by it as a
Guarantor is not decreased (and the Parent has confirmed this is the case); and
(iv) the Parent has confirmed that it shall ensure that any relevant Disposal
Proceeds will be applied in accordance with Clause 9.3 (Application of mandatory
prepayments). (d) Upon notification by the Agent to the Parent of its acceptance
of the resignation of a Borrower, that company shall cease to be a Borrower and
shall have no further rights or obligations under the Finance Documents as a
Borrower except that the resignation shall not take effect (and the Borrower
will continue to have rights and obligations under the Finance Documents) until
the date on which the Third Party Disposal takes effect. 27.4. Additional
Guarantors (a) Subject to compliance with the provisions of paragraphs (b) and
(c) of Clause 22.9 ("Know your customer" checks), the Parent may request that
any of its wholly owned Subsidiaries become a Guarantor. (b) The Parent shall
procure that any other member of the Group which is required to comply with
Clause 24.36 (Guarantors), shall become an Additional Guarantor and grant
Security as the Agent may require. (c) A member of the Group shall become an
Additional Guarantor if: (i) the Parent and the proposed Additional Guarantor
deliver to the Agent a duly completed and executed Accession Letter; and (ii)
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions Precedent) in relation to that Additional Guarantor,
each in form and substance satisfactory to the Agent. EH8227013.9 148



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility150.jpg]
(d) The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent). (e) Other than to the extent that the Majority Lenders notify the
Agent in writing to the contrary before the Agent gives the notification
described in paragraph (c) above, the Lenders authorise (but do not require) the
Agent to give that notification. The Agent shall not be liable for any damages,
costs or losses whatsoever as a result of giving any such notification. 27.5.
Resignation of a Guarantor (a) The Parent may request that a Guarantor (other
than the Parent) ceases to be a Guarantor by delivering to the Agent a
Resignation Letter if: (i) that Guarantor is being disposed of by way of a Third
Party Disposal (as defined in Clause 27.3 (Resignation of a Borrower)) and the
Parent has confirmed this is the case; or (ii) all the Lenders have consented to
the resignation of that Guarantor. (b) The Agent shall accept a Resignation
Letter and notify the Parent and the Lenders of its acceptance if: (i) the
Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter; (ii) no payment is due from the Guarantor
under Clause 20.1 (Guarantee and indemnity); (iii) where the Guarantor is also a
Borrower, it is under no actual or contingent obligations as a Borrower and has
resigned and ceased to be a Borrower under Clause 27.3 (Resignation of a
Borrower); and (iv) the Parent has confirmed that it shall ensure that the
Disposal Proceeds will be applied, in accordance with Clause 9.3 (Application of
mandatory prepayments). (c) The resignation of that Guarantor shall not be
effective until the date of the relevant Third Party Disposal at which time that
company shall cease to be a Guarantor and shall have no further rights or
obligations under the Finance Documents as a Guarantor. 27.6. Repetition of
Representations Delivery of an Accession Letter constitutes confirmation by the
relevant Subsidiary that the representations and warranties referred to in
paragraph (c) of Clause 21.33 (Times when representations made) are true and
correct in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing. EH8227013.9 149



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility151.jpg]
27.7. Resignation and release of security on disposal If a Borrower or Guarantor
is or is proposed to be the subject of a Third Party Disposal then: (a) where
that Borrower or Guarantor created Transaction Security over any of its assets
or business in favour of the Security Trustee, or Transaction Security in favour
of the Security Trustee was created over the shares (or equivalent) of that
Borrower or Guarantor, the Security Trustee may, at the cost and request of the
Parent, release those assets, business or shares (or equivalent) and issue
certificates of non-crystallisation; (b) the resignation of that Borrower or
Guarantor and related release of Transaction Security referred to in paragraph
(a) above shall not become effective until the date of that disposal; and (c) if
the disposal of that Borrower or Guarantor is not made, the Resignation Letter
of that Borrower or Guarantor and the related release of Transaction Security
referred to in paragraph (a) above shall have no effect and the obligations of
the Borrower or Guarantor and the Transaction Security created or intended to be
created by or over that Borrower or Guarantor shall continue in full force and
effect. EH8227013.9 150



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility152.jpg]
SECTION 10 THE FINANCE PARTIES 28. ROLE OF THE AGENT, THE ARRANGER AND OTHERS
28.1. Appointment of the Agent (a) Each of the Arranger and the Lenders appoints
the Agent to act as its agent under and in connection with the Finance
Documents. (b) Each of the Arranger and the Lenders authorises the Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions. 28.2. Instructions (a) The Agent shall: (i)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by: (A) all Lenders if the
relevant Finance Document stipulates the matter is an all Lender decision; and
(B) in all other cases, the Majority Lenders; and (ii) not be liable for any act
(or omission) if it acts (or refrains from acting) in accordance with paragraph
(i) above. (b) The Agent shall be entitled to request instructions, or
clarification of any instruction, from the Majority Lenders (or, if the relevant
Finance Document stipulates the matter is a decision for any other Lender or
group of Lenders, from that Lender or group of Lenders) as to whether, and in
what manner, it should exercise or refrain from exercising any right, power,
authority or discretion and the Agent may refrain from acting unless and until
it receives those instructions or that clarification. (c) Save in the case of
decisions stipulated to be a matter for any other Lender or group of Lenders
under the relevant Finance Document and unless a contrary indication appears in
a Finance Document, any instructions given to the Agent by the Majority Lenders
shall override any conflicting instructions given by any other Parties and will
be binding on all Finance Parties save for the Security Trustee. (d) The Agent
may refrain from acting in accordance with any instructions of any Lender or
group of Lenders until it has received any indemnification and/or EH8227013.9
151



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility153.jpg]
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions. (e) In the absence of instructions, the Agent may act (or
refrain from acting) as it considers to be in the best interest of the Lenders.
(f) The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (f) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents. 28.3. Duties of the
Agent (a) The Agent's duties under the Finance Documents are solely mechanical
and administrative in nature. (b) The Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party. (c) Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party. (d) If
the Agent receives notice from a Party referring to this Agreement, describing a
Default and stating that the circumstance described is a Default, it shall
promptly notify the other Finance Parties. (e) If the Agent is aware of the
non-payment of any principal, interest, commitment fee or other fee payable to a
Finance Party (other than the Agent, the Arranger or the Security Trustee) under
this Agreement it shall promptly notify the other Finance Parties. (f) The Agent
shall only have the duties, obligations and responsibilities expressly specified
in the Finance Documents to which it is expressed to be a party (and no others
shall be implied). 28.4. Role of the Arranger Except as specifically provided in
the Finance Documents, the Arranger has no obligations of any kind to any other
Party under or in connection with any Finance Document. 28.5. No fiduciary
duties (a) Nothing in this Agreement constitutes the Agent and/or the Arranger
as a trustee or fiduciary of any other person. EH8227013.9 152



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility154.jpg]
(b) None of the Agent, the Security Trustee or the Arranger shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account. 28.6. Business with the Group The Agent, the Security
Trustee and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.
28.7. Rights and discretions (a) The Agent may: (i) rely on any representation,
communication, notice or document notice or document believed by it to be
genuine, correct and appropriately authorised; and (ii) assume that: (A) any
instructions received by it from the Majority Lenders, and Lenders or any group
of Lenders are duly given in accordance with the terms of the Finance Documents;
and (B) unless it has received notice of revocation, that those instructions
have not been revoked; and (iii) rely on a certificate from any person: (A) as
to any matter of fact or circumstance which might reasonably be expected to be
within the knowledge of that person; or (B) to the effect that such person
approves of any particular dealing, transaction, step, action or thing, as
sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate; and (iv) rely on
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify. (b) The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that: (i) no
Default has occurred (unless it has actual knowledge of a Default arising under
Clause 25.1 (Non-payment)); EH8227013.9 153



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility155.jpg]
(ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and (iii) any notice or request made by
the Parent (other than a Utilisation Request or Selection Notice) is made on
behalf of and with the consent and knowledge of all the Obligors. (c) The Agent
may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts (whether obtained by the Agent or by any
other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying. (d) Without prejudice to the generality of paragraph (c)
above, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this
desirable. (e) The Agent may act in relation to the Finance Documents through
its officers, employees and agents and shall not: (i) be liable for any error of
judgement made by any such person; or (ii) be bound to supervise, or be in any
way responsible for any loss incurred by reason of misconduct, omission or
default on the part of any such person, unless such error or such loss was
directly caused by the Agent's gross negligence or wilful misconduct. (f) The
Agent may disclose to any other Party any information it reasonably believes it
has received as agent under this Agreement. (g) Notwithstanding any other
provision of any Finance Document to the contrary, neither the Agent nor the
Arranger is obliged to do or omit to do anything if it would or might in its
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or duty of confidentiality. (h) The Agent is not obliged to
disclose to any Finance Party any details of the rate notified to the Agent by
any Lender for the purpose of paragraph (a)(ii) or Clause 13.2 (Market
Disruption). (i) Notwithstanding any provision of any Finance Document to the
contrary, the Agent is not obliged to expend or risk its own funds or otherwise
incur any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it. EH8227013.9 154



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility156.jpg]
28.8. Majority Lenders' instructions (a) Unless a contrary indication appears in
a Finance Document, the Agent shall (i) exercise any right, power, authority or
discretion vested in it as Agent in accordance with any instructions given to it
by the Majority Lenders (or, if so instructed by the Majority Lenders, refrain
from exercising any right, power, authority or discretion vested in it as Agent)
and (ii) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders.
(b) Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties other
than the Security Trustee. (c) The Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (or, if appropriate, the Lenders)
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions. (d) In the absence of instructions from the Majority
Lenders, (or, if appropriate, the Lenders) the Agent may act (or refrain from
taking action) as it considers to be in the best interest of the Lenders. (e)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents. 28.9. Responsibility
for documentation Neither of the Agent or the Arranger: (a) is responsible or
liable for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Arranger, an Obligor or any
other person given in or in connection with any Finance Document or the Reports
or the transactions contemplated in the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; (b) is
responsible or liable for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or EH8227013.9 155



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility157.jpg]
(c) is responsible or liable for any determination as to whether any information
provided or to be provided to any Finance Party is non public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise. 28.10. No duty to monitor The Agent
shall not be bound to enquire: (a) whether or not any Default has occurred; (b)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or (c) whether any other event specified in any
Finance Document has occurred. 28.11. Exclusion of liability (a) Without
limiting paragraph (b) below (and without prejudice to any other provision of
any Finance Document excluding or limiting the liability of the Agent), the
Agent will not be liable for: (i) any damages, costs or losses to any person,
any diminution in value, or any liability whatsoever arising as a result of
taking or not taking any action under or in connection with any Finance Document
or the Transaction Security, unless directly caused by its gross negligence or
wilful misconduct; (ii) exercising, or not exercising, any right, power,
authority or discretion given to it by, or in connection with, any Finance
Document, the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with, any Finance Document or the Transaction Security; or (iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of: (A) any act, event or circumstance not
reasonably within its control; or (B) the general risks of investment in, or the
holding of assets in, any jurisdiction, including (in each case and without
limitation) such damages, costs, losses, diminution in value or liability
arising as a result of: nationalisation, expropriation or other governmental
actions; any regulation, currency restriction, devaluation or fluctuation;
market conditions affecting the execution or settlement of transactions or the
EH8227013.9 156



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility158.jpg]
value of assets (including any Disruption Event); breakdown, failure or
malfunction of any third party transport, telecommunications, computer services
or systems; natural disasters or acts of God; war, terrorism, insurrection or
revolution; or strikes or industrial action. (b) No Party (other than the Agent)
may take any proceedings against any officer, employee or agent of the Agent, in
respect of any claim it might have against the Agent or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document or any Transaction Document and any officer, employee or agent
of the Agent may rely on this Clause subject to Clause 1.3 (Third party rights)
and the provisions of the Third Parties Act. (c) The Agent will not be liable
for any delay (or any related consequences) in crediting an account with an
amount required under the Finance Documents to be paid by the Agent if the Agent
has taken all necessary steps as soon as reasonably practicable to comply with
the regulations or operating procedures of any recognised clearing or settlement
system used by the Agent for that purpose. (d) Nothing in this Agreement shall
oblige the Agent or the Arranger to carry out: (i) any "know your customer" or
other checks in relation to any person; or (ii) any check on the extent to which
any transaction contemplated by this Agreement might be unlawful for any Lender,
on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger. (e) Without prejudice to any provision of any Finance
Document excluding or limiting the Agent's liability, any liability of the Agent
arising under or in connection with any Finance Document or the Transaction
Security shall be limited to the amount of actual loss which has been finally
judicially determined to have been suffered (as determined by reference to the
date of default of the Agent or, if later, the date on which the loss arises as
a result of such default) but without reference to any special conditions or
circumstances known to the Agent at any time which increase the amount of that
loss. In no event shall the Agent be liable for any loss of profits, goodwill,
reputation, business opportunity or anticipated saving, or for special,
punitive, indirect or consequential damages, whether or not the Agent has been
advised of the possibility of such loss or damages. 28.12. Lenders' indemnity to
the Agent Each Lender shall (in proportion to its share of the Total Commitments
or, if the Total Commitments are then zero, to its share of the Total
Commitments immediately prior to their reduction to zero) indemnify the Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Agent (otherwise than by reason of the EH8227013.9 157



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility159.jpg]
Agent's gross negligence or wilful misconduct) in acting as Agent under the
Finance Documents (unless the Agent has been reimbursed by an Obligor pursuant
to a Finance Document). 28.13. Resignation of the Agent (a) The Agent may resign
and appoint one of its Affiliates acting through an office in the United Kingdom
as successor by giving notice to the Lenders and the Parent. (b) Alternatively
the Agent may resign by giving notice to the Lenders and the Parent, in which
case the Majority Lenders (after consultation with the Parent) may appoint a
successor Agent. (c) If the Majority Lenders have not appointed a successor
Agent in accordance with paragraph (b) above within 30 days after notice of
resignation was given, the Agent (after consultation with the Parent) may
appoint a successor Agent (acting through an office in the United Kingdom). (d)
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 28 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent's
normal fee rates and those amendments will bind the Parties. (e) The retiring
Agent shall, at its own cost, make available to the successor Agent such
documents and records and provide such assistance as the successor Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents. (f) The Agent's resignation notice shall only take effect
upon the appointment of a successor. (g) Upon the appointment of a successor,
the retiring Agent shall be discharged from any further obligation in respect of
the Finance Documents but shall remain entitled to the benefit of this Clause
28. Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party. (h) After consultation with the Parent, the Majority Lenders
may, by notice to the Agent, require it to resign in accordance with paragraph
(b) above. In this event, the Agent shall resign in accordance with paragraph
(b) above. EH8227013.9 158



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility160.jpg]
(i) The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either: (i) the Agent fails to respond to a request
under Clause 15.10 (FATCA information) and a Lender reasonably believes that the
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date; (ii) the information supplied by the Agent pursuant
to Clause 15.10 (FATCA information) indicates that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date; or (iii) the Agent notifies the Parent and the Lenders that the Agent will
not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; and (in each case) a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Agent were a FATCA Exempt Party, and that Lender, by notice to the Agent,
requires it to resign. 28.14. Replacement of the Agent (a) After consultation
with the Parent, the Majority Lenders may, by giving 30 days' notice to the
Agent (or, at any time the Agent is an Impaired Agent, by giving any shorter
notice determined by the Majority Lenders) replace the Agent by appointing a
successor Agent (acting through an office in the United Kingdom). (b) The
retiring Agent shall (at its own cost if it is an Impaired Agent and otherwise
at the expense of the Lenders) make available to the successor Agent such
documents and records and provide such assistance as the successor Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents. (c) The appointment of the successor Agent shall take
effect on the date specified in the notice from the Majority Lenders to the
retiring Agent. As from this date, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 28.14 (and any agency fees for the
account of the retiring Agent shall cease to accrue from (and shall be payable
on) that date). (d) Any successor Agent and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party. EH8227013.9 159



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility161.jpg]
28.15. Confidentiality (a) In acting as agent for the Finance Parties, the Agent
shall be regarded as acting through its agency division which shall be treated
as a separate entity from any other of its divisions or departments. (b) If
information is received by another division or department of the Agent, it may
be treated as confidential to that division or department and the Agent shall
not be deemed to have notice of it. (c) Notwithstanding any other provision of
any Finance Document to the contrary, neither the Agent nor the Arranger are
obliged to disclose to any other person (i) any confidential information or (ii)
any other information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty. 28.16.
Relationship with the Lenders (a) The Agent may treat the person shown in its
records as Lender at the opening of business (in the place of the Agent's
principal office as notified to the Finance Parties from time to time) as the
Lender acting through its Facility Office: (i) entitled to or liable for any
payment due under and Finance Document on that day; and (ii) entitled to receive
and act upon any notice, request, document or communication or make any decision
or determination under any Finance Document made or delivered on that day,
unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement. (b) Any
Lender may by notice to the Agent appoint a person to receive on its behalf all
notices, communications, information and documents to be made or despatched to
that Lender under the Finance Documents. Such notice shall contain the address,
fax number and (where communication by electronic mail or other electronic means
is permitted under Clause 34.6 (Electronic communication)) electronic mail
address and/or any other information required to enable the sending and receipt
of information by that means (and, in each case, the department or officer, if
any, for whose attention communication is to be made) and be treated as a
notification of a substitute address, fax number, electronic mail address,
department and officer by that Lender for the purposes of Clause 34.2
(Addresses) and paragraph (a)(ii) of Clause 34.6 (Electronic communication) and
the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender. (c) Each Lender shall supply the Agent with any
information that the Security Trustee may reasonably specify (through the Agent)
as being necessary or EH8227013.9 160



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility162.jpg]
desirable to enable the Security Trustee to perform its functions as Security
Trustee. Each Lender shall deal with the Security Trustee exclusively through
the Agent and shall not deal directly with the Security Trustee. 28.17. Credit
appraisal by the Lenders Without affecting the responsibility of any Obligor for
information supplied by it or on its behalf in connection with any Finance
Document, each Lender confirms to the Agent and the Arranger that it has been,
and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to: (a) the financial condition,
status and nature of each member of the Group; (b) the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document and the
Transaction Security and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document or the Transaction Security; (c) whether that Secured Party has
recourse, and the nature and extent of that recourse, against any Party or any
of its respective assets under or in connection with any Finance Document, the
Transaction Security, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; (d) the
adequacy, accuracy and/or completeness of the Reports and any other information
provided by the Agent, any Party or by any other person under or in connection
with any Finance Document, the transactions contemplated by the Finance
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
and (e) the right or title of any person in or to, or the value or sufficiency
of any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting the Charged Property. 28.18.
Role of Reference Banks Not restated. 28.19. Third party Reference Banks Not
restated. 28.20. Agent's management time Any amount payable to the Agent under
Clause 17.3 (Indemnity to the Agent), Clause 19 (Costs and expenses) and Clause
28.12 (Lenders' indemnity to the Agent) shall include EH8227013.9 161



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility163.jpg]
the cost of utilising the Agent's management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent
may notify to the Parent and the Lenders, and is in addition to any fee paid or
payable to the Agent under Clause 14 (Fees). 28.21. Deduction from amounts
payable by the Agent If any Party owes an amount to the Agent under the Finance
Documents the Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Agent would
otherwise be obliged to make under the Finance Documents and apply the amount
deducted in or towards satisfaction of the amount owed. For the purposes of the
Finance Documents that Party shall be regarded as having received any amount so
deducted. 28.22. Reliance and engagement letters Each Finance Party and Secured
Party confirms that each of the Arranger and the Agent has authority to accept
on its behalf (and ratifies the acceptance on its behalf of any letters or
reports already accepted by the Arranger or Agent) the terms of any reliance
letter or engagement letters relating to the Reports or any reports or letters
provided by accountants in connection with the Finance Documents or the
transactions contemplated in the Finance Documents (including any net asset
letter in connection with the financial assistance procedures) and to bind it in
respect of those Reports, reports or letters and to sign such letters on its
behalf and further confirms that it accepts the terms and qualifications set out
in such letters. 29. ROLE OF THE SECURITY TRUSTEE 29.1. Trust The Security
Trustee declares that it shall hold the Transaction Security on trust for the
Finance Parties on the terms contained in this Agreement. Each of the parties to
this Agreement agrees that the Security Trustee shall have only those duties,
obligations and responsibilities expressly specified in this Agreement or in the
Transaction Security Documents (and no others shall be implied). 29.2. No
independent power The Finance Parties shall not have any independent power to
enforce, or have recourse to, any of the Transaction Security or to exercise any
rights or powers arising under the Transaction Security Documents except through
the Security Trustee. 29.3. Security Trustee's instructions The Security Trustee
shall: (a) unless a contrary indication appears in a Finance Document, act in
accordance with any instructions given to it by the Agent and shall be entitled
to assume that EH8227013.9 162



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility164.jpg]
(i) any instructions received by it from the Agent are duly given by or on
behalf of the Majority Lenders or, as the case may be, the Lenders in accordance
with the terms of the Finance Documents and (ii) unless it has received actual
notice of revocation that any instructions or directions given by the Agent have
not been revoked; (b) be entitled to request instructions, or clarification of
any direction, from the Agent as to whether, and in what manner, it should
exercise or refrain from exercising any rights, powers and discretions and the
Security Trustee may refrain from acting unless and until those instructions or
clarification are received by it; and (c) be entitled to, carry out all dealings
with the Lenders through the Agent and may give to the Agent any notice or other
communication required to be given by the Security Trustee to the Lenders. 29.4.
Security Trustee's actions Subject to the provisions of this Clause 29: (a) the
Security Trustee may, in the absence of any instructions to the contrary, take
such action in the exercise of any of its powers and duties under the Finance
Documents which in its absolute discretion it considers to be for the protection
and benefit of all the Finance Parties; and (b) at any time after receipt by the
Security Trustee of notice from the Agent directing the Security Trustee to
exercise all or any of its rights, remedies, powers or discretions under any of
the Finance Documents, the Security Trustee may, and shall if so directed by the
Agent, take any action as in its sole discretion it thinks fit to enforce the
Transaction Security. 29.5. Security Trustee's discretions The Security Trustee
may: (a) assume (unless it has received actual notice to the contrary in its
capacity as Security Trustee for the Finance Parties) that (i) no Default has
occurred and no Obligor is in breach of or default under its obligations under
any of the Finance Documents and (ii) any right, power, authority or discretion
vested in any person has not been exercised; (b) if it receives any instructions
or directions from the Agent to take any action in relation to the Transaction
Security, assume that all applicable conditions under the Finance Documents for
taking that action have been satisfied; (c) engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts
(whether obtained by the Security Trustee or by any other Finance Party) whose
advice or services may at any time seem necessary, expedient or desirable;
EH8227013.9 163



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility165.jpg]
(d) rely upon any communication or document believed by it to be genuine and, as
to any matters of fact which might reasonably be expected to be within the
knowledge of a Finance Party or an Obligor, upon a certificate signed by or on
behalf of that person; or (e) refrain from acting in accordance with the
instructions of the Agent or Lenders (including bringing any legal action or
proceeding arising out of or in connection with the Finance Documents) until it
has received any indemnification and/or security that it may in its absolute
discretion require (whether by way of payment in advance or otherwise) for all
costs, losses and liabilities which it may incur in bringing such action or
proceedings. 29.6. Security Trustee's obligations The Security Trustee shall
promptly inform the Agent of: (a) the contents of any notice or document
received by it in its capacity as Security Trustee from any Obligor under any
Finance Document; and (b) the occurrence of any Default or any default by an
Obligor in the due performance of or compliance with its obligations under any
Finance Document of which the Security Trustee has received notice from any
other party to this Agreement. 29.7. Excluded obligations The Security Trustee
shall not: (a) be bound to enquire as to the occurrence or otherwise of any
Default or the performance, default or any breach by an Obligor of its
obligations under any of the Finance Documents; (b) be bound to account to any
other Party for any sum or the profit element of any sum received by it for its
own account; (c) be bound to disclose to any other person (including any Finance
Party) (i) any confidential information or (ii) any other information if
disclosure would, or might in its reasonable opinion, constitute a breach of any
law or be a breach of fiduciary duty; (d) be under any obligations other than
those which are specifically provided for in the Finance Documents; or (e) have
or be deemed to have any duty, obligation or responsibility to, or relationship
of trust or agency with, any Obligor. EH8227013.9 164



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility166.jpg]
29.8. Exclusion of Security Trustee's liability Unless caused directly by its
gross negligence or wilful default, the Security Trustee shall not accept
responsibility or be liable for: (a) the adequacy, accuracy and/or completeness
of any information supplied by the Security Trustee or any other person in
connection with the Finance Documents or the transactions contemplated in the
Finance Documents, or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with the Finance
Documents; (b) the legality, validity, effectiveness, adequacy or enforceability
of any Finance Document or the Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security; (c) any
losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Finance Documents or
the Transaction Security or otherwise, whether in accordance with an instruction
from the Agent or otherwise; (d) the exercise of, or the failure to exercise,
any judgment, discretion or power given to it by or in connection with any of
the Finance Documents, the Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with the Finance Documents or the Transaction Security; or (e)
any shortfall which arises on the enforcement of the Transaction Security. 29.9.
Own responsibility It is understood and agreed by each Finance Party that that
Finance Party has at all times itself been, and will continue to be, solely
responsible for making its own independent appraisal of and investigation into
all risks arising under or in connection with the Finance Documents including
but not limited to: (a) the financial condition, creditworthiness, condition,
affairs, status and nature of each of the Obligors; (b) the legality, validity,
effectiveness, adequacy and enforceability of each of the Finance Documents and
the Transaction Security and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the Finance Documents or the Transaction Security; (c) whether that Finance
Party has recourse, and the nature and extent of that recourse, against any
Obligor or any other person or any of their respective assets under or in
connection with the Finance Documents, the transactions contemplated in the
Finance Documents or any other agreement, arrangement or EH8227013.9 165



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility167.jpg]
document entered into, made or executed in anticipation of, under or in
connection with the Finance Documents; (d) the adequacy, accuracy and/or
completeness of any information provided by any person in connection with the
Finance Documents, the transactions contemplated in the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the Finance Documents; and (e) the
right or title of any person in or to, or the value or sufficiency of any part
of, the Charged Property, the priority of any of the Transaction Security or the
existence of any security interest affecting the Charged Property, and each
Finance Party warrants to the Security Trustee that it has not relied on, and
will not at any time rely on, the Security Trustee in respect of any of these
matters. 29.10. No responsibility to perfect Transaction Security The Security
Trustee shall not be liable for any failure to: (a) require the deposit with it
of any deed or document certifying, representing or constituting the title of
any Obligor to any of the Charged Property; (b) obtain any licence, consent or
other authority for the execution, delivery, legality, validity, enforceability
or admissibility in evidence of any of the Finance Documents or the Transaction
Security; (c) register, file or record or otherwise protect any of the
Transaction Security (or the priority of any of the Transaction Security) under
any applicable laws in any jurisdiction or to give notice to any person of the
execution of any of the Finance Documents or of the Transaction Security; (d)
take, or to require any of the Obligors to take, any steps to perfect its title
to any of the Charged Property or to render the Transaction Security effective
or to secure the creation of any ancillary security interest under the laws of
any jurisdiction; or (e) require any further assurances in relation to any of
the Transaction Security Documents. 29.11. Insurance by Security Trustee (a) The
Security Trustee shall not be under any obligation to insure any of the Charged
Property, to require any other person to maintain any insurance or to verify any
obligation to arrange or maintain insurance contained in the Finance Documents.
The Security Trustee shall not be responsible for any loss which may be suffered
by any person as a result of the lack of or inadequacy of any such insurance.
EH8227013.9 166



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility168.jpg]
(b) Where the Security Trustee is named on any insurance policy as an insured
party, it shall not be responsible for any loss which may be suffered by reason
(directly or indirectly) of its failure to notify the insurers of any material
fact relating to the risk assumed by the insurers or any other information of
any kind, unless any Finance Party has requested it to do so in writing and the
Security Trustee has failed to do so within fourteen days after receipt of that
request. 29.12. Custodians and Nominees The Security Trustee may appoint and pay
any person to act as a custodian or nominee on any terms in relation to any
assets of the trust as the Security Trustee may determine, including for the
purpose of depositing with a custodian this Agreement or any document relating
to the trust created under this Agreement and the Security Trustee shall not be
responsible for any loss, liability, expense, demand, cost, claim or proceedings
incurred by reason of the misconduct, omission or default on the part of any
person appointed by it under this Agreement or be bound to supervise the
proceedings or acts of any person. 29.13. Acceptance of Title The Security
Trustee shall be entitled to accept without enquiry, and shall not be obliged to
investigate, the right and title as each of the Obligors may have to any of the
Charged Property and shall not be liable for or bound to require any Obligor to
remedy any defect in its right or title. 29.14. Refrain from Illegality The
Security Trustee may refrain from doing anything which in its opinion will or
may be contrary to any relevant law, directive or regulation of any jurisdiction
which would or might otherwise render it liable to any person, and the Security
Trustee may do anything which is, in its opinion, necessary to comply with any
law, directive or regulation. 29.15. Business with the Obligors The Security
Trustee may accept deposits from, lend money to, and generally engage in any
kind of banking or other business with any of the Obligors. 29.16. Releases Upon
a disposal of any of the Charged Property: (a) pursuant to the enforcement of
the Transaction Security by a Receiver or the Security Trustee; or (b) if that
disposal is permitted under the Finance Documents, the Security Trustee shall
(at the cost of the Obligors) release that property from the Transaction
Security and is authorised to execute, without the need for any further
authority from the Finance Parties, any release of the Transaction Security or
other claim EH8227013.9 167



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility169.jpg]
over that asset and to issue any certificates of non-crystallisation of floating
charges that may be required or desirable. 29.17. Winding up of Trust If the
Security Trustee, with the approval of the Majority Lenders, determines that (a)
all of the Secured Obligations and all other obligations secured by any of the
Transaction Security Documents have been fully and finally discharged and (b)
none of the Finance Parties is under any commitment, obligation or liability
(actual or contingent) to make advances or provide other financial accommodation
to any Obligor pursuant to the Finance Documents, the trusts set out in this
Agreement shall be wound up and the Security Trustee shall release, without
recourse or warranty, all of the Transaction Security and the rights of the
Security Trustee under each of the Transaction Security Documents. 29.18.
Perpetuity Period The perpetuity period under the rule against perpetuities, if
applicable to this Agreement, shall be the period of one hundred and twenty five
years from the date of this Agreement. 29.19. Powers Supplemental The rights,
powers and discretions conferred upon the Security Trustee by this Agreement
shall be supplemental to the Trustee Acts 1925 and 2000 and in addition to any
which may be vested in the Security Trustee by general law or otherwise. 29.20.
Trustee division separate In acting as trustee for the Finance Parties, the
Security Trustee shall be regarded as acting through its trustee division which
shall be treated as a separate entity from any of its other divisions or
departments and any information received by any other division or department of
the Security Trustee may be treated as confidential and shall not be regarded as
having been given to the Security Trustee's trustee division. 29.21.
Disapplication Section 1 of the Trustee Act 2000 shall not apply to the duties
of the Security Trustee in relation to the trusts constituted by this Agreement.
Where there are any inconsistencies between the Trustee Acts 1925 and 2000 and
the provisions of this Agreement, the provisions of this Agreement shall, to the
extent allowed by law, prevail and, in the case of any inconsistency with the
Trustee Act 2000, the provisions of this Agreement shall constitute a
restriction or exclusion for the purposes of that Act. 29.22. Resignation of
Security Trustee (a) The Security Trustee may resign and appoint one of its
Affiliates as successor by giving notice to the other Parties (or to the Agent
on behalf of the Lenders). EH8227013.9 168



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility170.jpg]
(b) Alternatively the Security Trustee may resign by giving notice to the other
Parties (or to the Agent on behalf of the Lenders) in which case the Majority
Lenders may appoint a successor Security Trustee. (c) If the Majority Lenders
have not appointed a successor Security Trustee in accordance with paragraph (b)
above within 30 days after the notice of resignation was given, the Security
Trustee (after consultation with the Agent) may appoint a successor Security
Trustee. (d) The retiring Security Trustee shall, at its own cost, make
available to the successor Security Trustee such documents and records and
provide such assistance as the successor Security Trustee may reasonably request
for the purposes of performing its functions as Security Trustee under the
Finance Documents. (e) The Security Trustee's resignation notice shall only take
effect upon (i) the appointment of a successor and (ii) the transfer of all of
the Transaction Security to that successor. (f) Upon the appointment of a
successor, the retiring Security Trustee shall be discharged from any further
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of Clauses 28 (Role of the Agent, the Arranger and others) and this
Clause 29 (Role of Security Trustee). Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party. (g) The Majority
Lenders may, by notice to the Security Trustee, require it to resign in
accordance with paragraph (b) above. In this event, the Security Trustee shall
resign in accordance with paragraph (b) above. 29.23. Delegation (a) The
Security Trustee may, at any time, delegate by power of attorney or otherwise to
any person for any period, all or any of the rights, powers and discretions
vested in it by any of the Finance Documents. (b) The delegation may be made
upon any terms and conditions (including the power to sub-delegate) and subject
to any restrictions as the Security Trustee may think fit in the interests of
the Finance Parties and it shall not be bound to supervise, or be in any way
responsible for any loss incurred by reason of any misconduct or default on the
part of any delegate or sub-delegate. 29.24. Additional trustees (a) The
Security Trustee may at any time appoint (and subsequently remove) any person to
act as a separate trustee or as a co-trustee jointly with it (i) if it considers
that appointment to be in the interests of the Finance Parties or (ii) for the
purposes of conforming to any legal requirements, restrictions or conditions
EH8227013.9 169



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility171.jpg]
which the Security Trustee deems to be relevant or (iii) for obtaining or
enforcing any judgment in any jurisdiction, and the Security Trustee shall give
prior notice to the Parent and the Agent of that appointment. (b) Any person so
appointed shall have the rights, powers and discretions (not exceeding those
conferred on the Security Trustee by this Agreement) and the duties and
obligations that are conferred or imposed by the instrument of appointment. (c)
The remuneration that the Security Trustee may pay to any person, and any costs
and expenses incurred by that person in performing its functions pursuant to
that appointment shall, for the purposes of this Agreement, be treated as costs
and expenses incurred by the Security Trustee. 29.25. Parallel Debt (a) Without
prejudice to any other provision of the Finance Documents, and for the purpose
of ensuring and preserving the validity and continuity of the Transaction
Security, each Obligor hereby irrevocably and unconditionally undertakes by way
of an abstract acknowledgement of debt to pay to the Security Trustee amounts
equal to any amounts owing from time to time by that Obligor to any Secured
Party under any Finance Document (the "Primary Debt") as and when those amounts
are due (the "Parallel Debt"). (b) Each Obligor and the Security Trustee
acknowledge and agree that: (i) the Parallel Debt constitutes undertakings,
obligations and liabilities of the relevant Obligor to the Security Trustee
which are separate from, independent of and without prejudice to, the
corresponding Primary Debt; and (ii) the Parallel Debt constitutes the Security
Trustee's own claim to receive payment from the relevant Obligor, save and
except that the aggregate amount owed under the Parallel Debt by such Obligor
shall at no time exceed (but shall at all times be equal to) the aggregate
amount owed by the Borrower under the Primary Debt at the relevant time. (c)
Notwithstanding any of the other provisions of this Clause 29.25, (i) the
Parallel Debt of each Obligor shall be decreased to the extent that its Primary
Debt has been irrevocably paid or (in the case of guarantee obligations)
discharged; and (ii) the Primary Debt of each Obligor shall be decreased to the
extent that its Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged. EH8227013.9 170



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility172.jpg]
(d) For the purpose of this Clause 29.25, the Security Trustee acts in its own
name and not as a trustee, and its claims in respect of the Parallel Debt are
its own claims and shall not be held on trust for any person. The Transaction
Security granted under the Finance Documents to the Security Trustee to secure
the Parallel Debt is granted to the Security Trustee in its capacity as creditor
of the Parallel Debt and shall not be held on trust. (e) All monies received or
recovered by the Security Trustee pursuant to this Clause 29.25, and all amounts
received or recovered by the Security Trustee from or by the enforcement of any
Security granted to secure the Parallel Debt, shall be applied in accordance
with this Agreement. (f) Without limiting or affecting the Security Trustee's
rights against the relevant Obligor (whether under this Clause 29.25 or under
any other provision of the Finance Documents), each Obligor acknowledges that:
(i) nothing in this Clause 29.25 shall impose any obligation on the Security
Trustee to advance any sum to an Obligor or any of its affiliates under any
Finance Document except in its capacity as Lender; and (ii) for the purpose of
any vote taken under any Finance Document, the Security Trustee acting solely in
that capacity shall not be regarded as having any participation or commitment
other than those which it has in its capacity as Lender. (g) This Clause 29.25
(Parallel debt) shall apply only to the extent permitted by the applicable law.
30. CONDUCT OF BUSINESS BY THE FINANCE PARTIES 30.1. No provision of this
Agreement will: (a) interfere with the right of any Finance Party to arrange its
affairs (tax or otherwise) in whatever manner it thinks fit; (b) oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or (c) oblige any
Finance Party to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax. 31. SHARING AMONG THE FINANCE
PARTIES 31.1. Payments to Finance Parties If a Finance Party (a "Recovering
Finance Party") receives or recovers any amount from an Obligor other than in
accordance with Clause 32 (Payment mechanics) and applies that amount to a
payment due under the Finance Documents then: EH8227013.9 171



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility173.jpg]
(a) the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent; (b) the Agent shall determine
whether the receipt or recovery is in excess of the amount the Recovering
Finance Party would have been paid had the receipt or recovery been received or
made by the Agent and distributed in accordance with Clause 32 (Payment
mechanics), without taking account of any Tax which would be imposed on the
Agent in relation to the receipt, recovery or distribution; and (c) the
Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 32.6 (Partial payments). 31.2. Redistribution of payments The Agent
shall treat the Sharing Payment as if it had been paid by the relevant Obligor
and distribute it between the Finance Parties (other than the Recovering Finance
Party) in accordance with Clause 32.6 (Partial payments). 31.3. Recovering
Finance Party's rights (a) On a distribution by the Agent under Clause 31.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution. (b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable. 31.4. Reversal of redistribution If any part of the
Sharing Payment received or recovered by a Recovering Finance Party becomes
repayable and is repaid by that Recovering Finance Party, then: (a) each Finance
Party which has received a share of the relevant Sharing Payment pursuant to
Clause 31.2 (Redistribution of payments) shall, upon request of the Agent, pay
to the Agent for account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay); and (b) that Recovering Finance Party's rights of subrogation
in respect of any reimbursement shall be cancelled and the relevant Obligor will
be liable to the reimbursing Finance Party for the amount so reimbursed.
EH8227013.9 172



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility174.jpg]
31.5. Exceptions (a) This Clause 31 shall not apply to the extent that the
Recovering Finance Party would not, after making any payment pursuant to this
Clause, have a valid and enforceable claim against the relevant Obligor. (b) A
Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if: (i) it notified the other
Finance Party of the legal or arbitration proceedings; and (ii) the other
Finance Party had an opportunity to participate in those legal or arbitration
proceedings but did not do so as soon as reasonably practicable having received
notice and did not take separate legal or arbitration proceedings. EH8227013.9
173



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility175.jpg]
SECTION 11 ADMINISTRATION 32. PAYMENT MECHANICS 32.1. Payments to the Agent (a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment. (b) Payment shall be made to such account in Edinburgh as
the Agent specifies. 32.2. Distributions by the Agent Each payment received by
the Agent under the Finance Documents for another Party shall, subject to Clause
32.3 (Distributions to an Obligor) and Clause 32.4 (Clawback) be made available
by the Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to
the Agent by not less than five Business Days' notice with a bank in London.
32.3. Distributions to an Obligor The Agent may (with the consent of the Obligor
or in accordance with Clause 33 (Set-Off)) apply any amount received by it for
that Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied. 32.4.
Clawback and pre-funding (a) Where a sum is to be paid to the Agent under the
Finance Documents for another Party, the Agent is not obliged to pay that sum to
that other Party (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum. (b) Unless paragraph (c) below applies, if the Agent pays an
amount to another Party and it proves to be the case that the Agent had not
actually received that amount, then the Party to whom that amount (or the
proceeds of any related exchange contract) was paid by the Agent shall on demand
refund the same to the Agent together with interest on that amount from the date
of payment to the date of receipt by the Agent, calculated by the Agent to
reflect its cost of funds. (c) If the Agent is willing to make available amounts
for the account of a Borrower before receiving funds from the Lenders then if
and to the extent that the Agent EH8227013.9 174



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility176.jpg]
does so but it proves to be the case that it does not then receive funds from a
Lender in respect of a sum which it paid to a Borrower: (i) the Agent shall
notify the Parent of that Lender's identity and the Borrower to whom that sum
was made available shall on demand refund it to the Agent; and (ii) the Lender
by whom those funds should have been made available or, if that Lender fails to
do so, the Borrower to whom that sum was made available, shall on demand pay to
the Agent the amount (as certified by the Agent) which will indemnify the Agent
against any funding cost incurred by it as a result of paying out that sum
before receiving those funds from that Lender. 32.5. Impaired Agent (a) If, at
any time, the Agent becomes an Impaired Agent, an Obligor or a Lender which is
required to make a payment under the Finance Documents to the Agent in
accordance with Clause 32.1 (Payments to the Agent) may instead either: (i) pay
that amount direct to the required recipient(s); or (ii) if it its absolute
discretion it considers that it is not reasonable practicable to pay that amount
direct to the required recipient(s), pay that amount or the relevant part of
that amount to an interest-bearing account held with an Acceptable Bank within
the meaning of paragraph (a) of the definition of "Acceptable Bank" and in
relation to which no Insolvency Event has occurred and is continuing, in the
name of the Obligor or the Lender making the payment (the "Paying Party") and
designated as a trust account for the benefit of the Party or Parties
beneficially entitled to that payment under the Finance Documents (the
"Recipient Party" or "Recipient Parties"). In each case such payments must be
made on the due date for payment under the Finance Documents. (b) All interest
accrued on the amount standing to the credit of the trust account shall be for
the benefit of Recipient Party or the Recipient Parties pro rata to their
respective entitlements. (c) A Party which has made a payment in accordance with
this Clause 32.5 shall be discharged of the relevant payment obligation under
the Finance Documents and shall not take any credit risk with respect to the
amounts standing to the credit of the trust account. (d) Promptly upon the
appointment of a successor Agent in accordance with Clause 28.14 (Replacement of
the Agent), each Paying Party shall (other to the extent that that Party has
given an instruction pursuant to paragraph (e) below) give all requisite
instructions to the bank with whom the trust account is held to transfer
EH8227013.9 175



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility177.jpg]
the amount (together with any accrued interest) to the successor Agent for
distribution to the relevant Recipient Party or Recipient Parties in accordance
with Clause 32.2 (Distributions by the Agent). (e) A Paying Party shall,
promptly upon request by a Recipient Party and to the extent: (i) that it has
not given an instruction pursuant to paragraph (d) above; and (ii) that it has
been provided with the necessary information by that Recipient Party, give all
requisite instructions to the bank with whom the trust account is held to
transfer the relevant amount (together with any accrued interest) to that
Recipient Party. 32.6. Partial payments (a) If the Agent receives a payment for
application against amounts due in respect of any Finance Documents that is
insufficient to discharge all the amounts then due and payable by an Obligor
under those Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under those Finance Documents in the following
order: (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent and the Security Trustee under those Finance Documents;
(ii) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents; (iii) thirdly, in or
towards payment pro rata of any principal due but unpaid under those Finance
Documents; and (iv) fourthly, in or towards payment pro rata of any other sum
due but unpaid under the Finance Documents. (b) The Agent shall, if so directed
by the Majority Lenders, vary the order set out in paragraphs (a)(ii) to (iv)
above. (c) Paragraphs (a) and (b) above will override any appropriation made by
an Obligor. 32.7. No set-off by Obligors All payments to be made by an Obligor
under the Finance Documents shall be calculated and be made without (and free
and clear of any deduction for) set-off or counterclaim. EH8227013.9 176



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility178.jpg]
32.8. Business Days (a) Any payment under the Finance Documents which is due to
be made on a day that is not a Business Day shall be made on the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not). (b) During any extension of the due date for payment of any
principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date. 32.9.
Currency of account (a) Subject to paragraphs (b) to (e) below, Sterling is the
currency of account and payment for any sum due from an Obligor under any
Finance Document. (b) A repayment of a Utilisation or Unpaid Sum or a part of a
Utilisation or Unpaid Sum shall be made in the currency in which that
Utilisation or Unpaid Sum is denominated, pursuant to this Agreement, on its due
date. (c) Each payment of interest or commitment fee shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated, pursuant to this Agreement, when that interest or commitment fee
accrued. (d) Each payment in respect of costs, expenses or Taxes shall be made
in the currency in which the costs, expenses or Taxes are incurred. (e) Any
amount expressed to be payable in a currency other than in Sterling shall be
paid in that other currency. 32.10. Change of currency (a) Unless otherwise
prohibited by law, if more than one currency or currency unit are at the same
time recognised by the central bank of any country as the lawful currency of
that country, then: (i) any reference in the Finance Documents to, and any
obligations arising under the Finance Documents in, the currency of that country
shall be translated into, or paid in, the currency or currency unit of that
country designated by the Agent (after consultation with the Parent); and (ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably). (b) If a change in any currency of a country occurs, this
Agreement will, to the extent the Agent (acting reasonably and after
consultation with the Parent) specifies to be necessary, be amended to comply
with any generally accepted conventions EH8227013.9 177



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility179.jpg]
and market practice in the relevant interbank market and otherwise to reflect
the change in currency. 32.11. Disruption to Payment Systems, etc. If either the
Agent determines (in its discretion) that a Disruption Event has occurred or the
Agent is notified by the Parent that a Disruption Event has occurred: (a) the
Agent may, and shall if requested to do so by the Parent, consult with the
Parent with a view to agreeing with the Parent such changes to the operation or
administration of the Facilities as the Agent may deem necessary in the
circumstances; (b) the Agent shall not be obliged to consult with the Parent in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes; (c) the Agent may consult with the Finance
Parties in relation to any changes mentioned in paragraph (a) but shall not be
obliged to do so if, in its opinion, it is not practicable to do so in the
circumstances; (d) any such changes agreed upon by the Agent and the Parent
shall (whether or not it is finally determined that a Disruption Event has
occurred) be binding upon the Parties as an amendment to (or, as the case may
be, waiver of) the terms of the Finance Documents notwithstanding the provisions
of Clause 38 (Amendments and Waivers); (e) the Agent shall not be liable for any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 32.11; and (f) the
Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above. 33. SET-OFF A Finance Party may set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.
EH8227013.9 178



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility180.jpg]
34. NOTICES 34.1. Communications in writing Any communication to be made under
or in connection with the Finance Documents shall be made in writing and, unless
otherwise stated, may be made by fax or letter. 34.2. Addresses The address and
fax number (and the department or officer, if any, for whose attention the
communication is to be made) of each Party for any communication or document to
be made or delivered under or in connection with the Finance Documents is: (a)
in the case of the Parent and Schuh Ireland, that identified with its name
below; (b) in the case of each Lender or any other Obligor, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and
(c) in the case of the Agent or the Security Trustee, that identified with its
name below, or any substitute address, fax number or department or officer as
the Party may notify to the Agent (or the Agent may notify to the other Parties,
if a change is made by the Agent) by not less than five Business Days' notice.
34.3. Delivery (a) Any communication or document made or delivered by one person
to another under or in connection with the Finance Documents will only be
effective: (i) if by way of fax, when received in legible form; or (ii) if by
way of letter, when it has been left at the relevant address or five Business
Days after being deposited in the post postage prepaid in an envelope addressed
to it at that address, and, if a particular department or officer is specified
as part of its address details provided under Clause 34.2 (Addresses), if
addressed to that department or officer. (b) Any communication or document to be
made or delivered to the Agent or the Security Trustee will be effective only
when actually received by the Agent or Security Trustee and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's or Security Trustee's signature below (or any substitute department
or officer as the Agent or Security Trustee shall specify for this purpose). (c)
All notices from or to an Obligor shall be sent through the Agent. EH8227013.9
179



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility181.jpg]
(d) Any communication or document made or delivered to the Parent in accordance
with this Clause 34.3 will be deemed to have been made or delivered to each of
the Obligors. (e) Any communication or document which becomes effective, in
accordance with paragraphs (a) to (d) above, after 5.00 p.m. in the place of
receipt shall be deemed only to become effective on the following day. 34.4.
Notification of address and fax number Promptly upon receipt of notification of
an address, and fax number or change of address or fax number pursuant to Clause
34.2 (Addresses) or changing its own address or fax number, the Agent shall
notify the other Parties. 34.5. Communication when Agent is Impaired Agent If
the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed unless such replacement Agent becomes an
Impaired Agent. 34.6. Electronic communication (a) Any communication to be made
between the Agent or the Security Trustee and a Lender under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means, if the Agent, the Security Trustee and the relevant Lender: (i) agree
that, unless and until notified to the contrary, this is to be an accepted form
of communication; (ii) notify each other in writing of their electronic mail
address and/or any other information required to enable the sending and receipt
of information by that means; and (iii) notify each other of any change to their
address or any other such information supplied by them. (b) Any electronic
communication made between the Agent and a Lender or the Security Trustee will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent or the Security Trustee
only if it is addressed in such a manner as the Agent or Security Trustee shall
specify for this purpose. EH8227013.9 180



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility182.jpg]
(c) Any electronic communication which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day. 34.7. English language (a)
Any notice given under or in connection with any Finance Document must be in
English. (b) All other documents provided under or in connection with any
Finance Document must be: (i) in English; or (ii) if not in English, and if so
required by the Agent, accompanied by a certified English translation and, in
this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document. 35. CALCULATIONS AND
CERTIFICATES 35.1. Accounts In any litigation or arbitration proceedings arising
out of or in connection with a Finance Document, the entries made in the
accounts maintained by a Finance Party are prima facie evidence of the matters
to which they relate. 35.2. Certificates and determinations Any certification or
determination by a Finance Party of a rate or amount under any Finance Document
is, in the absence of manifest error, conclusive evidence of the matters to
which it relates. 35.3. Day count convention Any interest, commission or fee
accruing under a Finance Document will accrue from day to day and is calculated
on the basis of the actual number of days elapsed and a year of 360 days or, in
any case where the practice in the relevant interbank market differs, in
accordance with that market practice. 36. PARTIAL INVALIDITY If, at any time,
any provision of a Finance Document is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired. EH8227013.9 181



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility183.jpg]
37. REMEDIES AND WAIVERS No failure to exercise, nor any delay in exercising, on
the part of any Finance Party or Secured Party, any right or remedy under a
Finance Document shall operate as a waiver of any such right or remedy or
constitute an election to affirm any Finance Document. No election to affirm any
Finance Document on the part of any Finance Party or Secured Party shall be
effective unless it is in writing. No single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in each Finance Document are
cumulative and not exclusive of any rights or remedies provided by law. 38.
AMENDMENTS AND WAIVERS 38.1. Required consents (a) Subject to Clause 38.2
(Exceptions) any term of the Finance Documents may be amended or waived only
with the consent of the Majority Lenders and the Parent and any such amendment
or waiver will be binding on all Parties. (b) The Agent may effect, on behalf of
any Finance Party, any amendment or waiver permitted by this Clause 38. (c)
Without prejudice to the generality of paragraphs (c), (d) and (e) of Clause
28.7 (Rights and Discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting
any amendment, waiver or consent under this Agreement. (d) Each Obligor agrees
to any such amendment or waiver permitted by this Clause 38 which is agreed to
by the Parent. This includes any amendment or waiver which would, but for this
paragraph (c), require the consent of all of the Guarantors. (e) Paragraph (c)
of Clause 26.10 (Pro rata interest settlement) shall apply to this Clause 38.1.
38.2. Exceptions (a) An amendment or waiver that has the effect of changing or
which relates to: (i) the definition of "Majority Lenders" in Clause 1.1
(Definitions); (ii) an extension to the date of payment of any amount under the
Finance Documents; (iii) a reduction in the Margin or a reduction in the amount
of any payment of principal, interest, fees or commission payable; (iv) a change
in currency of payment of any amount under the Finance Documents; EH8227013.9
182



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility184.jpg]
(v) an increase in any Commitment or the Total Commitments, any extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the relevant Facility;
(vi) a change to the Borrowers or Guarantors other than in accordance with
Clause 27 (Changes to the Obligors); (vii) any provision which expressly
requires the consent of all the Lenders; (viii) Clause 2.2 (Finance Parties'
rights and obligations), Clause 9 (Mandatory prepayment), Clause 24.35
(Sanctions and Anti-Corruption Law Representations), Clause 24.35 (Sanctions and
anti-corruption law), Clause 26 (Changes to the Lenders), this Clause 38, Clause
44 (Governing law) or 45.1 (Jurisdiction of English courts); (ix) the nature or
scope of: (A) the guarantee and indemnity granted under Clause 20 (Guarantee and
Indemnity); (B) the Charged Property; or (C) the manner in which the proceeds of
enforcement of the Transaction Security are distributed (except in the case of
paragraphs (ii) and (iii) above, insofar as it relates to a sale or disposal of
an asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document); or (x) the release of any Transaction Security unless permitted under
this Agreement or any other Finance Document or relating to a sale or disposal
of an asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document, shall not be made without the prior consent of all the Lenders. (b) An
amendment or waiver which relates to the rights or obligations of the Agent, the
Arranger or the Security Trustee may not be effected without the consent of the
Agent, the Arranger or the Security Trustee. 38.3. Replacement of Screen Rate
Subject to paragraph (b) of Clause 38.3, if a Screen Rate Replacement Event has
occurred in relation to any Screen Rate for a currency which can be selected for
a Loan, any amendment or waiver which relates to: EH8227013.9 183



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility185.jpg]
(a) providing for the use of a Replacement Benchmark in relation to that
currency in place of that Screen Rate; and (i) aligning any provision of any
Finance Document to the use of that Replacement Benchmark; (ii) enabling that
Replacement Benchmark to be used for the calculation of interest under this
Agreement (including, without limitation, any consequential changes required to
enable that Replacement Benchmark to be used for the purposes of this
Agreement); (iii) implementing market conventions applicable to that Replacement
Benchmark; (iv) providing for appropriate fallback (and market disruption)
provisions for that Replacement Benchmark; or (v) adjusting the pricing to
reduce or eliminate, to the extent reasonably practicable, any transfer of
economic value from one Party to another as a result of the application of that
Replacement Benchmark (and if any adjustment or method for calculating any
adjustment has been formally designated, nominated or recommended by the
Relevant Nominating Body, the adjustment shall be determined on the basis of
that designation, nomination or recommendation), may be made with the consent of
the Agent and the Parent. 38.4. Replacement of a Lender (a) If at any time: (i)
any Lender becomes a Non-Consenting Lender (as defined in paragraph (c) below);
or (ii) an Obligor becomes obliged to repay any amount in accordance with Clause
8.1 (Illegality) or to pay additional amounts pursuant to Clause 16.1 (Increased
Costs) or Clause 15.2 (Tax gross-up) to any Lender in excess of amounts payable
to the other Lenders generally, then the Parent may, on 5 Business Days' prior
written notice to the Agent and such Lender, replace such Lender by requiring
such Lender to (and such Lender shall) transfer pursuant to Clause 26 (Changes
to the Lenders) all (and not part only) of its rights and obligations under this
Agreement to an Eligible Institution (a "Replacement Lender") which confirms its
willingness to assume and does assume all the obligations of the transferring
Lender (including the assumption of the transferring Lender's participations on
the same basis as the transferring Lender) for a purchase price in cash payable
at the time of transfer equal to the outstanding principal amount of such
Lender's participation in the outstanding EH8227013.9 184



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility186.jpg]
Utilisations and all accrued interest and/or Break Costs and other amounts
payable in relation thereto under the Finance Documents. (b) The replacement of
a Lender pursuant to this Clause shall be subject to the following conditions:
(i) the Parent shall have no right to replace the Agent or Security Agent; (ii)
neither the Agent nor the Lender shall have any obligation to the Parent to find
a Replacement Lender; (iii) in the event of a replacement of a Non-Consenting
Lender such replacement must take place no later than 90 days after the date the
Non-Consenting Lender notifies the Parent and the Agent of its failure or
refusal to give a consent in relation to, or agree to any waiver or amendment to
the Finance Documents requested by the Parent; and (iv) in no event shall the
Lender replaced under this paragraph (b) be required to pay or surrender to such
Replacement Lender any of the fees received by such Lender pursuant to the
Finance Documents. (c) In the event that: (i) the Parent or the Agent (at the
request of the Parent) has requested the Lenders to give a consent in relation
to, or to agree to a waiver or amendment of, any provisions of the Finance
Documents; (ii) the consent, waiver or amendment in question requires the
approval of all the Lenders; and (iii) Lenders whose Commitments aggregate more
than 85 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 85 per cent. of the Total Commitments
prior to that reduction) have consented or agreed to such waiver or amendment,
then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a "Non-Consenting Lender". 38.5.
Disenfranchisement of Defaulting Lenders (a) For so long as a Defaulting Lender
has any Available Commitment, in ascertaining the Majority Lenders or whether
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments has been obtained to approve any request for a consent,
waiver, amendment or other vote under the Finance Documents, that Defaulting
Lender's Commitments will be reduced by the amount of its Available Commitments.
EH8227013.9 185



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility187.jpg]
(b) If a Defaulting Lender fails to respond to a request for a consent, waiver,
amendment or other vote under the Finance Documents or any other vote of the
Lenders under the terms of this Agreement within 10 Business Days in relation to
consents, waivers, amendments or votes which require Majority Lender consent,
and within 15 Business Days in relation to consents, waivers, amendments or
votes which require all Lender consent (unless the Parent and the Agent agree to
a longer time period) of that request being made, its Commitment and/or
participation shall not be included for the purpose of calculating the Total
Commitments or participations under the Facility when ascertaining whether any
relevant percentage of Total Commitments and/or participations has been obtained
to approve that request. (c) For the purposes of this Clause 38.5, the Agent may
assume that the following Lenders are Defaulting Lenders: (i) any Lender which
has notified the Agent that it has become a Defaulting Lender; (ii) any Lender
in relation to which it is aware that any of the events of circumstances
referred to in paragraphs (a), (b) or (c) of the definition of "Defaulting
Lender" has occurred and none of the exceptions in paragraphs (i) to (vi) of the
definition of "Defaulting Lender" apply. unless it has received notice to the
contrary from the Lender concerned or the Agent is otherwise aware that the
Lender has ceased to be a Defaulting Lender. 38.6. Replacement of a Defaulting
Lender (a) The Parent may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 5 Business Days' prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 26 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to an Eligible
Institution (a "Replacement Lender") is acceptable to the Agent (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest Break
Costs and other amounts payable in relation thereto under the Finance Documents.
(b) Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause shall be subject to the following conditions: (i) the Parent shall
have no right to replace the Agent or Security Trustee; EH8227013.9 186



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility188.jpg]
(ii) neither the Agent nor the Defaulting Lender shall have any obligation to
the Parent to find a Replacement Lender; (iii) the transfer must take place no
later than 5 days after the notice referred to in paragraph (a) above; and (iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents. 39. CONFIDENTIALITY 39.1. Confidential Information Each
Finance Party agrees to keep all Confidential Information confidential and not
to disclose it to anyone, save to the extent permitted by Clause 39.2
(Disclosure of Confidential Information) and Clause 39.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information. 39.2. Disclosure of Confidential Information Any
Finance Party may disclose: (a) to any of its Affiliates and Related Funds and
any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives such Confidential Information as that
Finance Party shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information; (b)
to any person: (i) to (or through) whom it assigns or transfers (or may
potentially assign or transfer) all or any of its rights and/or obligations
under one or more Finance Documents or which succeeds (or which may potentially
succeed) it as Agent or Security Trustee and, in each case, and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;
(ii) with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or EH8227013.9 187



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility189.jpg]
more Obligors and to any of that person's Affiliates, Related Funds,
Representatives and professional advisers; (iii) appointed by any Finance Party
or by a person to whom paragraph (b)(i) or (ii) above applies to receive
communications, notices, information or documents delivered pursuant to the
Finance Documents on its behalf (including, without limitation, any person
appointed under paragraph (d) of Clause 28.16 (Relationship with the Lenders));
(iv) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above; (v) to whom information is required or
requested to be disclosed by any court of competent jurisdiction or any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation; (vi) to whom or for whose benefit that Finance Party charges,
assigns or otherwise creates Security (or may do so) pursuant to Clause 26.9
(Security over Lenders' rights); (vii) to whom information is required to be
disclosed in connection with, and for the purposes of, any litigation,
arbitration, administrative or other investigations, proceedings or disputes;
(viii) who is a Party; or (ix) with the consent of the Parent; in each case,
such Confidential Information as that Finance Party shall consider appropriate
if: (A) in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information; (B) in relation to paragraph (b)(iv) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information; EH8227013.9 188



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility190.jpg]
(C) in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances; (c) to any person appointed by that Finance Party or by a
person to whom paragraph (b)(i) or (b)(ii) above applies to provide
administration or settlement services in respect of one or more of the Finance
Documents including without limitation, in relation to the trading of
participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Parent and the relevant Finance Party; (d) to any rating agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such rating agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Obligors if the rating agency to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information. 39.3. Disclosure to numbering service providers (a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information: (i) names of Obligors; (ii) country of
domicile of Obligors; (iii) place of incorporation of Obligors; (iv) date of
this Agreement; (v) Clause 44 (Governing law); (vi) the names of the Agent and
the Arranger; (vii) date of each amendment and restatement of this Agreement;
EH8227013.9 189



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility191.jpg]
(viii) amounts of, and names of, the Facilities (and any tranches); (ix) amount
of Total Commitments; (x) currencies of the Facilities; (xi) type of Facilities;
(xii) ranking of Facilities; (xiii) Termination Date for Facilities; (xiv)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xiii) above; and (xv) such other information agreed between such Finance
Party and the Parent, to enable such numbering service provider to provide its
usual syndicated loan numbering identification services. (b) The Parties
acknowledge and agree that each identification number assigned to this
Agreement, the Facilities and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider. (c) Each Obligor represents that none of the
information set out in paragraphs (i) to (xiii) of paragraph (a) above is, nor
will at any time be, unpublished price- sensitive information. (d) The Agent
shall notify the Parent and the other Finance Parties of: (i) the name of any
numbering service provider appointed by the Agent in respect of this Agreement,
the Facilities and/or one or more Obligors; and (ii) the number or, as the case
may be, numbers assigned to this Agreement, the Facilities and/or one or more
Obligors by such numbering service provider. 39.4. Entire agreement This Clause
39 (Confidentiality) constitutes the entire agreement between the Parties in
relation to the obligations of the Finance Parties under the Finance Documents
regarding Confidential Information and supersedes any previous agreement,
whether express or implied, regarding Confidential Information. EH8227013.9 190



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility192.jpg]
39.5. Inside information Each of the Finance Parties acknowledges that some or
all of the Confidential Information is or may be price-sensitive information and
that the use of such information may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and each of the Finance Parties undertakes not to use any Confidential
Information for any unlawful purpose. 39.6. Notification of disclosure Each of
the Finance Parties agrees (to the extent permitted by law and regulation) to
inform the Parent: (a) of the circumstances of any disclosure of Confidential
Information made pursuant to paragraph (b)(v) of Clause 39.2 (Disclosure of
Confidential Information) except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and (b) upon becoming aware that
Confidential Information has been disclosed in breach of this Clause 39
(Confidentiality). 39.7. Continuing obligations The obligations in this Clause
39 (Confidentiality) are continuing and, in particular, shall survive and remain
binding on each Finance Party for a period of twelve months from the earlier of:
(a) the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and (b) the date on which such
Finance Party otherwise ceases to be a Finance Party. 40. DISCLOSURE OF LENDER
DETAILS BY AGENT 40.1. Supply of Lender details to Parent The Agent shall
provide to the Parent within 10 Business Days of a request by the Parent (but no
more frequently than once per calendar month), a list (which may be in
electronic form) setting out the names of the Lenders as at the date of that
request, their respective Commitments, the address and fax number (and the
department or officer, if any, for whose attention any communication is to be
made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents. EH8227013.9 191



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility193.jpg]
40.2. Supply of Lender details at Parent's direction (a) The Agent shall, at the
request of the Parent, disclose the identity of the Lenders and the details of
the Lenders' Commitments to any: (i) other Party or any other person if that
disclosure is made to facilitate, in each case, a refinancing of the Financial
Indebtedness arising under the Finance Documents or a material waiver or
amendment of any term of any Finance Document; and (ii) member of the Group. (b)
Subject to paragraph (c) below, the Parent shall procure that the recipient of
information disclosed pursuant to paragraph (a) above shall keep such
information confidential and shall not disclose it to anyone and shall ensure
that all such information is protected with security measures and a degree of
care that would apply to the recipient's own confidential information. (c) The
recipient may disclose such information to any of its officers, directors,
employees, professional advisers, auditors and partners as it shall consider
appropriate if any such person is informed in writing of its confidential
nature, except that there shall be no such requirement to so inform if that
person is subject to professional obligations to maintain the confidentiality of
the information or is otherwise bound by duties of confidentiality in relation
to the information. 40.3. Supply of Lender details to other Lenders (a) If a
Lender (a "Disclosing Lender") indicates to the Agent that the Agent may do so,
the Agent shall disclose that Lender's name and Commitment to any other Lender
that is, or becomes, a Disclosing Lender. (b) The Agent shall, if so directed by
the Requisite Lenders, request each Lender to indicate to it whether it is a
Disclosing Lender. 40.4. Lender enquiry If any Lender believes that any entity
is, or may be, a Lender and: (a) that entity ceases to have an Investment Grade
Rating; or (b) an Insolvency Event occurs in relation to that entity, the Agent
shall, at the request of that Lender, indicate to that Lender the extent to
which that entity has a Commitment. 40.5. Lender details definitions In this
Clause 40: EH8227013.9 192



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility194.jpg]
"Investment Grade Rating" means, in relation to an entity, a rating for its
long-term unsecured and non credit-enhanced debt obligations of BBB- or higher
by Standard & Poor's Rating Services or Fitch Ratings Ltd or Baa3 or higher by
Moody's Investors Service Limited or a comparable rating from an internationally
recognised credit rating agency. "Requisite Lenders" means a Lender or Lenders
whose Commitments aggregate 15 per cent. (or more) of the Total Commitments (or
if the Total Commitments have been reduced to zero, aggregated 15 per cent. (or
more) of the Total Commitments immediately prior to that reduction). 41.
CONFIDENTIALITY OF FUNDING RATES 41.1. Confidentiality and disclosure (a) The
Agent and each Obligor agree to keep each Funding Rate confidential and not to
disclose it to anyone, save to the extent permitted by paragraphs (b), (c) and
(d) below. (b) The Agent may disclose: (i) any Funding Rate to the relevant
Borrower pursuant to Clause 11.4 (Notification of rates of interest); and (ii)
any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Agent and the relevant Lender. (c) The Agent may disclose any Funding Rate and
each Obligor may disclose any Funding Rate, to: (i) any of its Affiliates and
any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives if any person to whom that Funding Rate
is to be given pursuant to this paragraph (i) is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of that Funding Rate or
is otherwise bound by requirements of confidentiality in relation to it; (ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, EH8227013.9 193



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility195.jpg]
banking, taxation or other regulatory authority or similar body, the rules of
any relevant stock exchange or pursuant to any applicable law or regulation if
the person to whom that Funding Rate is to be given is informed in writing of
its confidential nature and that it may be price- sensitive information except
that there shall be no requirement to so inform if, in the opinion of the Agent
or the relevant Obligor, as the case may be, it is not practicable to do so in
the circumstances; (iii) any person to whom information is required to be
disclosed in connection with, and for the purposes of, any litigation,
arbitration, administrative or other investigations, proceedings or disputes if
the person to whom that Funding Rate is to be given is informed in writing of
its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the Agent
or the relevant Obligor , as the case may be, it is not practicable to do so in
the circumstances; and (iv) any person with the consent of the relevant Lender.
41.2. Related obligations (a) The Agent and each Obligor acknowledge that each
Funding Rate is or may be price-sensitive information and that its use may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and the Agent and each Obligor
undertake not to use any Funding Rate for any unlawful purpose. (b) The Agent
and each Obligor agree (to the extent permitted by law and regulation) to inform
the relevant Lender: (i) of the circumstances of any disclosure made pursuant to
paragraph (c)(ii) of Clause 41.1 (Confidentiality and disclosure) except where
such disclosure is made to any of the persons referred to in that paragraph
during the ordinary course of its supervisory or regulatory function; and (ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 41. 41.3. No Event of Default No Event of Default will occur under Clause
25.3 (Other obligations) by reason only of an Obligor's failure to comply with
this Clause 41. 42. COUNTERPARTS Each Finance Document may be executed in any
number of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document. EH8227013.9 194



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility196.jpg]
43. CONTRACTUAL RECOGNITION OF BAIL-IN Notwithstanding any other term of the
Finance Documents or any other agreement, arrangement or understanding between
the Parties, each Party acknowledges and accepts that any liability of any Party
under or in connection with the Finance Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of: (a) any Bail-In Action in relation to any such
liability, including (without limitation): (i) a reduction, in full or in part,
in the principal amount, or outstanding amount due (including any accrued but
unpaid interest) in respect of any such liability; (ii) a conversion of all, or
part of, any such liability into shares or other instruments of ownership that
may be issued to, on conferred on, it; and (iii) a cancellation of any such
liability; and (b) a variation of any term of any Finance Documents to the
extent necessary to give effect to any Bail-In Action in relation to any such
liability. EH8227013.9 195



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility197.jpg]
SECTION 12 GOVERNING LAW AND ENFORCEMENT 44. GOVERNING LAW This Agreement is,
and any non contractual obligations arising out of or in connection with it are,
governed by English law. 45. ENFORCEMENT 45.1. Jurisdiction of English courts
(a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
"Dispute"). (b) The Parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary. (c) Notwithstanding paragraph (a) above, no Finance
Party or Secured Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties and Secured Parties may take concurrent proceedings in any
number of jurisdictions. 45.2. Service of process (a) Without prejudice to any
other mode of service allowed under any relevant law, each Obligor (other than
an Obligor incorporated in the United Kingdom): (i) irrevocably appoints Morton
Fraser LLP, St Martin's House, 16 St. Martin's le Grand, London EC1A 4EN as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document; and (ii) agrees that failure by
an agent for service of process to notify the relevant Obligor of the process
will not invalidate the proceedings concerned. (b) If any person appointed as an
agent for service of process is unable for any reason to act as agent for
service of process, the Parent (on behalf of all the Obligors) must immediately
(and in any event within 10 days of such event taking place) appoint another
agent on terms acceptable to the Agent. Failing this, the Agent may appoint
another agent for this purpose. The Parent expressly agrees and consents to the
provisions of this Clause 45 and Clause 44 (Governing law). EH8227013.9 196



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility198.jpg]
This Agreement has been entered into on the date stated at the beginning of this
Agreement. EH8227013.9 197



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility199.jpg]
SCHEDULE 1 THE ORIGINAL PARTIES Part I The Obligors Name of Borrower
Registration number (or equivalent, if any) Schuh Limited SC125327 (Scotland)
Schuh (ROI) Limited 272987 (Ireland) Name of Guarantor Registration number (or
equivalent, if any) Schuh Limited SC125327 (Scotland) Schuh (ROI) Limited 272987
(Ireland) EH8227013.9 198



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility200.jpg]
Part II The Original Lenders Name of Original Facility A Facility B Facility C
Facility D Lender Commitment Commitment Commitment Commitment Lloyds Bank plc
nil £6,250,000 £19,000,000 €7,200,000 EH8227013.9 199



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility201.jpg]
SCHEDULE 2 CONDITIONS PRECEDENT Part I Conditions precedent to signing of
Agreement Not restated EH8227013.9 200



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility202.jpg]
Part II Conditions precedent required to be delivered by an Additional Obligor
1. An Accession Letter executed by the Additional Obligor and the Parent. 2. A
copy of the constitutional documents of the Additional Obligor. 3. A copy of a
resolution of the board or, if applicable, a committee of the board of directors
of the Additional Obligor: (a) approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents and resolving
that it execute, deliver and perform the Accession Letter and any other Finance
Document to which it is party; (b) authorising a specified person or persons to
execute the Accession Letter and other Finance Documents on its behalf; (c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party; and (d) authorising the Parent to act as its agent in
connection with the Finance Documents 4. If applicable, a copy of a resolution
of the board of directors of the Additional Obligor, establishing the committee
referred to in paragraph 3 above. 5. A specimen of the signature of each person
authorised by the resolution referred to in paragraph 3 above. 6. A copy of a
resolution signed by all the holders of the issued shares of the Additional
Guarantor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Additional Guarantor is a party. 7. A copy of a
resolution of the board of directors of each corporate shareholder of each
Additional Guarantor approving the terms of the resolution referred to in
paragraph 6 above. 8. A certificate of the Additional Obligor (signed by a
director) confirming that borrowing or guaranteeing or securing, as appropriate,
the Total Commitments would not cause any borrowing, guarantee, security or
similar limit binding on it to be exceeded. 9. A certificate of an authorised
signatory of the Additional Obligor certifying that each copy document listed in
this Part II of Schedule 2 is correct, complete and in full force and effect and
has not been amended or superseded as at a date no earlier than the date of the
Accession Letter. EH8227013.9 201



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility203.jpg]
10. A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document. 11. If
available, the latest audited financial statements of the Additional Obligor.
12. The following legal opinions, each addressed to the Agent, the Security
Trustee and the Lenders: (a) a legal opinion of the legal advisers to the Agent
in England, as to English law in the form distributed to the Lenders prior to
signing the Accession Letter; and (b) if the Additional Obligor is incorporated
in or has its "centre of main interest" or "establishment" (as referred to in
Clause 21.28 (Centre of main interests and establishments)) in a jurisdiction
other than England and Wales or is executing a Finance Document which is
governed by a law other than English law, a legal opinion of the legal advisers
to the Agent in the jurisdiction of its incorporation, "centre of main interest"
or "establishment" (as applicable) or, as the case may be, the jurisdiction of
the governing law of that Finance Document (the "Applicable Jurisdiction") as to
the law of the Applicable Jurisdiction and in the form distributed to the
Lenders prior to signing the Accession Letter. 13. If the proposed Additional
Obligor is incorporated in a jurisdiction other than England and Wales, evidence
that the process agent specified in Clause 45.2 (Service of process), if not an
Obligor, has accepted its appointment in relation to the proposed Additional
Obligor. 14. Any security documents which are required by the Agent to be
executed by the proposed Additional Obligor. 15. Any notices or documents
required to be given or executed under the terms of those security documents.
16. In relation to financial assistance (or overseas equivalent), such
documentary evidence as legal counsel to the Agent may require, that such
Additional Obligor has complied with any law in its jurisdiction relating to
financial assistance or analogous process. EH8227013.9 202



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility204.jpg]
SCHEDULE 3 REQUEST Part I Utilisation Request Loans From: [Borrower] [Parent]
To: Lloyds Bank plc Dated: Dear Sirs Schuh Limited – £25,250,000 and €7,200,000
Senior Facilities Agreement dated [ ] (the "Facilities Agreement") 1. We refer
to the Facilities Agreement. This is a Utilisation Request. Terms defined in the
Facilities Agreement have the same meaning in this Utilisation Request unless
given a different meaning in this Utilisation Request. 2. We wish to borrow a
Loan on the following terms: Borrower: [ ] Proposed Utilisation Date: [ ] (or,
if that is not a Business Day, the next Business Day) Facility to be utilised:
[Facility A]/[Facility B]/[Facility C]/[Facility D] Amount: [ ] or, if less, the
Available Facility Interest Period: [ ] 3. We confirm that each condition
specified in Clause 4.2 (Further conditions precedent) is satisfied on the date
of this Utilisation Request. 4. [The proceeds of this Loan should be credited to
[account]]. 5. This Utilisation Request is irrevocable. Yours faithfully
………………………………… authorised signatory for [the Parent on behalf of [insert name of
relevant Borrower]]/ [insert name of Borrower] EH8227013.9 203



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility205.jpg]
NOTES: * Amend as appropriate. The Utilisation Request can be given by the
Borrower or by the Parent. ** Select the Facility to be utilised and delete
references to the other Facilities. EH8227013.9 204



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility206.jpg]
Part II Selection Notice Applicable to a Term Loan From: Schuh Limited To:
Lloyds Bank plc Dated: Dear Sirs Schuh Limited - £25,250,000 and €7,200,000
Senior Facilities Agreement dated [ ] (the "Facilities Agreement") 1. We refer
to the Facilities Agreement. This is a Selection Notice. Terms defined in the
Facilities Agreement have the same meaning in this Selection Notice unless given
a different meaning in this Selection Notice. 2. We refer to the following
Facility [A]/[B] Loan[s] with an Interest Period ending on [ ]*. 3. [We request
that the above Facility [A/B] Loan[s] be divided into [] Facility [A/B] Loans
with the following amounts and Interest Periods:]** 4. [We request that the next
Interest Period for the above Facility [A]/[B] Loan[s] is [ ].]*** 5. This
Selection Notice is irrevocable. Yours faithfully
..................................... authorised signatory for the Parent NOTES:
* Insert details of all Term Loans for the relevant Facility which have an
Interest Period ending on the same date. ** Use this option if division of
Facility A Loans or Facility B Loans is requested. *** Use this option if
sub-division is not required or if Selection Notice relates to Facility B Loans.
EH8227013.9 205



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility207.jpg]
SCHEDULE 4 [Not restated] EH8227013.9 206



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility208.jpg]
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE To: Lloyds Bank plc as Agent and Lloyds
Bank plc as Security Trustee From: [The Existing Lender] (the "Existing Lender")
and [The New Lender] (the "New Lender") Dated: Schuh Limited – £25,250,000 and
€7,200,000 Senior Facilities Agreement dated [ ] (the "Facilities Agreement") 1.
We refer to the Facilities Agreement. This agreement (the "Agreement") shall
take effect a Transfer Certificate for the purpose of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement. 2. We refer to
Clause 26.5 (Procedure for transfer) of the Facilities Agreement: (a) The
Existing Lender and the New Lender agree to the Existing Lender transferring to
the New Lender by novation and in accordance with Clause 26.5 (Procedure for
Transfer) all of the Existing Lender's rights and obligations under the
Facilities Agreement which relate to that portion (s) and participations in
Utilisations under the Facilities Agreement as specified in the Schedule. (b)
The proposed Transfer Date is [ ]. (c) The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
Clause 34.2 (Addresses) are set out in the Schedule. 3. The New Lender expressly
acknowledges the limitations on the Existing Lender's obligations set out in
paragraph (c) of Clause 26.4 (Limitation of responsibility of Existing Lenders).
4. The New Lender confirms, for the benefit of the Agent and without any
liability to any Obligor, that it is: (a) (i) [not a UK Qualifying Lender]; (ii)
[a UK Qualifying Lender (other than a UK Treaty Lender);] or (iii) [a UK Treaty
Lender;] and (b) (i) [not an Irish Qualifying Lender]; EH8227013.9 207



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility209.jpg]
(ii) [an Irish Qualifying Lender (other than solely by reason of being an Irish
Treaty Lender);] or (iii) [an Irish Treaty Lender;] 5. [The New Lender confirms
that the person beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document is either: (a) a company resident
in the United Kingdom for United Kingdom tax purposes; or (b) a partnership each
member of which is: (i) a company so resident in the United Kingdom; or (ii) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section Part 17 of the CTA) of that company; or] (d) [a Treaty Lender]. (i)
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [ ], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and requests that the Parent notify: (A) each Borrower which
is a Party as a Borrower as at the Transfer Date; and (B) each Additional
Borrower which becomes an Additional Borrower after the Transfer Date, that it
wishes that scheme to apply to the Facilities Agreement.]4 [7/8]. This Agreement
may be executed in any number of counterparts and this has the same effect as if
the signatures on the counterparts were on a single copy of this Agreement.
[8/9] This Agreement and any non contractual obligations arising out of or in
connection with it are governed by English law. 4 Delete as applicable.
EH8227013.9 208



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility210.jpg]
[9/10] This Agreement has been entered into on the date stated at the beginning
of this Agreement. Note: The execution of this Transfer Certificate may not
transfer a proportionate share of the Existing Lender's interest in the
Transaction Security in all jurisdictions. It is the responsibility of the New
Lender to ascertain whether any other documents or other formalities are
required to perfect a transfer of such a share in the Existing Lender's
Transaction Security in any jurisdiction and, if so, to arrange for execution of
those documents and completion of those formalities. EH8227013.9 209



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility211.jpg]
THE SCHEDULE Commitment/rights and obligations to be transferred [insert
relevant details] [Facility Office address, fax number and attention details for
notices and account details for payments,] [Existing Lender] [New Lender] By:
By: This Agreement is accepted as a Transfer Certificate for the purposes of the
Facilities Agreement by the Agent and the Transfer Date is confirmed as [ ].
[Agent] By: EH8227013.9 210



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility212.jpg]
SCHEDULE 6 FORM OF ASSIGNMENT AGREEMENT To: Lloyds Bank plc as Agent From: [the
Existing Lender] (the "Existing Lender") and [the New Lender] (the "New Lender")
Dated: Schuh Limited - £25,250,000 and €7,200,000 Senior Facilities Agreement
dated [ ] (the "Facilities Agreement") 1. We refer to the Facilities Agreement.
This is an Assignment Agreement. This agreement (the "Agreement") shall take
effect as an Assignment Agreement for the purposes of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement. 2. (a) We refer to
Clause 26.6 (Procedure for assignment) of the Facilities Agreement. (b) The
Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facilities Agreement, the other Finance Documents and
in respect of the Transaction Security which correspond to that portion of the
Existing Lender's Commitment(s) and participations in Utilisations under the
Facilities Agreement as specified in the Schedule. (c) The Existing Lender is
released from all the obligations of the Existing Lender which correspond to
that portion of the Existing Lender's Commitment(s) and participations in
Utilisations under the Facilities Agreement specified in the Schedule. (d) The
New Lender becomes a Party as a Lender and is bound by obligations equivalent to
those from which the Existing Lender is released under paragraph (c) above. 3.
The proposed Transfer Date is [ ]. 4. On the Transfer Date the New Lender
becomes: (e) Party to the Finance Documents as a Lender; and (f) Party to [other
relevant agreements in other relevant capacity]. 5. The New Lender expressly
acknowledges the limitations on the Existing Lender's obligations set out in
paragraph (c) of Clause 26.4 (Limitation of responsibility of Existing Lenders).
EH8227013.9 211



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility213.jpg]
6. The New Lender confirms, for the benefit of the Agent and without any
liability to any Obligor, that it is: (a) [a UK Qualifying Lender (other than a
UK Treaty Lender);] (b) [a UK Treaty Lender;] (c) [an Irish Qualifying Lender
(other than solely by reason of being an Irish Treaty Lender);] (d) [an Irish
Treaty Lender;] (e) [not a Qualifying Lender].5 7. The Facility Office and
address, fax number and attention details for notices of the New Lender for the
purposes of Clause 34.2 (Addresses) of the Facilities Agreement are set out in
the Schedule. 8. [The New Lender confirms that the person beneficially entitled
to interest payable to that Lender in respect of an advance under a Finance
Document is either: (a) a company resident in the United Kingdom for United
Kingdom tax purposes; or (b) a partnership each member of which is: (i) a
company so resident in the United Kingdom; or (ii) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or] [8/9]. [The New Lender confirms that it holds a
passport under the HMRC DT Treaty Passport scheme (reference number [ ]) and is
tax resident in [ ], so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and requests that the Parent
notify: (a) each Borrower which is a Party as a Borrower as at the Transfer
Date; and (b) each Additional Borrower which becomes an Additional Borrower
after the Transfer Date, 5 Delete as applicable. EH8227013.9 212



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility214.jpg]
that it wishes that scheme to apply to the Facilities Agreement.]6 [9/10] This
Agreement acts as notice to the Agent (on behalf of each Finance Party) and,
upon delivery in accordance with Clause 26.7 (Copy of Transfer Certificate), to
the Parent (on behalf of each Obligor) of the assignment referred to in this
Agreement. This Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Agreement. [9/10]. This Agreement and any non contractual
obligations arising out of or in connection with it is governed by English law.
[10/11] This Agreement has been [executed and delivered as a deed] [entered
into] on the date stated at the beginning of this Assignment Agreement. Note:
The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities. 6 Delete as applicable EH8227013.9 213



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility215.jpg]
THE SCHEDULE Commitment/rights and obligations to be transferred by assignment,
release and accession [insert relevant details] [Facility office address, fax
number and attention details for notices and account details for payments]
[Existing Lender] [New Lender] By: By: This Agreement is accepted as an
Assignment Agreement for the purposes of the Facilities Agreement by the Agent
and the Transfer Date is confirmed as [ ]. [Signature of this Assignment
Agreement by the Agent constitutes confirmation by the Agent of receipt of
notice of the assignment referred to in this Agreement, which notice the Agent
receives on behalf of each Finance Party.] [Agent] By: EH8227013.9 214



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility216.jpg]
SCHEDULE 7 FORM OF ACCESSION LETTER To: Lloyds Bank plc as Agent From:
[Subsidiary] and [Parent] Dated: Dear Sirs Schuh Limited – £25,250,000 and
€7,200,000 Senior Facilities Agreement dated [ ] (the "Facilities Agreement") 1.
We refer to the Facilities Agreement. This letter (the "Accession Letter") shall
take effect as an Accession Letter for the purposes of the Facilities Agreement.
Terms defined in the Facilities Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter. 2.
[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facilities Agreement and the other Finance Documents
as an Additional [Borrower]/[Guarantor] pursuant to Clause [27.2 (Additional
Borrowers)]/[Clause 27.4 (Additional Guarantors)] of the Facilities Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction] and is a limited liability company and registered number [ ]. 3.
[The Parent confirms that no Default is continuing or would occur as a result of
[Subsidiary] becoming an Additional Borrower].7 4. [Subsidiary's] administrative
details are as follows: Address: Fax No.: Attention: 5. This Accession Letter is
governed by English law. [This Accession Letter is entered into by deed.]
[Parent] [Subsidiary] 7 Include in the case of an Additional Borrower.
EH8227013.9 215



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility217.jpg]
SCHEDULE 8 FORM OF RESIGNATION LETTER To: Lloyds Bank plc as Agent From:
[resigning Obligor] and [Parent] Dated: Dear Sirs Schuh Limited - £25,250,000
and €7,200,000 Senior Facilities Agreement dated [ ] (the "Facilities
Agreement") 1. We refer to the Facilities Agreement. This is a Resignation
Letter. Terms defined in the Facilities Agreement have the same meaning in this
Resignation Letter unless given a different meaning in this Resignation Letter.
2. Pursuant to [Clause 27.3 (Resignation of a Borrower)]/[Clause 27.5
(Resignation of a Guarantor)], we request that [resigning Obligor] be released
from its obligations as a [Borrower]/[Guarantor] under the Facilities Agreement
and the Finance Documents. 3. We confirm that: (a) no Default is continuing or
would result from the acceptance of this request; and (b) *[[this request is
given in relation to a Third Party Disposal of [resigning Obligor]; (c) [the
Disposal Proceeds have been or will be applied in accordance with Clause 9.2
(Disposal and Insurance Proceeds);]**] (d) [ ]*** 4. This letter is governed by
English law. [Parent] [resigning Obligor] By: By: NOTES: * Insert where
resignation only permitted in case of a Third Party Disposal. ** Amend as
appropriate, e.g. to reflect agreed procedure for payment of proceeds into a
specified account. *** Insert any other conditions required by the Facilities
Agreement. EH8227013.9 216



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility218.jpg]
SCHEDULE 9 FORM OF COMPLIANCE CERTIFICATE To: Lloyds Bank plc as Agent From:
Schuh Limited as the Parent Dated: Dear Sirs Schuh Limited - £25,250,000 and
€7,200,000 Senior Facilities Agreement dated [ ] (the "Facilities Agreement") 1.
We refer to the Facilities Agreement. This is a Compliance Certificate. Terms
defined in the Facilities Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate. 2. We confirm that: 3. [Insert details of covenants to be
certified]. 4. [We confirm that no Default is continuing.]** Signed ……………………..
…………………….. Director of [Company] Director of [Company] EH8227013.9 217



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility219.jpg]
SCHEDULE 10 FORM OF INCREASE CONFIRMATION Not restated. EH8227013.9 218



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility220.jpg]
THE PARENT SCHUH LIMITED By: Address: 1 Neilson Square Deans Industrial Estate
Livingston EH54 8RQ Attention: David Gillan Reid Fax: 01506 460 250 THE
BORROWERS SCHUH LIMITED By: Address: As above Attention: As above Fax: As above
SCHUH (ROI) LIMITED By: Address: As above Attention: As above Fax: As above
EH8227013.9 219



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility221.jpg]
THE GUARANTORS SCHUH LIMITED By: Address: As above Attention: As above Fax: As
above SCHUH (ROI) LIMITED By: Address: As above Attention: As above Fax: As
above EH8227013.9 220



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility222.jpg]
THE ARRANGER LLOYDS BANK PLC By: Address: 1st Floor New Uberior House 11 Earl
Grey Street Edinburgh EH3 9QB Fax: 0131 229 5198 Attention: Andy Edwards THE
AGENT LLOYDS BANK PLC By: Address: As above Fax: As above Attention: As above
THE SECURITY TRUSTEE LLOYDS BANK PLC By: Address: As above Fax: As above
Attention: As above EH8227013.9 221



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility223.jpg]
THE LENDER LLOYDS BANK PLC By: Address: As above Fax: As above Attention: As
above EH8227013.9 222



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility224.jpg]
SIGNATURES TO SIXTH AMENDMENT AND RESTATEMENT AGREEMENT THE PARENT & OBLIGORS'
AGENT SCHUH LIMITED By: Address: 1 Neilson Square Deans Industrial Estate
Livingston Fax: 01506 460250 THE BORROWERS SCHUH LIMITED By: Address: As above
Fax: As above GIVEN UNDER THE COMMON SEAL of SCHUH (ROI) LIMITED and DELIVERED
as a DEED Director Director/Secretary EH8227013.9 223



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility225.jpg]
THE GUARANTORS SCHUH LIMITED By: Address: As above Fax: As above GIVEN UNDER THE
COMMON SEAL of SCHUH (ROI) LIMITED and DELIVERED as a DEED Director
Director/Secretary EH8227013.9 224



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility226.jpg]
EH8227013.9 225



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility227.jpg]
THE ARRANGER LLOYDS BANK PLC By: Address: 1st Floor New Uberior House 11 Earl
Grey Street Edinburgh EH3 9QB Fax: 0131 229 5198 THE AGENT LLOYDS BANK PLC By:
Address: As above Fax: As above THE ORIGINAL LENDER LLOYDS BANK PLC By: Address:
As above Fax: As above EH8227013.9 226



--------------------------------------------------------------------------------



 
[ex101ukcreditfacility228.jpg]
THE SECURITY TRUSTEE LLOYDS BANK PLC By: Address: As above Fax: As above
EH8227013.9 227



--------------------------------------------------------------------------------



 